EXHIBIT 10.1

EXECUTION

 

 

AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

Dated as of March 3, 2017

Among:

CITIBANK, N.A., as Buyer,

and

PENNYMAC LOAN SERVICES, LLC, as Seller,

 

 

 

 



 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

1.

APPLICABILITY


1 

2.

DEFINITIONS AND ACCOUNTING MATTERS


1 

3.

THE TRANSACTIONS


22 

4.

PAYMENTs; COMPUTATION; COMMITMENT FEE


25 

5.

TAXES; TAX TREATMENT


25 

6.

MARGIN MAINTENANCE


27 

7.

INCOME PAYMENTS


27 

8.

SECURITY INTEREST; BUYER’S APPOINTMENT AS ATTORNEY-IN-FACT


27 

9.

CONDITIONS PRECEDENT


31 

10.

RELEASE OF PURCHASED LOANS


34 

11.

RELIANCE


35 

12.

REPRESENTATIONS AND WARRANTIES


35 

13.

COVENANTS


41 

14.

REPURCHASE DATE PAYMENTS


54 

15.

REPURCHASE OF PURCHASED Loans


54 

16.

RESERVED


54 

17.

ACCELERATION OF REPURCHASE Date


54 

18.

EVENTS OF DEFAULT


55 

19.

REMEDIES


59 

20.

DELAY NOT WAIVER; REMEDIES ARE CUMULATIVE


61 

21.

NOTICES AND OTHER COMMUNICATIONS


62 

22.

USE OF EMPLOYEE PLAN ASSETS


62 

23.

INDEMNIFICATION AND EXPENSES


62 

24.

WAIVER OF REDEMPTION AND DEFICIENCY RIGHTS


63 

25.

REIMBURSEMENT


63 

26.

FURTHER ASSURANCES


64 

27.

TERMINATION


64 

28.

SEVERABILITY


64 

29.

BINDING EFFECT; GOVERNING LAW


64 

30.

AMENDMENTS


64 

31.

RESERVED.


64 

32.

SURVIVAL


64 

33.

CAPTIONS


65 

34.

counterparts; Electronic Signatures


65 

35.

SUBMISSION TO JURISDICTION; WAIVERS


65 

36.

WAIVER OF JURY TRIAL


66 

37.

ACKNOWLEDGEMENTS


66 

38.

HYPOTHECATION OR PLEDGE OF PURCHASED ITEMS


66 

 





i

--------------------------------------------------------------------------------

 

 

 

 

 

39.

ASSIGNMENTS; PARTICIPATIONS


66 

40.

SINGLE AGREEMENT


67 

41.

INTENT


67 

42.

CONFIDENTIALITY


67 

43.

SERVICING


68 

44.

PERIODIC DUE DILIGENCE REVIEW


69 

45.

SET-OFF


70 

46.

ENTIRE AGREEMENT


70 

47.

AMENDMENT AND RESTATEMENT


70 

 

 

ANNEX I

 

 

 

SCHEDULES

 

 

 

 

SCHEDULE 1

Representations and Warranties re: Loans

 

SCHEDULE 2

Filing Jurisdictions and Offices

 

SCHEDULE 3

Subsidiaries

 

SCHEDULE 4

Relevant States

 

SCHEDULE 5

Other Indebtedness

 

 

 

EXHIBITS

 

 

 

 

EXHIBIT A

Form of Monthly and Quarterly Certification

 

EXHIBIT B

Officer's Compliance Certificate

 

EXHIBIT C

Reserved

 

EXHIBIT D

Reserved

 

EXHIBIT E

Reserved

 

EXHIBIT F

Required Fields for Servicing Transmission

 

EXHIBIT G

Required Fields for Loan Schedule

 

EXHIBIT H

Form of Confidentiality Agreement

 

EXHIBIT I

Form of Instruction Letter

 

EXHIBIT J

Form of Power of Attorney

 





ii

--------------------------------------------------------------------------------

 

 

 

EXHIBIT K

Form of Security Release Certification

 

 



iii

--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT, dated as of March 3, 2017, by
and between PENNYMAC LOAN SERVICES, LLC, a Delaware limited liability company,
as seller (the “Seller”) and CITIBANK, N.A., a national banking association as
buyer (“Buyer”, which term shall include any “Principal” as defined and provided
for in Annex I), or as agent pursuant hereto (“Agent”).

1.        APPLICABILITY

Buyer shall, with respect to the Committed Amount and may, with respect to the
Uncommitted Amount, from time to time, upon the terms and conditions set forth
herein, agree to enter into transactions in which Seller transfers to Buyer
Eligible Loans against the transfer of funds by Buyer, with a simultaneous
agreement by Buyer to transfer to Seller such Purchased Loans at a date certain,
against the transfer of funds by Seller.  Each such transaction shall be
referred to herein as a “Transaction”, and, unless otherwise agreed in writing,
shall be governed by this Agreement.

2.        DEFINITIONS AND ACCOUNTING MATTERS

(a)      Defined Terms. As used herein, the following terms have the following
meanings (all terms defined in this Section 2 or in other provisions of this
Agreement in the singular to have the same meanings when used in the plural and
vice versa):

“Ability to Repay Rule” shall mean 12 CFR 1026.43(c), including all applicable
official staff commentary.

“Accepted Servicing Practices” shall mean with respect to any Loan, those
accepted and prudent mortgage servicing practices (including collection
procedures) of prudent mortgage lending institutions that service mortgage loans
of the same type as the Loans in the jurisdiction where the related Mortgaged
Property is located, and which are in accordance with FHA Regulations, VA
Regulations, Ginnie Mae, Freddie Mac and Fannie Mae servicing practices and
procedures for MBS pool mortgages, as defined in the FHA, VA, Ginnie Mae,
Freddie Mac and Fannie Mae servicing guides including future updates, and in a
manner at least equal in quality to the servicing Seller or Seller’s designee
provides to mortgage loans and real estate owned properties which it owns in its
own portfolio.

“Additional Amount” shall have the meaning provided in Section 5(a).

“Additional Purchased Loans” shall have the meaning provided in Section 6(a).

“Adjustable Rate Loan” shall mean a Loan which provides for the adjustment of
the Mortgage Interest Rate payable in respect thereto.

“Adjusted Tangible Net Worth” shall mean, with respect to any Person, the excess
of total assets (net of goodwill and intangible assets), which shall include the
value of mortgage servicing rights in an amount equal to the lesser of (i) an
amount calculated in accordance with GAAP or (ii) the MSR Value Cap, of such
Person, over total liabilities of such Person, determined in accordance with
GAAP.”

“Adjustment Date” shall mean with respect to each Adjustable Rate Loan, the date
set forth in the related Note on which the Mortgage Interest Rate on the Loan is
adjusted in accordance with the terms of the Note.

“Affiliate” shall mean, with respect to any Person, any other Person which,
directly or indirectly, controls, is controlled by, or is under common control
with, such Person.  For purposes of this definition,





 

--------------------------------------------------------------------------------

 

 

“control” (together with the correlative meanings of “controlled by” and “under
common control with”) means possession, directly or indirectly, of the power (a)
to vote 20% or more of the securities (on a fully diluted basis) having ordinary
voting power for the directors or managing general partners (or their
equivalent) of such Person, or (b) to direct or cause the direction of the
management or policies of such Person, whether through the ownership of voting
securities, by contract, or otherwise; provided, however, that (i) only wholly
owned Subsidiaries of the Guarantor and (ii) any Person in which Seller has
possession, directly or indirectly, of the power (a) to vote 20% or more of the
securities (on a fully diluted basis) having ordinary voting power for the
directors or managing general partners (or their equivalent) of such Person, or
(b) to direct or cause the direction of the management or policies of such
Person, through the ownership of voting securities, shall be deemed an Affiliate
of Seller or Guarantor for the purposes of this Agreement

“Agency” means FHA, VA, Freddie Mac, Fannie Mae or Ginnie Mae, as applicable.

“Agent” shall have the meaning set forth in the preamble to this Agreement.

“Agreement” shall mean this Amended and Restated Master Repurchase Agreement
(including all exhibits, schedules and other addenda hereto or thereto), as
supplemented by the Pricing Side Letter, as it may be amended, further
supplemented or otherwise modified from time to time.

“ALTA” shall mean the American Land Title Association.

“Anti-Money Laundering Laws” shall have the meaning set forth in Section 12(dd).

“Applicable Margin” shall have the meaning set forth in the Pricing Side Letter.

“Applicable Percentage” shall have the meaning set forth in the Pricing Side
Letter.

“Appraised Value” shall mean the value set forth in an appraisal made in
connection with the origination of the related Loan as the value of the
Mortgaged Property.

“Assignment of Mortgage” shall mean, with respect to any Mortgage, an assignment
of the Mortgage, notice of transfer or equivalent instrument in recordable form,
sufficient under the laws of the jurisdiction wherein the related Mortgaged
Property is located to reflect the assignment of the Mortgage to Buyer.

“Back-End DTI Ratio” shall mean with respect to a Loan, the ratio of (i) the
Mortgagor’s monthly debt payments, including housing and other debt, to (ii) the
Mortgagor’s gross monthly income, determined in accordance with the Underwriting
Guidelines.

“Bankruptcy Code” shall mean the United States Bankruptcy Code of 1978, as
amended from time to time.

“Basel III” means “A Global Regulatory Framework for More Resilient Banks
and  Banking Systems” developed by the Basel Committee on Banking Supervision
(or any successor or similar authority), initially published in December 2010.

“Best’s” shall mean Best’s Key Rating Guide, as the same shall be amended from
time to time.





2

--------------------------------------------------------------------------------

 

 

“Binding Jumbo Takeout Commitment” shall mean with respect to a Jumbo Loan, an
irrevocable commitment issued by a Takeout Investor in favor of Seller pursuant
to which such Takeout Investor pre-approves such Jumbo Loan and agrees to
purchase such Jumbo Loan at a specific price on a forward delivery basis
acceptable to Buyer in its sole discretion.

“BPO” shall mean, with respect to a Loan, a broker’s price opinion prepared by a
duly licensed real estate broker who has no interest, direct or indirect, in the
Loan or in the Seller or any Affiliate of the Seller and whose compensation is
not affected by the results of the broker’s price opinion and which valuation
indicates the expected proceeds for a sale of the related Mortgaged Property
and, includes certain assumptions, including those as to the condition of the
interior of the applicable Mortgaged Property and expected marketing time.  Each
BPO shall take into account at least three (3) sales of comparable Loans, and at
least three (3) listings of comparable Loans.

“BPO Value” shall mean with respect to a Loan, the value of such Loan set forth
in the most recently obtained BPO.

“Business Day” shall mean any day other than (i) a Saturday or Sunday, (ii) a
day on which the New York Stock Exchange, the Federal Reserve Bank of New York,
banking and savings and loan institutions in the States of New York or
California, the City of New York or the city or state in which Custodian’s
offices are located are closed, or (iii) a day on which trading in securities on
the New York Stock Exchange or any other major securities exchange in the United
States is not conducted.

“Capital Lease Obligations” shall mean, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all similar ownership interests in a Person (other than a corporation) and
any and all warrants or options to purchase any of the foregoing, including
(where applicable) uncertificated membership interests in a limited liability
company.

“Cash Equivalents” shall mean (a) securities with maturities of 90 days or less
from the date of acquisition issued or fully guaranteed or insured by the United
States Government or any agency thereof, (b) certificates of deposit and
eurodollar time deposits with maturities of 90 days or less from the date of
acquisition and overnight bank deposits of any commercial bank having capital
and surplus in excess of $500,000,000, (c) repurchase obligations of any
commercial bank satisfying the requirements of clause (b) of this definition,
having a term of not more than seven days with respect to securities issued or
fully guaranteed or insured by the United States Government, (d) commercial
paper of a domestic issuer rated at least A-1 or the equivalent thereof by
Standard and Poor’s Ratings Group (“S&P”) or P-1 or the equivalent thereof by
Moody’s Investors Service, Inc. (“Moody’s”) and in either case maturing within
90 days after the day of acquisition, (e) securities with maturities of 90 days
or less from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at least A by S&P or A by Moody’s, (f) securities with maturities of 90
days or less from the date of acquisition backed by standby letters of credit
issued by any commercial bank satisfying the requirements of clause (b) of this
definition, or (g) shares of money market mutual or





3

--------------------------------------------------------------------------------

 

 

similar funds which invest exclusively in assets satisfying the requirements of
clauses (a) through (f) of this definition.

“Change of Control” shall mean the occurrence of any of the following: (a) with
respect to Seller, the acquisition by any Person, or two or more Persons acting
in concert, of beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934, as
amended) of outstanding shares of voting stock of Seller if after giving effect
to such acquisition such Person or Persons owns twenty-five percent (25%) or
more of such outstanding shares of voting stock, (b) Guarantor ceases to
directly or indirectly own and control, of record and beneficially, 100% of the
Equity Interests of Seller or any of Guarantor’s wholly owned Subsidiaries,
including but not limited to those Persons identified on Schedule 3 attached
hereto and (c) PennyMac Financial Services, Inc. ceases to be the sole managing
member of the Guarantor.

“Citi Credit Facility” shall mean the Amended and Restated Credit Agreement,
dated as of November 18, 2016, as amended, modified or supplemented (the "Credit
Agreement"), among Private National Mortgage Acceptance Company, LLC, and Credit
Suisse AG, as administrative agent  and as collateral agent for the Lenders
identified in the Credit Agreement. 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collection Account” shall mean the account identified in the Collection Account
Control Agreement.

“Collection Account Control Agreement” shall mean the collection account control
agreement to be entered into by Buyer, Seller and the Control Bank in form and
substance acceptable to Buyer to be entered into with respect to the Collection
Account as of the date hereof.

“Combined Loan‑to‑Value Ratio” or “CLTV” shall mean with respect to any Loan,
the ratio of (i) the original outstanding principal amount of the Loan and any
other loan which is secured by a lien on the related Mortgaged Property to (ii)
the lesser of (a) the Appraised Value of the Mortgaged Property at the
origination of such Loan, or (b) if the Mortgaged Property was purchased by the
Mortgagor within twelve (12) months of the origination of the Loan, the purchase
price of the Mortgaged Property.

“Commitment Fee” shall have the meaning assigned to it in the Pricing Side
Letter.

“Commitment Fee Percentage” shall have the meaning assigned to it in the Pricing
Side Letter.

“Committed Amount” shall mean $200,000,000.

“Contractual Obligation” shall mean as to any Person, any material provision of
any agreement, instrument or other undertaking to which such Person is a party
or by which it or any of its property is bound or any material provision of any
security issued by such Person.

“Control Bank” shall mean Citibank, N.A.

“CRA Loan” shall have the meaning set forth in the Pricing Side Letter.

“Credit Party” shall mean each of Seller and Guarantor.





4

--------------------------------------------------------------------------------

 

 

“Custodial Agreement” shall mean the Custodial Agreement, dated as of the date
hereof, among Seller, Buyer and Custodian as the same may be amended, modified
and supplemented and in effect from time to time.

“Custodian” shall mean Deutsche Bank National Trust Company, or such other
entity agreed upon by Buyer and Seller from time to time, or its successors and
permitted assigns.

“Custodian Loan Transmission” shall have the meaning assigned thereto in the
Custodial Agreement.

“Default” shall mean an Event of Default or any event that, with the giving of
notice or the passage of time or both, could become an Event of Default.

“Dodd-Frank Act” means the Dodd-Frank Wall Street Reform and Consumer Protection
Act of 2010, Pub. L. No. 111-203 and any successor statute.

“Dollars” or “$” shall mean lawful money of the United States of America.

“Due Date” shall mean the day of the month on which the Monthly Payment is due
on a Loan, exclusive of any days of grace.

“Due Diligence Review” shall mean the performance by Buyer of any or all of the
reviews permitted under Section 44 hereof with respect to any or all of the
Loans, Seller or related parties, as desired by Buyer from time to time.

“Effective Date” shall mean the date upon which the conditions precedent set
forth in Section 9(a) have been satisfied.

“Electronic Tracking Agreement” shall mean the electronic tracking agreement
among Buyer, Seller, MERSCORP Holdings, Inc. and MERS, dated as of the date
hereof.

“Electronic Transmission” shall mean the delivery of information in an
electronic format acceptable to the applicable recipient thereof.  An Electronic
Transmission shall be considered written notice for all purposes hereof (except
when a request or notice by its terms requires execution).

“Eligible Loan”  shall have the meaning assigned thereto in the Pricing Side
Letter.

“Environmental Laws” shall mean any federal, state, foreign or local statute,
law, rule, regulation, ordinance, code, guideline, written policy or rule of
common law now or hereafter in effect, and any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent
decree or judgment, relating to the environment, employee health and safety or
hazardous materials, including CERCLA, RCRA, the Federal Water Pollution Control
Act, the Toxic Substances Control Act, the Clean Air Act, the Safe Drinking
Water Act, the Oil Pollution Act of 1990, the Emergency Planning and the
Community Right-to-Know Act of 1986, the Hazardous Material Transportation Act,
the Occupational Safety and Health Act, and any state and local or foreign
counterparts or equivalents.

“Equity Interests” shall mean with respect to any Person, (a) any share or
interest in Capital Stock (including any participation interest or divided
ownership or profit sharing interest however denominated) in such Person,
whether voting or nonvoting, and whether or not such share, warrant, option
right or other interest is authorized or otherwise existing as of any date of
determination, (b) any warrant, option or other





5

--------------------------------------------------------------------------------

 

 

right for the purchase or acquisition from such Person of any share or interest
described in (a) above, (c) any security convertible into or exchangeable for
any of the foregoing, and (d) any other ownership interest in such Person
(including partnership, member or trust interests therein).

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“ERISA Affiliate” shall mean any Affiliate, whether or not incorporated, that is
a member of any group of organizations described in Section 414(b), (c), (m) or
(o) of the Code of which Seller is a member.

“Escrow Payments” shall mean, with respect to any Loan, the amounts constituting
ground rents, taxes, assessments, water charges, sewer rents, municipal charges,
mortgage insurance premiums, fire and hazard insurance premiums, condominium
charges, and any other payments required to be escrowed by the Mortgagor with
the Mortgagee pursuant to the terms of any Note or Mortgage or any other
document.

“Event of Default” shall have the meaning provided in Section 18 hereof.

“Excluded Taxes” shall mean any income taxes, branch profits taxes, franchise
taxes, or other taxes measured by or enforced on gross receipts or net income
that is imposed by the United States, a state, a foreign jurisdiction under the
laws of which Buyer is organized, maintains its applicable lending office, or
has a present or former connection, and any political subdivision of any of the
foregoing.

“Executive Order” shall mean Executive Order 13224-- Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism.

“Exception” shall have the meaning assigned thereto in the Custodial Agreement.

“Exception Report” shall mean the exception report prepared by Custodian
pursuant to the Custodial Agreement.

“Fannie Mae” shall mean Fannie Mae, or any successor thereto.

“Fannie Mae Aged Loan” shall mean a Loan (i) in respect of which the related
Takeout Investor is Fannie Mae and (ii) that (x) is subject to outstanding
Transactions hereunder and/or (y) was subject to any REIT Agency Agreement
Transaction, for between thirty-one (31) calendar days (whether or not
consecutive) and forty-five (45) calendar days (whether or not consecutive) in
the aggregate.

“Fannie Mae Guides” shall mean the Fannie Mae Seller’s Guide, the Fannie Mae
Servicing Guide and all amendments and additions thereto.

“FHA” shall mean the Federal Housing Administration, an agency within the United
States Department of Housing and Urban Development, or any successor thereto and
including the Federal Housing Commissioner and the Secretary of Housing and
Urban Development where appropriate under the FHA Regulations.

“FHA 203(k) Loan” shall mean a loan for the rehabilitation and/or repair of a
single family residential property in accordance with the FHA 203(k) program.

“FHA Approved Mortgagee” shall mean an institution which is (i) with respect to
Seller (and any Subservicer if applicable) approved by FHA to act as servicer
and mortgagee of record pursuant to FHA





6

--------------------------------------------------------------------------------

 

 

Regulations, (ii) with respect to Penny Mac Corp. approved by FHA to purchase,
own and sell FHA Loans pursuant to FHA Regulations and (iii) with respect to any
Qualified Originator approved by FHA to originate FHA Loans and to act as
servicer and mortgagee of record pursuant to FHA Regulations.

“FHA Insurance Contract” shall mean the contractual obligation of FHA respecting
the insurance of an FHA Loan pursuant to the National Housing Act, as amended.
        

“FHA Loan” shall mean a Loan that is the subject of an FHA Insurance Contract as
evidenced by a Mortgage Insurance Certificate. 

“FHA Regulations” shall mean the regulations promulgated by HUD under the
National Housing Act, codified in 24 Code of Federal Regulations, and other HUD
issuances relating to FHA Loans, including the related handbooks, Circulars,
Notices and Mortgagee Letters.

“FHA Up-Front Rejection” shall mean, with respect to a Loan presented to FHA and
proposed to become subject to an FHA Insurance Contract, the rejection by FHA of
such Loan, as evidenced by a "notice of rejection" or similar written notice
delivered by FHA to the related originator of such Loan.

“Freddie Mac” shall mean Freddie Mac, or any successor thereto.

“Freddie Mac Guides” shall mean the Freddie Mac Seller/Servicer Guide, and all
amendments and additions thereto.

“Front-End DTI Ratio” shall mean with respect to a Loan, the ratio of (i) the
Mortgagor’s monthly housing-related debt payments, to (ii) the Mortgagor’s gross
monthly income, determined in accordance with the Underwriting Guidelines.

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States of America.

“Ginnie Mae” shall mean the Government National Mortgage Association, or any
successor thereto.

“Ginnie Mae Aged Loan” shall mean a Loan (i) in respect of which the related
Takeout Investor is Ginnie Mae and (ii) that (x) is subject to outstanding
Transactions hereunder and/or (y) was subject to any REIT Agency Agreement
Transaction, for between thirty-one (31) calendar days (whether or not
consecutive) and forty-five (45) calendar days (whether or not consecutive) in
the aggregate.

“Ginnie Mae Guides” shall mean the Ginnie Mae Handbook 5500.3 and all amendments
and additions thereto.

“Governmental Authority” shall mean with respect to any Person, any nation or
government, any state or other political subdivision, agency or instrumentality
thereof, any entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government and any court or
arbitrator having jurisdiction over such Person, any of its Subsidiaries or any
of its properties.

“Gross Margin” shall mean with respect to each Adjustable Rate Loan, the fixed
percentage amount set forth in the related Note and the Loan Schedule that is
added to the Index on each Adjustment Date in accordance with the terms of the
related Note to determine the new Mortgage Interest Rate for such Loan.





7

--------------------------------------------------------------------------------

 

 

“Guarantee” shall mean, as to any Person, any obligation of such Person directly
or indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, or to take-or-pay or otherwise), provided that the term
“Guarantee” shall not include (i) endorsements for collection or deposit in the
ordinary course of business, or (ii) obligations to make servicing advances for
delinquent taxes and insurance, or other obligations in respect of a Mortgaged
Property, to the extent required by Buyer. The amount of any Guarantee of a
Person shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by such Person in good faith. The terms
“Guarantee” and “Guaranteed” used as verbs shall have correlative meanings.

“Guarantor” shall mean Private National Mortgage Acceptance Company, LLC, its
successors and permitted assigns.

“Guaranty” shall mean the Guaranty Agreement, dated as of June 26, 2012, by
Guarantor in favor of Buyer, as such agreement may be amended or modified from
time to time in accordance with its terms.

“Guidelines” shall mean the Freddie Mac Guides, the Fannie Mae Guides or the
Ginnie Mae Guides, as applicable, as such guides have been amended from time to
time with respect to Seller.

“High Cost Loan” shall mean a Loan classified as (a) a “high cost” loan under
the Home Ownership and Equity Protection Act of 1994, (b) a “high cost,”
“threshold,” “covered,” or “predatory” loan under any other applicable state,
federal or local law (or a similarly classified loan using different terminology
under a law, regulation or ordinance imposing heightened regulatory scrutiny or
additional legal liability for residential mortgage loans having high interest
rates, points and/or fees) or (c) a High Cost Loan or Covered Loan, as
applicable (as such terms are defined in the current Standard & Poor’s LEVELS®
Glossary Revised, Appendix E).

“Income” shall mean, with respect to any Purchased Loan or Security at any time,
any principal and/or interest thereon and all dividends, sale proceeds
(including, without limitation, any proceeds from the liquidation or
securitization of such Purchased Loan or other disposition thereof), rent and
other collections and distributions thereon (including, without limitation, any
proceeds received in respect of mortgage insurance), but not including any
servicing fees accrued in respect of periods on or after the initial Purchase
Date with respect to such Purchased Loan or Security.

“Indebtedness” shall mean, for any Person: (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of Property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such Property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within 90 days of the date the respective goods are delivered or the respective
services are rendered; (c) indebtedness of others secured by a Lien on the
Property of such Person, whether or not the respective indebtedness so secured
has been assumed by such Person; (d) obligations (contingent or otherwise) of
such Person in respect of letters of credit or similar instruments issued or
accepted by banks and other financial institutions for the account of such
Person; (e) Capital Lease Obligations of such Person; (f) obligations of such
Person under repurchase agreements or like arrangements; (g) indebtedness of
others Guaranteed by such Person; (h) all obligations of such Person incurred in
connection with the acquisition or carrying of





8

--------------------------------------------------------------------------------

 

 

fixed assets by such Person; (i) indebtedness of general partnerships of which
such Person is a general partner; and (j) any other indebtedness of such Person
by a note, bond, debenture or similar instrument.

“Index” shall mean with respect to each Adjustable Rate Loan, the index
identified on the related Loan Schedule and set forth in the related Note for
the purpose of calculating the interest rate thereon.

“Instruction Letter” shall mean a letter agreement between Seller and each
Subservicer or interim servicer of Purchased Loans substantially in the form of
Exhibit I attached hereto, in which such Persons acknowledge Buyer’s ownership
interest in the Purchased Loans, and, following any Default, agree to remit any
collections with respect to such Purchased Loans to the Collection Account or as
Buyer may otherwise direct from time to time, which Instruction Letter may be
delivered by Buyer to such Subservicer in its sole discretion.

“Insurance Proceeds” shall mean with respect to each Purchased Loan, proceeds of
insurance policies insuring such Purchased Loan or the related Mortgaged
Property, as applicable.

“Intercreditor Agreement” shall mean that certain third amended and restated
intercreditor agreement,  entered into by and among Seller, Bank of America,
N.A., Credit Suisse First Boston Mortgage Capital LLC and Buyer, as the same
shall be amended, restated, supplemented or otherwise modified and in effect
from time to time.

“Interest Period” shall mean, with respect to any Transaction, the period
commencing on the Purchase Date with respect to such Transaction and ending on
the calendar day prior to the related Repurchase Date. 

“Interest Rate Adjustment Date” means with respect to each Adjustable Rate Loan,
the date, specified in the related Note and the Loan Schedule, on which the
Mortgage Interest Rate is adjusted.

“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended, including all rules and regulations promulgated thereunder.

“Joint Account Control Agreement” shall mean that certain amended and restated
joint account control agreement, entered into by and among Deutsche Bank
National Trust Company, as depositary bank and paying agent, Seller, Bank of
America, N.A., Credit Suisse First Boston Mortgage Capital LLC and Buyer, as the
same shall be amended, restated, supplemented or otherwise modified and in
effect from time to time.

“Joint Securities Account Control Agreement” shall mean that certain third
amended and restated joint securities account control agreement, entered into by
and among Deutsche Bank National Trust Company, as securities intermediary,
Seller, Bank of America, N.A., Credit Suisse First Boston Mortgage Capital LLC
and Buyer, as the same shall be amended, restated, supplemented or otherwise
modified and in effect from time to time.

“Jumbo Cash-Out Refinanced Loan”  A Jumbo Loan, the proceeds of which were in
excess of the principal balance of any existing first and/or subordinate
mortgages on the related Mortgaged Property and related closing costs, and were
used to pay any such existing first and/or subordinate mortgages and the related
closing costs on the related Mortgaged Property.





9

--------------------------------------------------------------------------------

 

 

“Jumbo Loan” shall mean a first lien Loan which conforms with all requirements
(other than conforming balance limitations) of Fannie Mae and Freddie Mac, each
as in effect as of the related Purchase Date.

“LIBO Base Rate” shall mean the greater of (a) 0.00% and (b) the rate determined
daily by Buyer on the basis of the “BBA’s Interest Settlement Rate” offered for
one-month U.S. dollar deposits, as such rate appears on Bloomberg L.P.’s page
“BBAM” as of 11:00 a.m. (London time) on such date provided that if such rate
does not appear on Bloomberg L.P.’s page “BBAM” as of such time on such date,
the rate for such date will be the rate determined by reference to the most
recently published rate on Bloomberg L.P.’s page “BBAM”; provided further that
if such rate is no longer set on Bloomberg L.P.’s page “BBAM”, the rate of such
date will be determined by reference to such other comparable publicly available
service publishing such rates as may be selected by Buyer in its sole
discretion, which rates have performed or are expected by Buyer to perform in a
manner substantially similar to the rate appearing on Bloomberg L.P.’s page
“BBAM”, and which rate will be communicated to Seller.  Notwithstanding anything
to the contrary herein, Buyer shall have the sole discretion to re-set the LIBO
Base Rate on a daily basis.

“LIBO Rate” shall mean with respect to each Interest Period pertaining to a
Transaction, a rate per annum determined by Buyer in its sole discretion in
accordance with the following formula (rounded to five decimal places), which
rate as determined by Buyer shall be conclusive absent manifest error by Buyer:

 

LIBO Base Rate

 

 

1.00 – LIBO Reserve Requirements

 

The LIBO Rate shall be calculated on each Purchase Date and Repurchase Date
commencing with the first Purchase Date.

“LIBO Reserve Requirements” shall mean for any Interest Period for any
Transaction, the aggregate (without duplication) of the rates (expressed as a
decimal fraction) of reserve requirements applicable to Buyer in effect on such
day (including, without limitation, basic, supplemental, marginal and emergency
reserves under any regulations of the Board of Governors of the Federal Reserve
System or other Governmental Authority having jurisdiction with respect
thereto), dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of such
Board) maintained by a member bank of such Governmental Authority. As of the
Effective Date, the LIBO Reserve Requirements shall be deemed to be zero.  Buyer
will provide Seller no less than 30 days prior written notice of implementation
of any change in LIBO Reserve Requirements.

“Lien” shall mean any mortgage, lien, pledge, charge, security interest or
similar encumbrance.

“Liquidity” means with respect to any Person, the sum of (i) its unrestricted
cash, plus (ii) its unrestricted Cash Equivalents. For the avoidance of doubt,
such unrestricted cash shall not include any cash collateral of such Person in
respect of letter of credit obligations of such Person.

“Loan” shall mean a first lien mortgage loan, which Custodian has been
instructed to hold for Buyer pursuant to the Custodial Agreement, and which Loan
includes, without limitation, (i) a Note, the





10

--------------------------------------------------------------------------------

 

 

related Mortgage and all other Loan Documents, (ii) all right, title and
interest of Seller in and to the Mortgaged Property covered by such Mortgage and
(iii) the related Servicing Rights.

“Loan Data Transmission” shall mean a computer tape or other electronic medium
generated by or on behalf of Seller and delivered or transmitted to Buyer and
Custodian which provides information relating to the Loans, including the
information set forth in the related Loan Schedule, in a format acceptable to
Buyer.

“Loan Documents” shall mean, with respect to a Loan, the documents comprising
the Mortgage File for such Loan.

“Loan Guaranty Certificate” shall mean the certificate evidencing a VA Loan
Guaranty Agreement.

“Loan Loss Reserves” shall mean funds held by a Seller Party to cover potential
losses in connection with the mortgage loans owned in such Person’s portfolio,
including without limitation any amounts required to be maintained and held as a
loan loss reserve in accordance with GAAP and any other regulatory requirement
applicable to such Person.

“Loan Schedule” shall mean a hard copy or electronic format incorporating the
fields identified on Exhibit G, which shall include with respect to each Loan to
be included in a Transaction without limitation: (i) the Loan number, (ii) the
Mortgagor’s name, (iii) the original principal amount of the Loan, (iv) the
current principal balance of the Loan, (v) the name of any Subservicer (if
applicable)  subservicing such Loan, and (vi) any other information required by
Buyer and any other additional information to be provided pursuant to the
Custodial Agreement.

“Loan‑to‑Value Ratio” or “LTV” shall mean with respect to any Loan, the ratio of
the outstanding principal amount of such Loan at the time of origination to the
lesser of (a) the Appraised Value of the Mortgaged Property at the origination
of such Mortgage Loan or (b) if the Mortgaged Property was purchased within
twelve (12) months of the origination of the Loan, the purchase price of the
related Mortgaged Property.

“Margin Call” shall have the meaning assigned thereto in Section 6(a) hereof.

“Margin Deficit” shall have the meaning assigned thereto in Section 6(a) hereof.

“Market Value” shall mean the value, determined by Buyer in its sole discretion,
of the Loans (including the related Servicing Rights) if sold in their entirety
to a single third-party purchaser taking into account the fact that the Loans
may be sold under circumstances in which Seller and/or the servicer of the Loans
is in default under this Agreement. Buyer’s determination of Market Value shall
be conclusive upon the parties, absent manifest error on the part of Buyer.
Buyer shall have the right to mark to market the Loans on a daily basis which
Market Value with respect to one or more of the Loans may be determined to be
zero. Seller acknowledges that Buyer’s determination of Market Value is for the
limited purpose of determining the value of Purchased Loans which are subject to
Transactions hereunder without the ability to perform customary purchaser’s due
diligence and is not necessarily equivalent to a determination of the fair
market value of the Loans achieved by obtaining competing bids in an orderly
market in which the originator/servicer is not in default under a revolving debt
facility and the bidders have adequate opportunity to perform customary loan (or
property, as applicable) and servicing due diligence.  For the purpose of
determining the related Market Value, Buyer shall have the right to request at
any time from Seller, an updated valuation for each Loan, in a form acceptable
to Buyer in its sole discretion.  The Market Value





11

--------------------------------------------------------------------------------

 

 

shall be deemed to be zero with respect to each Loan for which such valuation is
not provided.  The Market Value shall be deemed to be zero with respect to each
Loan that is not an Eligible Loan.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
property, business, operations, financial condition or prospects of Seller or
Guarantor, (b) the ability of Seller or Guarantor to perform its obligations
under any of the Program Documents to which it is a party, (c) the validity or
enforceability of any of the Program Documents, (d) the rights and remedies of
Buyer under any of the Program Documents, (e) the timely repurchase of the
Purchased Loans or payment of other amounts payable in connection therewith or
(f) the Purchased Items.

“Materials of Environmental Concern” shall mean any hazardous, toxic or harmful
substances, materials, wastes, pollutants or contaminants defined as such in or
regulated under any Environmental Law.

“Maximum Aggregate Purchase Price” shall mean the sum of (i) the Committed
Amount and (ii) in Buyer’s sole discretion, the Uncommitted Amount.

“Maximum Mortgage Interest Rate” shall mean with respect to each Adjustable Rate
Loan, a rate that is set forth on the related Loan Schedule and in the related
Note and is the maximum interest rate to which the Mortgage Interest Rate on
such Loan may be increased on any Adjustment Date.

“MERS” shall mean Mortgage Electronic Registration Systems, Inc., a Delaware
corporation, or any successor in interest thereto.

“MERS Identification Number” shall mean the eighteen digit number permanently
assigned to each MERS Loan.

“MERS Loan” shall mean any Loan as to which the related Mortgage or Assignment
of Mortgage has been recorded in the name of MERS, as agent for the holder from
time to time of the Note, and which is identified as a MERS Loan on the related
Loan Schedule.

“Monthly Payment” shall mean the scheduled monthly payment of principal and
interest on a Loan as adjusted in accordance with changes in the Mortgage
Interest Rate pursuant to the provisions of the Note for an Adjustable Rate
Loan.

“Mortgage” shall mean with respect to a Loan, the mortgage, deed of trust or
other instrument, which creates a first lien on the fee simple or leasehold
estate in such real property and secures the Note.

“Mortgage File” shall have the meaning assigned thereto in the Custodial
Agreement.

“Mortgage Insurance Certificate” shall mean the certificate evidencing a FHA
Insurance Contract.

“Mortgage Interest Rate” means the annual rate of interest borne on a Note,
which shall be adjusted from time to time with respect to Adjustable Rate Loans.

“Mortgaged Property” shall mean the real property (including all improvements,
buildings, fixtures, building equipment and personal property thereon and all
additions, alterations and replacements made at any time with respect to the
foregoing) and all other collateral securing repayment of the debt evidenced by
a Note.

“Mortgagee” shall mean the record holder of a Note secured by a Mortgage.





12

--------------------------------------------------------------------------------

 

 

“Mortgagor” shall mean the obligor or obligors on a Note, including any person
who has assumed or guaranteed the obligations of the obligor thereunder.

“MSR Value Cap” shall have the meaning set forth in the Pricing Side Letter.

“Multiemployer Plan” shall mean a multiemployer plan defined as such in
Section 3(37) of ERISA to which contributions have been or are required to be
made by either Seller or any ERISA Affiliate or as to which either Seller or any
ERISA Affiliate has any actual or potential liability or obligation and that is
covered by Title IV of ERISA.

“MV Margin Amount” shall mean, with respect to any Transaction, as of any date
of determination, the amount obtained by application of the MV Margin Percentage
to the Repurchase Price for such Transaction as of such date.

“MV Margin Percentage” shall have the meaning assigned thereto in the Pricing
Side Letter.

“Net Income” shall mean, for any period, the net income of any Person for such
period as determined in accordance with GAAP.

“Net Worth” shall mean, with respect to any Person, the excess of total assets
of such Person, over total liabilities of such Person, determined in accordance
with GAAP.

“Nonbinding Jumbo Takeout Agreement” shall mean a flow loan purchase and sale
arrangement with a Takeout Investor acceptable to Buyer in its sole discretion,
pursuant to which such Takeout Investor may purchase Jumbo Loans on a forward
delivery basis.

“Note” shall mean, with respect to any Loan, the related promissory note
together with all riders thereto and amendments thereof or other evidence of
indebtedness of the related Mortgagor.

“Obligations” shall mean (a) all of Seller’s obligations to pay the Repurchase
Price on the Repurchase Date and other obligations and liabilities (including,
without limitation, the Commitment Fee) of Seller to Buyer, its Affiliates,
Custodian or any other Person arising under, or in connection with, the Program
Documents or directly related to the Purchased Loans, whether now existing or
hereafter arising; (b) any and all sums paid by Buyer or on behalf of Buyer
pursuant to the Program Documents in order to preserve any Purchased Loan or its
interest therein; (c) in the event of any proceeding for the collection or
enforcement of any of Seller’s indebtedness, obligations or liabilities referred
to in clause (a), the reasonable expenses of retaking, holding, collecting,
preparing for sale, selling or otherwise disposing of or realizing on any
Purchased Loan, or of any exercise by Buyer or any Affiliate of Buyer of its
rights under the Program Documents, including without limitation, reasonable
attorneys’ fees and disbursements and court costs; and (d) all of Seller’s
indemnity obligations to Buyer pursuant to the Program Documents.

“OFAC” shall mean the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Officer’s Compliance Certificate” shall mean an officer’s certificate signed by
a Responsible Officer of Seller substantially in the form of Exhibit B attached
hereto.

“Official Body” means any central bank or any accounting board or authority
(whether or not part of a government) which is responsible for the establishment
or interpretation of national or international accounting principles, in each
case whether foreign or domestic.





13

--------------------------------------------------------------------------------

 

 

“Par Margin Amount” means, with respect to any Transaction, as of any date of
determination, the amount obtained by application of the Par Margin Percentage
to the Repurchase Price for such Transaction as of such date.

“Par Margin Percentage” shall have the meaning assigned thereto in the Pricing
Side Letter.

“Participants” shall have the meaning assigned thereto in Section 39 hereof.

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

“Person” shall mean any individual, corporation, company, voluntary association,
partnership, joint venture, limited liability company, trust, unincorporated
association or government (or any agency, instrumentality or political
subdivision thereof).

“Plan” shall mean an employee benefit or other plan established or maintained by
Seller or, in the case of a Plan subject to Title IV of ERISA, any ERISA
Affiliate and that is covered by Title IV of ERISA, other than a Multiemployer
Plan.

“PMI Policy” or “Primary Insurance Policy” shall mean a policy of primary
mortgage guaranty insurance issued by a Qualified Insurer.

“Post-Default Rate” shall mean, in respect of the Repurchase Price for any
Transaction or any other amount under this Agreement, or any other Program
Document that is not paid when due to Buyer (whether at stated maturity, by
acceleration or mandatory prepayment or otherwise), a rate per annum equal to
the rate set forth in the Pricing Side Letter.

“Price Differential” shall mean, with respect to each Transaction as of any date
of determination, the aggregate amount obtained by daily application of the
Pricing Rate (or during the continuation of an Event of Default, by daily
application of the Post-Default Rate) for such Transaction to the Purchase Price
for such Transaction on a 360‑day‑per‑year basis for the actual number of days
elapsed during the period commencing on (and including) the Purchase Date and
ending on (but excluding) the date of determination (reduced by any amount of
such Price Differential in respect of such period previously paid by Seller to
Buyer with respect to such Transaction).

“Pricing Rate” shall mean the per annum percentage rate for determination of the
Price Differential as set forth in the Pricing Side Letter.

“Pricing Side Letter” shall mean the pricing side letter, dated as of the date
hereof, between Seller and Buyer, as the same may be amended, supplemented or
modified from time to time.

“Principal” shall have the meaning assigned thereto in Annex I.

“Program Documents” shall mean this Agreement, the Custodial Agreement, the
Guaranty, any Servicing Agreement, the Electronic Tracking Agreement, the
Pricing Side Letter, the Intercreditor Agreement, the Joint Securities Account
Control Agreement, the Joint Account Control Agreement, all Instruction Letters,
if any, the Collection Account Control Agreement and any other agreement entered
into by Seller, on the one hand, and Buyer and/or any of its Affiliates or
Subsidiaries (or Custodian on its behalf) on the other, in connection herewith
or therewith.





14

--------------------------------------------------------------------------------

 

 

“Prohibited Jurisdiction” shall mean any country or jurisdiction, from time to
time, that is the subject of a prohibition order (or any similar order or
directive), sanctions or restrictions promulgated or administered by any
Governmental Authority of the United States.

“Prohibited Person” shall mean any Person:

(i)         listed in the Annex to (the “Annex”), or otherwise subject to the
provisions of, the Executive Order;

(ii)        that is owned or controlled by, or acting for or on behalf of, any
person or entity that is listed to the Annex to, or is otherwise subject to the
provisions of, the Executive Order;

(iii)       with whom the Buyer is prohibited from dealing or otherwise engaging
in any transaction by any terrorism or money laundering law, including the
Executive Order;

(iv)       who commits, threatens or conspires to commit or supports “terrorism”
as defined in the Executive Order;

(v)        that is named as a “specially designated national and blocked person”
on the most current list published by the OFAC at its official website,
http://www.treas.gov.ofac/t11sdn.pdf or at any replacement website or other
replacement official publication of such list; or

(vi)       who is an Affiliate of a Person listed above.

“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.

“Purchase Date” shall mean, with respect to each Transaction, the date on which
Purchased Loans are sold by Seller to Buyer hereunder.

“Purchase Notice” shall mean Buyer’s agreement to enter into a Transaction
requested by Seller pursuant to a Transaction Notice. Such Purchase Notice shall
specify the Loans that Buyer has agreed to purchase from Seller in such
Transaction, the related Purchase Date and Repurchase Date, the related Purchase
Price for such Transaction, the fields set forth on Annex 1 to the Custodial
Agreement and any other terms of such Transaction agreed upon between Seller and
Buyer.

“Purchase Price” shall have the meaning set forth in the Pricing Side Letter.

“Purchased Items” shall have the meaning assigned thereto in Section 8 hereof.

“Purchased Loans” shall mean any Loans sold by Seller to Buyer in a Transaction,
together with the related Records, the related Servicing Rights (which, for the
avoidance of doubt, were sold by Seller and purchased by Buyer on the related
Purchase Date), the portion of the Security related to such Loans, the related
Takeout Commitment and the related Trade Assignment, if any, and with respect to
each Loan, any related FHA Insurance Contract, any related VA Loan Guaranty
Agreement, Seller’s rights under any takeout commitment related to the Loans and
other Purchased Items with respect to the Loans, such other property, rights,
titles or interest as are specified on a Purchase Notice, and all instruments,
chattel paper, and general intangibles comprising or relating to all of the
foregoing. 

“QM Rule” shall mean 12 CFR 1026.43(e), including all applicable official staff
commentary.





15

--------------------------------------------------------------------------------

 

 

“Qualified Insurer” shall mean an insurance company duly qualified as such under
the laws of each state in which any Mortgaged Property is located, duly
authorized and licensed in each such state to transact the applicable insurance
business and to write the insurance provided, and approved as an insurer by
Fannie Mae and Freddie Mac and whose claims paying ability is rated in the two
highest rating categories by any of the rating agencies with respect to primary
mortgage insurance and in the two highest rating categories by Best’s with
respect to hazard and flood insurance.

“Qualified Mortgage” shall mean a Loan that satisfies the criteria for a
“qualified mortgage” as set forth in 12 CFR 1026.43(e)(4) as further limited by
12 CFR 1026.43(e)(1)(i).

“Qualified Originator” shall mean those correspondent originators of PennyMac
Corp. that originate mortgage loans for PennyMac Corp. in accordance with
PennyMac Corp.’s Underwriting Guidelines and have not otherwise been disapproved
by Buyer in writing.

“Quality Control Program” shall have the meaning assigned to such term in
Section 13(pp).

“Records” shall mean, with respect to any Purchased Loan, the Loan Documents and
the Servicing Records.

“REIT Agency Agreement” shall mean that Amended and Restated Master Repurchase
Agreement dated as of March 3, 2017, as amended (the “REIT Agency Repurchase
Agreement”), among PennyMac Corp., as seller, PennyMac Loan Services, LLC, as
servicer and Citibank, N.A., as buyer.

“REIT Agency Agreement Transaction” shall mean a Transaction as defined in the
REIT Agency Agreement.

“REIT Agency Loan” shall mean a Loan that prior to its inclusion in any
Transaction hereunder, was subject to a REIT Agency Agreement Transaction.

“Refi Mortgage Loan” shall mean a Loan as to which a “refinancing” has occurred,
as defined in 12 CFR 1026.20(a).

“Related Credit Enhancement” shall have the meaning assigned to such term in
Section 8(a). 

“Reportable Event” shall mean any of the events set forth in Section 4043(b) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .21, .22, .23, .24, .28, .29, .31, or .32 of PBGC Reg.
§ 4043 (provided that a failure to meet the minimum funding standard of Section
412 of the Code or Sections 302 or 303 of ERISA, including, without limitation,
the failure to make on or before its due date a required installment under
Section 430(j) of the Code or Section 303(j) of ERISA, shall be a reportable
event regardless of the issuance of any waivers in accordance with Section
412(d) of the Code).

“Repurchase Date” shall mean the date occurring on the earliest of (i) the 12th
day of each month following the related Purchase Date (or if such date is not a
Business Day, the following Business Day), (ii) any other Business Day set forth
in the related Purchase Notice, (iii) the date determined by application of
Section 19, as applicable, or (iv) the Termination Date.  In no event shall the
Repurchase Date for any Transaction occur after the Termination Date.

“Repurchase Price” shall mean the price at which Purchased Loans are to be
transferred from Buyer to Seller upon termination of a Transaction, which will
be determined in each case (including Transactions





16

--------------------------------------------------------------------------------

 

 

terminable upon demand) as the sum of the outstanding Purchase Price for such
Purchased Loans and the Price Differential as of the date of such determination.

“Requirement of Law” shall mean as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or interpretation thereof or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Responsible Officer” shall mean, as to any Person, the chief executive officer
or, with respect to financial matters, the chief financial officer of such
Person; provided, that in the event any such officer is unavailable at any time
he or she is required to take any action hereunder, Responsible Officer shall
mean any officer authorized to act on such officer’s behalf as demonstrated by a
certificate of corporate resolution.

“Restricted Payments” shall mean with respect to any Person, collectively, all
dividends or other distributions of any nature (cash, securities, assets or
otherwise), and all payments, by virtue of redemption or otherwise, on any class
of equity securities (including, without limitation, warrants, options or rights
therefor) issued by such Person, whether such securities are now or may
hereafter be authorized or outstanding and any distribution in respect of any of
the foregoing, whether directly or indirectly.

“Rural Housing Service” shall mean the Rural Housing Service of the USDA.

“Rural Housing Service Guaranty” shall mean with respect to a USDA Loan, the
agreements evidencing the guaranty of such loan by the Rural Housing Service.

“Safe Harbor Qualified Mortgage” shall mean a Qualified Mortgage with an annual
percentage rate that does not exceed the average prime offer rate for a
comparable mortgage loan as of the date the interest rate is set by  1.5 or
more  percentage points for a first-lien Loan or by  3.5 or more percentage
points for a subordinate-lien Loan.

“Sanctioned Country” shall have the meaning provided in Section 12(ee).

“Sanctioned Person” shall have the meaning provided in Section 12(ee).

"Sanctions" shall have the meaning provided in Section 12(ee).

“Section 404 Notice” shall mean the notice required pursuant to Section 404 of
the Helping Families Save Their Homes Act of 2009 (P.L. 111-22), which amends 15
U.S.C. Section 1641 et seq., to be delivered by a creditor that is an owner or
an assignee of a mortgage loan to the related Mortgagor within thirty (30) days
after the date on which such mortgage loan is sold or assigned to such creditor.

“Securities Laws” shall mean the Securities Act of 1933, the Securities Exchange
Act of 1934, the Sarbanes-Oxley Act of 2002 and the applicable accounting and
auditing principles, rules, standards and practices promulgated, approved or
incorporated by the Securities and Exchange Commission or the Public Company
Accounting Oversight Board.

“Security” means a fully-modified pass-through mortgage-backed security,
including a participation certificate, that is (i) (a) guaranteed by Ginnie Mae
or (b) issued by Fannie Mae or Freddie Mac and (ii) backed or collateralized by,
or representing an interest in, a pool of Loans.





17

--------------------------------------------------------------------------------

 

 

“Security Release Certification” shall mean a security release certification in
substantially the form set forth in Exhibit K hereto. 

“Seller Party” shall have the meaning provided in Section 12.

“Servicer” shall mean Seller in its capacity as servicer of the Loans, or
another servicer of the Loans approved by Buyer.

“Servicing Agreement” shall have the meaning provided in Section 43(c) hereof.

“Servicing Delivery Requirement” shall have the meaning assigned thereto in
Section 13(hh).

“Servicing File” shall mean with respect to each Loan, the file retained by
Seller (in its capacity as Servicer) consisting of all documents that a prudent
originator and servicer would have, including copies of the Loan Documents, all
documents necessary to document and service the Loans, including FHA and VA
approval and any and all documents required to be delivered pursuant to any of
the Program Documents.

“Servicing Records” shall have the meaning assigned thereto in Section 43(b)
hereof.

“Servicing Rights” shall mean contractual, possessory or other rights of Seller
or any other Person to service a Loan, whether arising under the Servicing
Agreement, the Custodial Agreement or otherwise, to administer or service a
Purchased Loan or to possess related Servicing Records, including the right to
terminate any servicing agreement without cause and free and clear of any
obligations (including the obligation to repay or reimburse any servicing
advances), costs or fees.

“Servicing Transmission” shall mean a computer-readable magnetic or other
electronic format acceptable to the parties containing the information
identified on Exhibit F.

“Subservicer” shall have the meaning provided in Section 43(c) hereof.

“Subsidiary” shall mean, with respect to any Person, any corporation,
partnership or other entity of which at least a majority of the securities or
other ownership interests having by the terms thereof ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions of such corporation, partnership or other entity (irrespective of
whether or not at the time securities or other ownership interests of any other
class or classes of such corporation, partnership or other entity shall have or
might have voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person.

“Taxes” shall mean any taxes, levies, imposts, and similar deductions, charges
or withholdings, and all liabilities for penalties, interest and additions to
tax with respect thereto, imposed by any Governmental Authority, other than
Excluded Taxes and Other Taxes.

“Takeout Commitment” shall mean, (i) with respect to any Loan (other than a
Jumbo Loan), (a)  an irrevocable commitment issued by a Takeout Investor in
favor of Seller pursuant to which such Takeout Investor agrees to purchase such
Loan or a Security at a specific price on a forward delivery basis acceptable to
Buyer in its sole discretion, (b) an assignable commitment issued by an Agency
in favor of Seller pursuant to which such Agency, as applicable, agrees to (1)
purchase such Loan at a specific or formula price on a forward delivery basis or
(2) swap, exchange or sell a Security for one or more identified Loans, or (c)
an assignable commitment issued by a Takeout Investor in favor of Seller
pursuant to which the Takeout





18

--------------------------------------------------------------------------------

 

 

Investor, as applicable, agrees to purchase a Security from Seller, which such
commitments in any case of (a)-(c) above, shall be enforceable and in full force
and effect, and shall be, upon request by Buyer, validly and effectively
assigned to Buyer pursuant to a Trade Assignment and (ii) with respect to any
Jumbo Loan, either a Nonbinding Jumbo Takeout Agreement or a Binding Jumbo
Takeout Commitment.

“Takeout Investor” shall mean (i) with respect to a Loan other than a Jumbo
Loan, Fannie Mae, Freddie Mac, or another third party investor acceptable to
Buyer, which has agreed to purchase such Loan or Security pursuant to a Takeout
Commitment, and (ii) with respect to a Jumbo Loan, a third party investor
acceptable to Buyer which has agreed to purchase such Jumbo Loan pursuant to a
Takeout Commitment.

“Tangible Net Worth” shall mean, with respect to any Person as of any date of
determination, the consolidated Net Worth of such Person and its Subsidiaries,
less the consolidated net book value of all assets of such Person and its
subsidiaries (to the extent reflected as an asset in the balance sheet of such
Person or any Subsidiary at such date) which will be treated as intangibles
under GAAP, including, without limitation, such items as deferred financing
expenses, deferred taxes, net leasehold improvements, good will, trademarks,
trade names, service marks, copyrights, patents, licenses and unamortized debt
discount and expense; provided, that residual securities issued by such Person
or its Subsidiaries shall not be treated as intangibles for purposes of this
definition.

“Termination Date” shall mean March 2, 2018 or such earlier date on which this
Agreement shall terminate in accordance with the provisions hereof or by
operation of law.”

“Total Indebtedness” shall mean with respect to any Person, for any period, the
aggregate Indebtedness of such Person and its Subsidiaries during such period,
less the amount of any nonspecific consolidated balance sheet reserves
maintained in accordance with GAAP and less the amount of any non-recourse debt,
including any securitization debt.

“Trade Assignment” means an assignment to Buyer of a forward trade between the
Takeout Investor and Seller with respect to one or more Purchased Loans and/or
Securities, together with the related trade confirmation from the Takeout
Investor to Seller that has been fully executed, is enforceable and is in full
force and effect and confirms the details of such forward trade.

“Transaction” has the meaning assigned thereto in Section 1.

“Transaction Notice” shall mean Seller’s request to enter into a Transaction
delivered to Buyer pursuant to the terms of this Agreement, specifying the Loans
that Seller requests to sell to Buyer in such Transaction, the fields set forth
on Annex 1 to the Custodial Agreement and any other loan-level details as agreed
upon between Seller and Buyer. Each Transaction Notice shall be in the form of a
Loan Data Transmission, or, if such Transaction Notice is provided in another
format, shall have attached thereto a Loan Data Transmission.

“Transferor” shall mean the related seller or transferor of Loans to Seller.

“Trust Receipt” shall have the meaning provided in the Custodial Agreement.

“Uncommitted Amount” shall mean $200,000,000.

“Underwriting Guidelines” shall mean collectively, the underwriting guidelines
of Seller and/or PennyMac Corp., as applicable, which, other than with respect
to any balance limitations applicable to Jumbo Loans, comply with all current
requirements of Fannie Mae, Freddie Mac, FHA and VA, in effect





19

--------------------------------------------------------------------------------

 

 

as of the date of this Agreement, as the same may be amended, supplemented or
otherwise modified from time to time in accordance with terms of this Agreement.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect on
the date hereof in the State of New York; provided that if by reason of
mandatory provisions of law, the perfection or the effect of perfection or
non-perfection of the security interest in any Purchased Items is governed by
the Uniform Commercial Code as in effect in a jurisdiction other than New York,
“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection.

“U.S. Person” shall mean (1) a citizen or resident of the United States, (2) a
corporation or partnership organized in or under the laws of the United States
or any state thereof or the District of Columbia (other than a partnership that
is not treated as a U.S. person under any applicable U.S. Department of Treasury
Regulations), (3) an estate the income of which is includible in gross income
for United States tax purposes, regardless of its source, or (4) a trust if a
court within the United States is able to exercise primary supervision over the
administration of such trust and one or more such U.S. persons have authority to
control all substantial decisions of such trust.  Notwithstanding the preceding
sentence, to the extent provided in applicable U.S. Department of Treasury
Regulations, certain trusts in existence on August 20, 1996, and treated as U.S.
persons prior to such date that elect to continue to be so treated also will be
considered U.S. persons.

“USC” shall mean the United State Code, as amended.

“USDA” shall mean the United States Department of Agriculture.

“USDA Loan”  shall mean a loan originated in accordance with the Rural Housing
Service Section 502 Single Family Housing Guaranteed Loan Program, which loan is
intended to be subject to a Rural Housing Service Guaranty.        

“VA” shall mean the U.S. Department of Veterans Affairs, an agency of the United
States of America, or any successor thereto including the Secretary of Veterans
Affairs.

“VA Approved Lender” shall mean a lender which is approved by VA to act as a
lender in connection with the origination of VA Loans.

“VA Loan” shall mean a Loan which is the subject of a VA Loan Guaranty Agreement
as evidenced by a Loan Guaranty Certificate.

“VA Loan Guaranty Agreement” shall mean the obligation of the United States to
pay a specific percentage of a Loan (subject to a maximum amount) upon default
of the Mortgagor pursuant to the Servicemen’s Readjustment Act, as amended.

“VA Regulations” shall mean the regulations promulgated by the Veterans
Administration pursuant to the Serviceman’s Readjustment Act, as amended,
codified in 36 Code of Federal Regulations, and other VA issuances relating to
VA Loans, including related Handbooks, Circulars and Notices.

“Valuation Agent” shall mean a qualified, unaffiliated third party (acceptable
to Buyer in its sole discretion including but not limited to any independent
third party appointed by the Buyer in its sole discretion pursuant to Section
43(e)) that specializes in establishing a fair market value of servicing





20

--------------------------------------------------------------------------------

 

 

portfolios with respect to mortgage loans substantially similar to the Loans
originated or acquired by a Seller Party, as applicable.

(b)       Accounting Terms and Determinations.  Except as otherwise expressly
provided herein, all accounting terms used herein shall be interpreted, and all
financial statements and certificates and reports as to financial matters
required to be delivered to Buyer hereunder shall be prepared, in accordance
with GAAP.

(c)       Interpretation.  The following rules of this subsection (c) apply
unless the context requires otherwise.  A gender includes all genders.  Where a
word or phrase is defined, its other grammatical forms have a corresponding
meaning.  A reference to a subsection, Section, Annex or Exhibit is, unless
otherwise specified, a reference to a Section of, or annex or exhibit to, this
Agreement.  A reference to a party to this Agreement or another agreement or
document includes the party’s successors and permitted substitutes or assigns. A
reference to an agreement or document (including any Program Document) is to the
agreement or document as amended, modified, novated, supplemented or replaced,
except to the extent prohibited thereby or by any Program Document and in effect
from time to time in accordance with the terms thereof.  A reference to
legislation or to a provision of legislation includes a modification or
re-enactment of it, a legislative provision substituted for it and a regulation
or statutory instrument issued under it.  A reference to writing includes a
facsimile transmission and any means of reproducing words in a tangible and
permanently visible form.  A reference to conduct includes, without limitation,
an omission, statement or undertaking, whether or not in writing.  The words
“hereof”, “herein”, “hereunder” and similar words refer to this Agreement as a
whole and not to any particular provision of this Agreement.  The term
“including” is not limiting and means “including without limitation”.  In the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including”, the words “to” and “until” each mean
“to but excluding”, and the word “through” means “to and including”.

Except where otherwise provided in this Agreement, any determination, consent,
approval, statement or certificate made or confirmed in writing with notice to
Seller by Buyer or an authorized officer of Buyer provided for in this Agreement
is conclusive and binds the parties in the absence of manifest error. A
reference to an agreement includes a security interest, guarantee, agreement or
legally enforceable arrangement whether or not in writing related to such
agreement.

A reference to a document includes an agreement (as so defined) in writing or a
certificate, notice, instrument or document, or any information recorded in
computer disk form.  Where Seller is required to provide any document to Buyer
under the terms of this Agreement, the relevant document shall be provided in
writing or printed form unless Buyer requests otherwise.  At the request of
Buyer, the document shall be provided in computer disk form or both printed and
computer disk form.

This Agreement is the result of negotiations among, and has been reviewed by
counsel to, Buyer and Seller, and is the product of all parties.  In the
interpretation of this Agreement, no rule of construction shall apply to
disadvantage one party on the ground that such party proposed or was involved in
the preparation of any particular provision of this Agreement or this Agreement
itself.  Except where otherwise expressly stated, Buyer may give or withhold, or
give conditionally, approvals and consents and may form opinions and make
determinations at its absolute discretion.  Any requirement of good faith,
discretion or judgment by Buyer shall not be construed to require Buyer to
request or await receipt of information or documentation not immediately
available from or with respect to Seller, a servicer of the Purchased Loans or
any other Person or the Purchased Loans themselves.





21

--------------------------------------------------------------------------------

 

 

3.        THE TRANSACTIONS

(a)       Subject to the terms and conditions of the Program Documents, Buyer
shall, with respect to the Committed Amount and may, with respect to the
Uncommitted Amount, from time to time as requested by Seller, enter into
Transactions with Seller such that the aggregate Purchase Price for all
Purchased Loans acquired by Buyer shall not exceed the Maximum Aggregate
Purchase Price. Buyer shall have the obligation, subject to the terms and
conditions of the Program Documents, to enter into Transactions up to the
Committed Amount and shall have no obligation to enter into Transactions up to
the Uncommitted Amount, which Transactions shall be entered into in the sole
discretion of Buyer. All purchases of Loans hereunder shall be first deemed
committed up to the Committed Amount and then the remainder, if any, shall be
deemed uncommitted up to the Uncommitted Amount.

(b)       Unless otherwise agreed, Seller shall request that Buyer enter into a
Transaction with  Seller by delivering (i) to Buyer and Custodian a Transaction
Notice, (ii) to Buyer and Custodian an estimate of the Purchase Price for
Eligible Loans to be purchased on the Purchase Date (which estimate may be
included in a Transaction Notice), and (iii) to Custodian, the Mortgage Files
for each such Eligible Loan proposed to be included in a Transaction by the
times set forth in the Custodial Agreement, each in accordance with the times
specified in the Custodial Agreement.   

Each Transaction Notice shall specify the proposed Purchase Date, Purchase Price
(which shall in all events be at least equal to $1,000,000 on each day that
there is a Transaction), Pricing Rate and Repurchase Date.  In addition, each
Transaction Notice shall set forth the related Purchase Price allocable to each
individual Loan. Each Transaction Notice shall include a Loan Schedule in
respect of the Loans that Seller proposes to include in the related
Transaction. 

Buyer shall notify Seller of its agreement to enter into a Transaction and
confirm the terms of such Transaction by delivering to Seller a Purchase Notice
specifying the Loans Buyer agrees to purchase on the related Purchase Date, and
any other terms of the related Transaction.  In the event of a conflict between
the terms set forth in the Transaction Notice delivered by Seller to Buyer and
Custodian and the terms set forth in the related Purchase Notice delivered by
Buyer to Seller, the terms of the related Purchase Notice shall control. In the
event of a conflict between the terms set forth in this Agreement and the terms
set forth in any Purchase Notice, the terms of such Purchase Notice shall
control to the extent that the Purchase Notice notes such conflict and specifies
that the Purchase Notice shall control.

By entering into a Transaction with Buyer, Seller consents to the terms set
forth in the related Purchase Notice.  The Purchase Notice, together with this
Agreement, shall constitute conclusive evidence of the terms agreed to between
Buyer and Seller with respect to the Transaction to which the Purchase Notice
relates. 

(c)       Pursuant to the Custodial Agreement, Custodian will be required to
review any Loan Documents delivered with respect to the Loans prior to 2:00 p.m.
(New York City time) on any Business Day on the same day.  In accordance with
the times specified in the Custodial Agreement, Custodian will be required to
deliver to Buyer, via Electronic Transmission acceptable to Buyer, Custodian
Loan Transmission and an Exception Report showing the status of all Loans then
held by Custodian, including but not limited to the Loans that are subject to
Exceptions, and the time the related Loan Documents have been released pursuant
to Sections 5(a) or 5(b) of the Custodial Agreement.  In accordance with the
times specified in the Custodial Agreement, Custodian will be required to
deliver to Buyer, on each Purchase Date, one or more Trust Receipts (as defined
in the Custodial Agreement).  The original copies of such Trust Receipts shall
be delivered to 540/580 Crosspoint Parkway, Getzville, New York 14068,
Attention:





22

--------------------------------------------------------------------------------

 

 

Nicole Cicero for the account of Citibank, N.A., telephone number (716)
730-8008, as agent for Buyer by overnight delivery using a nationally recognized
insured overnight delivery service. 

(d)       Upon Seller’s request to enter into a Transaction pursuant to
Section 3(a), Buyer shall, assuming all conditions precedent set forth in this
Section 3 and in Sections 9(a) and (b) have been met, and provided no Default
shall have occurred and be continuing, purchase the Eligible Loans included in
the related Purchase Notice by transferring to the Seller or the Seller’s
designee, via wire transfer in accordance with the written wire transfer
instructions provided by Seller, the Purchase Price in immediately available
funds on the related Purchase Date and not later than the related time set forth
in the Custodial Agreement.  Seller acknowledges and agrees that the Purchase
Price paid in connection with any Purchased Loan that is purchased in any
Transaction includes a mutually negotiated premium allocated to the portion of
such Purchased Loans that constitutes the related Servicing Rights in connection
with any Loan.

(e)       Anything herein to the contrary notwithstanding, if, on or prior to
the determination of any LIBO Base Rate:

(i)        Buyer determines, which determination shall be conclusive, that
quotations of interest rates for the relevant deposits referred to in the
definition of “LIBO Base Rate” in Section 2 are not being provided in the
relevant amounts or for the relevant maturities for purposes of determining
rates of interest for Transactions as provided herein;

(ii)       Buyer determines, which determination shall be conclusive, that the
Applicable Margin plus the relevant rate of interest referred to in the
definition of “LIBO Base Rate” in Section 2 upon the basis of which the rate of
interest for Transactions is to be determined is not likely to adequately cover
the cost to Buyer of purchasing and holding the Loans hereunder; or

(iii)      it becomes unlawful for Buyer to enter into Transactions with a
Pricing Rate based on the LIBO Base Rate;

then Buyer shall give Seller prompt notice thereof and, so long as such
condition remains in effect, Buyer shall be under no obligation to purchase
Loans hereunder, and Seller shall, at its option, either repurchase the
Purchased Loans then subject to a Transaction or pay a Pricing Rate at a rate
per annum as determined by Buyer taking into account the increased cost to Buyer
of purchasing and holding the Loans.

(f)       Seller shall repurchase the related Purchased Loans from Buyer on each
related Repurchase Date.  Each obligation to repurchase exists without regard to
any prior or intervening liquidation or foreclosure with respect to any
Purchased Loan.  Seller is obligated to obtain the related Purchased Loans from
Buyer or its designee (including Custodian) at Seller’s expense on (or after)
the related Repurchase Date.

(g)       Provided that the applicable conditions in Sections 9(a) and (b) have
been satisfied and provided further no Event of Default shall have occurred and
be continuing, unless Buyer is notified to the contrary not later than 11:00
a.m. New York City time at least two (2) Business Days prior to any such
Repurchase Date, on each related Repurchase Date each Purchased Loan shall
automatically become subject to a new Transaction.  In such event, the related
Repurchase Date on which such Transaction becomes subject to a new Transaction
shall become the “Purchase Date” for such Transaction. Seller shall deliver an
updated Transaction Notice with respect to such Purchased Loans. For each new
Transaction, unless otherwise agreed, (y) the accrued and unpaid Price
Differential shall be settled in cash on each related Repurchase Date, and (z)
the Pricing Rate shall be as set forth in the Pricing Side Letter.





23

--------------------------------------------------------------------------------

 

 

(h)       If Seller intends to repurchase any Loans on any day which is not a
Repurchase Date, Seller shall give prior written notice thereof to Buyer by 2:00
p.m. (New York City time) on the Business Day prior to the date of
repurchase.  If such notice is given, the Repurchase Price specified in such
notice shall be due and payable on the date specified therein, together with the
Price Differential to such date on the amount prepaid.

(i)       If any Requirement of Law (other than with respect to any amendment
made to Buyer’s certificate of incorporation and by-laws or other organizational
or governing documents) or any change in the interpretation or application
thereof or compliance by Buyer with any request or directive (whether or not
having the force of law) from any central bank or other Governmental Authority
made subsequent to the date hereof:

(i)        shall subject Buyer to any tax of any kind whatsoever with respect to
this Agreement or any Loans purchased pursuant to it (excluding net income
taxes) or change the basis of taxation of payments to Buyer in respect thereof;

(ii)       shall impose, modify or hold applicable any reserve, special deposit,
compulsory advance or similar requirement against assets held by deposits or
other liabilities in or for the account of Transactions or extensions of credit
by, or any other acquisition of funds by any office of Buyer which is not
otherwise included in the determination of the LIBO Base Rate hereunder; or

(iii)      shall impose on Buyer any other condition;

and the result of any of the foregoing is to increase the cost to Buyer, by an
amount which Buyer deems to be material, of effecting or maintaining purchases
hereunder, or to reduce any amount receivable hereunder in respect thereof,
then, in any such case, Seller shall promptly pay to Buyer such additional
amount or amounts as will compensate Buyer for such increased cost or reduced
amount receivable thereafter incurred.

If Buyer shall have determined that either (i) the adoption of or any change in
any  Requirement of Law (other than with respect to any amendment made to
Buyer’s certificate of incorporation and by-laws or other organizational or
governing documents) regarding capital adequacy or in the interpretation or
application thereof or compliance by Buyer or any corporation controlling Buyer
with any request or directive regarding capital adequacy (whether or not having
the force of law) from any Governmental Authority or Official Body made
subsequent to the date hereof; or (ii) compliance by Buyer or any corporation
controlling Buyer with: (x) any directive or request from any Governing
Authority or Official Body imposed after the date hereof or (y) the requirements
of, whether such compliance is commenced prior to or after the date hereof, any
of (a) Basel III or (b) the Dodd-Frank Act, or any existing rules, regulations,
guidance, interpretations or directives from the United States bank regulatory
agencies relating to Basel III or the Dodd-Frank Act; shall have the effect of
reducing the rate of return on Buyer’s or such corporation’s capital (taking
into consideration Buyer’s or such corporation’s policies with respect to
capital adequacy) by an amount deemed by Buyer to be material and to the extent
Buyer determines such reduced rate of return to be attributable to the existence
of the obligations or agreements of Buyer hereunder, then from time to time,
Seller shall promptly pay to Buyer such additional amount or amounts as will
thereafter compensate Buyer for such reduction.

(j)       If the Buyer becomes entitled to claim any additional amounts pursuant
to this subsection, it shall promptly notify Seller of the event by reason of
which it has become so entitled.  A certificate as to





24

--------------------------------------------------------------------------------

 

 

any additional amounts payable pursuant to this subsection submitted by the
Buyer to Seller shall be conclusive in the absence of manifest error.

4.        PAYMENTs; COMPUTATION; COMMITMENT FEE

(a)       Payments.  All payments to be made by Seller under this Agreement
shall be made in Dollars, in immediately available funds, without deduction,
set-off or counterclaim, to Buyer, except to the extent otherwise provided
herein, at the following account maintained by Buyer at Citibank, New  York,
Account Number 36855692, For the A/C of Citibank, N.A., ABA# 021000089,
Reference: PennyMac, not later than 5:00 p.m., New York City time, on the date
on which such payment shall become due (each such payment made after such time
on such due date to be deemed to have been made on the next succeeding Business
Day). Seller acknowledges that it has no rights of withdrawal from the foregoing
account.

(b)       Computations.  The Price Differential shall be computed on the basis
of a 360-day year for the actual days elapsed (including the first day but
excluding the last day) occurring in the period for which payable.  With respect
to each Repurchase Date, Buyer shall give Seller notice of the amount of accrued
Price Differential payable on such Repurchase Date at least one (1) Business Day
prior to such Repurchase Date.

(c)       Commitment Fee.  Seller agrees to pay to Buyer the Commitment Fee as
set forth in the Pricing Side Letter.

5.        TAXES; TAX TREATMENT

(a)       All payments made by Seller to Buyer under this Agreement shall be
made free and clear of, and without deduction or withholding for or on account
of any current or future Taxes.  If  Seller is required by law to deduct or
withhold any Taxes from or in respect of any amount payable to a Buyer
hereunder, it shall: (i) make such deduction or withholding; (ii) pay the amount
so deducted or withheld to the appropriate Governmental Authority not later than
the date when due; (iii) deliver to Buyer, as promptly as possible, copies of
any receipts of such Taxes paid or other evidence reasonably satisfactory to
Buyer of the payment when due of the full amount of such Taxes; and (iv) pay to
Buyer such additional amounts (an “Additional Amount”) as may be necessary so
that such Buyer receives a net amount equal to the amount it would have received
under this Agreement if no deduction or withholding of Taxes had been made.

(b)       In addition, Seller agrees to pay to the relevant Governmental
Authority in accordance with applicable law any current or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies (including, without limitation, mortgage recording taxes, transfer taxes
and similar fees) imposed by the United States or any taxing authority thereof
or therein that arise from any payment made by Seller hereunder or from the
execution, delivery or registration of, or otherwise with respect to, this
Agreement (“Other Taxes”).

(c)       Seller agrees to indemnify Buyer for the full amount of Taxes
(including Additional Amounts with respect thereto) and Other Taxes, and the
full amount of Taxes of any kind imposed by any jurisdiction on amounts payable
under this Section 5, and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto, provided that Buyer shall
have provided Seller with written evidence, reasonably satisfactory to Seller,
of its payment of such Taxes or Other Taxes, as the case may be.





25

--------------------------------------------------------------------------------

 

 

(d)       (i) Any Buyer that is not incorporated under the laws of the United
States, any State thereof, or the District of Columbia (a “Foreign Buyer”) shall
provide Seller, on or prior to the date on which such Foreign Buyer becomes a
party to this Agreement and any other Program Document, with two duly completed
and executed copies of United States Internal Revenue Service (“IRS”) Form
W-8BEN or W-8ECI, or any successor form prescribed by the IRS, certifying, as
the case may be, that such Foreign Buyer is entitled to benefits under an income
tax treaty to which the United States is a party which reduces the rate of
withholding tax on payments of interest to zero, or that the income receivable
by such Foreign Buyer under this Agreement is effectively connected with the
conduct of a trade or business carried on in the United States by the Foreign
Buyer.  Each Foreign Buyer will provide Seller with a new duly completed and
executed IRS Form W-8BEN or W-8ECI no later than the earliest of (A) the end of
the third calendar year following the calendar year in which the most recent
applicable IRS Form W-8BEN or W-8ECI was properly submitted to the Seller and
(B) the expiration of thirty (30) days after there is a “change in
circumstances” with respect to such Foreign Buyer as defined in United States
Treas. Reg. § 1.1441(e)(4)(ii)(D). 

(ii) A Foreign Buyer shall not be entitled to receive (A) any Additional Amounts
or “gross-up” of Taxes under this Agreement, or (B) any indemnification under
Section 5(c) with respect to any Taxes imposed by the United States or with
respect to any other liability (including penalties, interest and expenses)
arising from or in respect of any Taxes withheld or deducted from, or imposed by
the United States on, any payments under this Agreement, for any period with
respect to which such Foreign Buyer fails to provide the Seller with the
appropriate IRS Form W-8BEN or W-8ECI or other relevant documentation required
to be provided pursuant to this Section 5(d) (unless the failure to provide such
applicable IRS Form is due solely to a change in any Requirement of Law of  the
United States prohibiting provision of the Form which occurs subsequent to the
date on which a duly completed and executed IRS Form W-8BEN or W-8ECI was
provided by Foreign Buyer to Seller in accordance with the requirements of this
Section 5(d)).  If a Foreign Buyer becomes subject to, or bears the burden of
imposition of, Taxes which such Foreign Buyer would not have become subject to
or borne had it provided timely and valid IRS Forms to Seller in accordance with
the requirements of this Section 5(d), Seller shall take such steps, subject to
clause (B) below, as the Foreign Buyer may, in good faith, reasonably request be
taken to assist such Foreign Buyer in recovering such Taxes, provided that, (A)
any costs, expenses or other liabilities incurred or imposed on any party as a
result of any such steps or actions taken by Seller at the request of the
Foreign Buyer shall be entirely for the account of, and promptly paid in full
by, such Foreign Buyer, and (B) in no event shall Seller be obligated hereunder
to take any steps or actions requested by a Foreign Buyer to recover Taxes if,
in Seller’s sole discretion, such steps or actions would or might have an
adverse effect on Seller’s financial condition, business, legal positions, or
relationships with any Governmental Authority.

(e)       Without prejudice to the survival or any other agreement of Seller
hereunder, the agreements and obligations of Seller contained in this Section 5
shall survive the termination of this Agreement.  Nothing contained in this
Section 5 shall require Buyer to make available any of its tax returns or other
information that it deems to be confidential or proprietary.

(f)        Each party to this Agreement acknowledges that it intends, and
agrees, for United States federal, state and local income and franchise tax
purposes, to treat and report each Transaction as indebtedness issued by the
Seller secured by the Purchased Loans and, consistent therewith, to treat and
report the Purchased Loans as loans owned by Seller, in the absence of an Event
of Default by Seller that is not cured.  All parties to this Agreement hereby
agree to take no action inconsistent with the tax treatment and tax reporting of
the Transactions and the Purchased Loans, as described above, unless and only to
the extent required by applicable United States federal, state or local income
or franchise tax law.





26

--------------------------------------------------------------------------------

 

 

6.        MARGIN MAINTENANCE

(a)       If at any time either (i) the aggregate Market Value of all Purchased
Loans subject to all Transactions is less than the aggregate MV Margin Amount
for all such Transactions, or (ii) the aggregate unpaid principal balance of the
Purchased Loans subject to all Transactions is less than the aggregate Par
Margin Amount for all such Transactions, (either such event, a “Margin
Deficit”), then Buyer may, by notice to Seller, require Seller in such
Transactions to transfer to Buyer cash within the time period specified in
clause (b) below, so that both (x) the cash and aggregate Market Value of the
Purchased Loans will thereupon equal or exceed such aggregate MV Margin Amount
and (y) the cash and unpaid principal balance of such Purchased Loans, will
thereupon equal or exceed such aggregate Par Margin Amount (either such
requirement, a “Margin Call”). Buyer shall deposit such cash into a non-interest
bearing account until the next succeeding Repurchase Date.  Notwithstanding the
foregoing, Buyer may elect in its sole discretion to permit Seller to transfer
to Buyer additional Eligible Loans (“Additional Purchased Loans”) for no
additional consideration or a combination of cash and Additional Purchased
Loans, to cure a Margin Deficit, in either case within the time period set forth
in clause (b) below.

(b)        Notice required pursuant to Section 6(a) may be given by any means
provided in Section 21 hereof.  Any notice given shall be met, and the related
Margin Call satisfied, within twenty-four (24) hours.  The failure of Buyer, on
any one or more occasions, to exercise its rights under this Section 6, shall
not change or alter the terms and conditions to which this Agreement is subject
or limit the right of Buyer to do so at a later date.  Seller and Buyer each
agree that a failure or delay by Buyer to exercise its rights hereunder shall
not limit or waive Buyer’s rights under this Agreement or otherwise existing by
law or in any way create additional rights for Seller.

7.       INCOME PAYMENTS

Where a particular term of a Transaction extends over the date on which Income
is paid in respect of any Purchased Loan subject to that Transaction, such
Income shall be the property of Buyer.  Notwithstanding the foregoing, and
provided no Default has occurred and is continuing, Buyer agrees that Seller
shall be entitled to receive an amount equal to all Income received in respect
of the Purchased Loans, whether by Buyer, Custodian or any servicer or any other
Person, which is not otherwise received by Seller, to the full extent it would
be so entitled if the Purchased Loans had not been sold to Buyer; provided that
any Income received by Seller while the related Transaction is outstanding shall
be deemed to be held by Seller solely in trust for Buyer pending the repurchase
on the related Repurchase Date.  Upon and after the occurrence of a Default, the
Seller shall cause all Income to be deposited into the Collection Account within
two (2) Business Days of receipt by the Servicer or Seller, as applicable.  Upon
the occurrence of a Default, Seller shall either (i) hold all such Income in the
Collection Account or (ii) at the sole option of Buyer, cause all such Income to
be remitted directly to the account designated by Buyer. 

8.        SECURITY INTEREST; BUYER’S APPOINTMENT AS ATTORNEY-IN-FACT

(a)       Seller and Buyer intend that the Transactions hereunder be sales to
Buyer of the Purchased Loans (including, without limitation, the related
Servicing Rights) and not loans from Buyer to Seller secured by the Purchased
Loans.  However, in order to preserve Buyer’s rights under this Agreement in the
event that a court or other forum recharacterizes the Transactions hereunder as
other than sales, and as security for Seller’s performance of all of its
Obligations, Seller hereby grants Buyer a perfected first priority security
interest in all of Seller’s rights, title and interest in and to the following
property, whether now existing or hereafter acquired: (i) all Purchased Loans
identified on a Purchase Notice delivered by Buyer to Seller and Custodian from
time to time, (ii) all related Loan Documents, including without





27

--------------------------------------------------------------------------------

 

 

limitation all promissory notes, (iii) any other collateral pledged or otherwise
relating to such Purchased Loans, together with all files, material documents,
instruments, surveys (if available), certificates, correspondence, appraisals,
computer records, computer storage media, Loan accounting records and other
books and records relating thereto, (iv) the Servicing Records, and the related
Servicing Rights, (v) all rights of Seller to receive from any third party or to
take delivery of any Records including without limitation any Servicing Records
or other documents which constitute a part of the Mortgage File or Servicing
File, (vi) the Collection Account and all Income relating to such Purchased
Loans, (vii) all Loan Guaranty Certificates, other mortgage guaranties and
insurance (issued by governmental agencies or otherwise) and any Mortgage
Insurance Certificate or other document evidencing such mortgage guaranties or
insurance relating to any Purchased Loans and all claims and payments thereunder
and all rights of Seller to receive from any third party or to take delivery of
any of the foregoing, (viii) all interests in real property collateralizing any
Purchased Loans, (ix) all other insurance policies and insurance proceeds
relating to any Purchased Loans or the related Mortgaged Property and  all
Insurance Proceeds and all rights of Seller to receive from any third party or
to take delivery of any of the foregoing, (x) any purchase agreements or other
agreements, contracts or any related takeout commitments, including without
limitation any Takeout Commitments and Trade Assignments to the extent related
to Purchased Loans subject to a Transaction (including the rights to receive the
related takeout price and Buyer’s pro rata interest in the Security related to
Purchased Loans subject to a Transaction as evidenced by such Takeout
Commitments) to the extent relating to or constituting any or all of the
foregoing and all rights to receive documentation relating thereto, (xi) all
“accounts”, “chattel paper”, “commercial tort claims”, “deposit accounts”,
“documents,” “equipment”, “general intangibles”, “goods”, “instruments”,
“inventory”, “investment property”, “letter of credit rights”, and “securities’
accounts” as each of those terms is defined in the Uniform Commercial Code and
all cash and Cash Equivalents and all products and proceeds relating to or
constituting any or all of the foregoing, and (xii) any and all replacements,
substitutions, distributions on or proceeds of any or all of the foregoing
(collectively the “Purchased Items”). 

Seller acknowledges and agrees that its rights with respect to the Purchased
Items (including without limitation, any security interest Seller may have in
the Purchased Loans and any other collateral granted by Seller to Buyer pursuant
to any other agreement) are and shall continue to be at all times junior and
subordinate to the rights of Buyer hereunder.  Seller further acknowledges that
it has no rights to the Servicing Rights related to the Purchased
Loans.  Without limiting the generality of the foregoing and for the avoidance
of doubt, in the event that Seller is deemed to retain any residual Servicing
Rights, Seller  grants, assigns and pledges to Buyer a first priority security
interest in all of its rights, title and interest in and to the Servicing Rights
as indicated hereinabove. In addition, Seller further grants, assigns and
pledges to Buyer a first priority security interest in and to all Servicing
Records and rights to receive Servicing Records or other documents that
constitute a part of the Mortgage File or Servicing File with respect to any
Purchased Loan, and all Income related to the Purchased Loans received by Seller
as Servicer, and all rights to receive such Income, and all products, proceeds
and distributions relating to or constituting any or all of the foregoing
(collectively, and together with the pledge of Servicing Rights in the
immediately preceding sentence, the “Related Credit Enhancement”).  The Related
Credit Enhancement is hereby pledged as further security for Seller’s
Obligations to Buyer hereunder.

(b)       At any time and from time to time, upon the written request of Buyer,
and at Seller’s expense, Seller will promptly and duly execute and deliver, or
will promptly cause to be executed and delivered, such further instruments and
documents and take such further action as Buyer may reasonably request for the
purpose of obtaining or preserving the full benefits of this Agreement and of
the rights and powers herein granted, including, without limitation, the filing
of any financing or continuation statements under the Uniform Commercial Code in
effect in any jurisdiction with respect to the Purchased Items and the liens
created hereby.  Seller also hereby authorizes Buyer to file any such financing
or continuation





28

--------------------------------------------------------------------------------

 

 

statement without the signature of Seller to the extent permitted by applicable
law. A carbon, photographic or other reproduction of this Agreement shall be
sufficient as a financing statement for filing in any jurisdiction.  This
Agreement shall constitute a security agreement under applicable law.

(c)       Seller shall not (i) change the location of its chief executive
office/chief place of business from that specified in Section 12(m) hereof, (ii)
change its name, identity or corporate structure (or the equivalent) or change
the location where it maintains its records with respect to the Purchased Items,
or (iii) reincorporate or reorganize under the laws of another jurisdiction
unless it shall have given Buyer at least thirty (30) days prior written notice
thereof and shall have delivered to Buyer all Uniform Commercial Code financing
statements and amendments thereto as Buyer shall request and taken all other
actions deemed reasonably necessary by Buyer to continue its perfected status in
the Purchased Items with the same or better priority.

(d)       Seller hereby irrevocably constitutes and appoints Buyer and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of Seller and in the name of Seller or in its own name, from time to
time in Buyer’s discretion, for the purpose of carrying out the terms of this
Agreement, including without limitation, protecting, preserving and realizing
upon the Purchased Items, to take any and all appropriate action and to execute
any and all documents and instruments which may be necessary or desirable to
accomplish the purposes of this Agreement, including without limitation, to
protect, preserve and realize upon the Purchased Items, to file such financing
statement or statements relating to the Purchased Items without Seller’s
signature thereon as Buyer at its option may deem appropriate, and, without
limiting the generality of the foregoing, Seller hereby gives Buyer the power
and right, on behalf of Seller, without assent by, but with notice to, Seller,
if an Event of Default shall have occurred and be continuing, to do the
following:

(i)        in the name of Seller, or in its own name, or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due with respect to any Purchased
Items and to file any claim or to take any other action or proceeding in any
court of law or equity or otherwise deemed appropriate by Buyer for the purpose
of collecting any and all such moneys due with respect to any Purchased Items
whenever payable;

(ii)       to pay or discharge taxes and Liens levied or placed on or threatened
against the Purchased Items; and

(iii)      (A) to direct any party liable for any payment under any Purchased
Items to make payment of any and all moneys due or to become due thereunder
directly to Buyer or as Buyer shall direct, including, without limitation, to
send “goodbye” letters and Section 404 Notices on behalf of Seller and any
applicable Servicer; (B) to ask or demand for, collect, receive payment of and
receipt for, any and all moneys, claims and other amounts due or to become due
at any time in respect of or arising out of any Purchased Items; (C) to sign and
endorse any invoices, assignments, verifications, notices and other documents in
connection with any Purchased Items; (D) to commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Purchased Items or any proceeds thereof and to
enforce any other right in respect of any Purchased Items; (E) to defend any
suit, action or proceeding brought against Seller with respect to any Purchased
Items; (F) to settle, compromise or adjust any suit, action or proceeding
described in clause (E) above and, in connection therewith, to give such
discharges or releases as Buyer may deem appropriate; and (G) generally, to
sell, transfer, pledge





29

--------------------------------------------------------------------------------

 

 

and make any agreement with respect to or otherwise deal with any Purchased
Items as fully and completely as though Buyer were the absolute owner thereof
for all purposes, and to do, at Buyer’s option and Seller’s expense, at any
time, and from time to time, all acts and things which Buyer deems necessary to
protect, preserve or realize upon the Purchased Items and Buyer’s Liens thereon
and to effect the intent of this Agreement, all as fully and effectively as
Seller might do.

Seller hereby ratifies all that said attorneys shall lawfully do or cause to be
done by virtue hereof.  This power of attorney is a power coupled with an
interest and shall be irrevocable and shall survive termination of the
Agreement.  This power of attorney shall not revoke any prior powers of attorney
granted by Seller.

Seller also authorizes Buyer, if an Event of Default shall have occurred and be
continuing, from time to time, to execute, in connection with any sale provided
for in Section 19 hereof, any endorsements, assignments or other instruments of
conveyance or transfer with respect to the Purchased Items.

(e)       The powers conferred on Buyer hereunder are solely to protect Buyer’s
interests in the Purchased Items and shall not impose any duty upon it to
exercise any such powers.  Buyer shall be accountable only for amounts that it
actually receives as a result of the exercise of such powers, and neither it nor
any of its officers, directors, employees or agents shall be responsible to
Seller for any act or failure to act hereunder, except for its or their own
gross negligence or willful misconduct.

(f)        If Seller fails to perform or comply with any of its agreements
contained in the Program Documents and Buyer performs or complies, or otherwise
causes performance or compliance, with such agreement, the reasonable
out-of-pocket expenses of Buyer incurred in connection with such performance or
compliance, together with interest thereon at a rate per annum equal to the
Post-Default Rate, shall be payable by Seller to Buyer on demand and shall
constitute Obligations.

(g)       Buyer’s duty with respect to the custody, safekeeping and physical
preservation of the Purchased Items in its possession, under Section 9-207 of
the Uniform Commercial Code or otherwise, shall be to deal with it in the same
manner as Buyer deals with similar property for its own account. Neither Buyer
nor any of its directors, officers or employees shall be liable for failure to
demand, collect or realize upon all or any part of the Purchased Items or for
any delay in doing so or shall be under any obligation to sell or otherwise
dispose of any Purchased Items upon the request of Seller or otherwise.

(h)       All authorizations and agencies herein contained with respect to the
Purchased Items are irrevocable and powers coupled with an interest.

(i)        At Buyer's sole option, exercisable prospectively or retrospectively
with respect to the Purchased Loans in whole or in part, and without notice to
Seller or any other person, (i) the sale of the Purchased Loans to Buyer on each
Purchase Date may be deemed a sale of a 100% participation interest,
constituting 100% beneficial ownership, of the related Purchased Loans, in lieu
of a sale to Buyer of the Purchased Loans themselves, and (ii) to such extent
Seller is deemed to retain legal title to the Purchased Loans solely to service
or supervise the servicing thereof, this Agreement will be deemed the related
participation agreement in such event.





30

--------------------------------------------------------------------------------

 

 

9.        CONDITIONS PRECEDENT

(a)       As conditions precedent to the initial Transaction, Buyer shall have
received on or before the date on which such initial Transaction is consummated
(or as otherwise set forth below) the following, in form and substance
satisfactory to Buyer and duly executed by each party thereto (as applicable):

(i)          Program Documents. The Program Documents (including all exhibits,
annexes and schedules related thereto) duly executed and delivered by each party
thereto and being in full force and effect, free of any modification, breach or
waiver.

(ii)        Organizational Documents.  A good standing certificate of Seller and
the Guarantor, dated as of a recent date, but in no event more than ten (10)
days prior to the date of such initial Transaction, and certified copies of the
charter and by-laws (or equivalent documents) of Seller and the Guarantor, and
of all corporate or other authority for Seller and the Guarantor with respect to
the execution, delivery and performance of the Program Documents and each other
document to be delivered by Seller from time to time in connection herewith (and
Buyer may conclusively rely on such certificate until it receives notice in
writing from Seller to the contrary).

(iii)        Incumbency Certificate.  An incumbency certificate of the secretary
of Seller and the Guarantor certifying the names, true signatures and titles of
such Person’s representatives duly authorized to request Transactions hereunder
and to execute the Program Documents and the other documents to be delivered
thereunder.

(iv)        Legal Opinion.  On or before April 3, 2017, Buyer shall have
received such opinions of counsel to Seller as Buyer may require as to corporate
issues, perfection and priority of security interest, “securities contract”
matters, “repurchase agreement” matters and Investment Company Act issues.

(v)         Filings, Registrations, Recordings. (i) Any documents (including,
without limitation, financing statements) required to be filed, registered or
recorded in order to create, in favor of Buyer, a perfected, first-priority
security interest in the Purchased Items, subject to no Liens other than those
created hereunder, shall have been properly prepared and executed for filing
(including the applicable county(ies) if Buyer determines such filings are
necessary in its reasonable discretion), registration or recording in each
office in each jurisdiction in which such filings, registrations and
recordations are required to perfect such first-priority security interest; and
(ii) UCC lien searches, dated as of a recent date, in no event more than
fourteen (14) days prior to the date of such initial Transaction, in such
jurisdictions as shall be applicable to Seller and the Purchased Items, the
results of which shall be satisfactory to Buyer.

(vi)        Fees and Expenses. Buyer shall have received all fees and expenses
(including without limitation, the Commitment Fee) required to be paid by Seller
on or prior to the initial Purchase Date, which fees and expenses may be netted
out of any purchase proceeds paid by Buyer hereunder.

(vii)       Financial Statements. Buyer shall have received the financial
statements referenced in Sections 12(b) and 13(a).





31

--------------------------------------------------------------------------------

 

 

(viii)     Underwriting Guidelines. Buyer and Seller shall have agreed upon
Seller’s current Underwriting Guidelines for Loans and Buyer shall have received
a copy thereof certified by a Responsible Officer of Seller.

(ix)        Consents, Licenses, Approvals, etc. Buyer shall have received copies
certified by Seller of all consents, licenses and approvals, if any, required in
connection with the execution, delivery and performance by Seller of, and the
validity and enforceability of, the Loan Documents, which consents, licenses and
approvals shall be in full force and effect, including but not limited to,
evidence of Seller’s status as an FHA Approved Mortgagee and VA approval as
lender, as well as FHA approval as an FHA Approved Mortgagee with respect to any
Subservicer of the Loans.

(x)         Insurance. Buyer shall have received evidence in form and substance
satisfactory to Buyer showing compliance by Seller as of such initial Purchase
Date with Section 13(v) hereof.

(xi)        Collection Account.  Buyer shall have received evidence in form and
substance satisfactory to Buyer showing the establishment of the Collection
Account and compliance with the terms and conditions of the Collection Account
Control Agreement.

(xii)       Servicing Agreement(s).  Buyer shall have received a copy of and
approved the terms of each Servicing Agreement applicable to the Purchased
Loans, in each case, as such agreement may be amended, supplemented or otherwise
modified from time to time and approved by Buyer; provided, however, that
Buyer’s failure to approve any such amendment, supplement or modification shall
not affect the validity or enforceability of such amendment, modification or
supplement or the Servicing Agreement except as it relates to the Purchased
Loans, which shall continue to be serviced in accordance with the terms of such
agreement without giving effect to such amendment, supplement or modification
thereto.

(i)        Power of Attorney.   A separate power of attorney of each Seller with
respect to the powers described in Section 8(d) substantially in the form
attached hereto as Exhibit J.

(ii)        Other Documents. Buyer shall have received such other documents as
Buyer or its counsel may reasonably request.

(b)        The obligation of Buyer to enter into each Transaction pursuant to
this Agreement (including the initial Transaction) is subject to the following
further conditions precedent, both immediately prior to any Transaction and also
after giving effect thereto and to the intended use thereof:

(i)         No Default or Event of Default shall have occurred and be
continuing.

(ii)        Both immediately prior to entering into such Transaction and also
after giving effect thereto and to the intended use of the proceeds thereof, the
representations and warranties made by Seller in Section 12 and Schedule 1
hereof, and in each of the other Program Documents, shall be true and complete
on and as of the Purchase Date in all material respects (in the case of the
representations and warranties in Section 12(w) and Schedule 1, solely with
respect to Loans which have not been repurchased by Seller) with the same force
and effect as if made on and as of such date (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date). At the request of Buyer, Buyer shall have received an officer’s
certificate signed by a Responsible Officer of Seller certifying as to the truth
and accuracy of the above, which certificate shall specifically include a
statement that Seller is in compliance with all





32

--------------------------------------------------------------------------------

 

 

governmental licenses and authorizations and is qualified to do business and in
good standing in all required jurisdictions.

(iii)       The then aggregate outstanding Purchase Price for all Purchased
Loans, when added to the Purchase Price for the requested Transaction, shall not
exceed the Maximum Aggregate Purchase Price.

(iv)        Subject to Buyer’s right to perform one or more Due Diligence
Reviews pursuant to Section 44 hereof, Buyer shall have completed its Due
Diligence Review of the Loan Documents for each Loan subject to such Transaction
and such other documents, records, agreements, instruments, Mortgaged Properties
or information relating to Seller and/or such Loans as Buyer in its reasonable
discretion deems appropriate to review and such review shall be satisfactory to
Buyer in its reasonable discretion.

(v)        Buyer or its designee shall have received on or before the day of a
Transaction with respect to any Loans (unless otherwise specified in this
Agreement) the following, in form and substance satisfactory to Buyer and (if
applicable) duly executed:

(A)        the Transaction Notice with respect to such Purchased Loans,
delivered pursuant to Section 3(a);

(B)        the Trust Receipt with respect to such Purchased Loans, with the
Purchase Notice attached; 

(C)        such certificates, customary opinions of counsel or other documents
as Buyer may reasonably request, provided that such opinions of counsel shall
not be required routinely in connection with each Transaction but shall only be
required from time to time as deemed necessary by Buyer in its commercially
reasonable judgment;

(D)        all information requested from Sellers relating to Takeout
Commitments and Trade Assignments.

(vi)       With respect to any Purchased Loan that was acquired by Seller from
an Affiliate of Seller, Buyer may, in its sole discretion, require Seller to
provide evidence sufficient to satisfy Buyer that such Loan was acquired in a
legal sale, including without limitation, an opinion, in form and substance and
from an attorney, in both cases, acceptable to Buyer in its sole discretion,
that such Loan was acquired in a legal sale.

(vii)       No event beyond the control of Buyer which Buyer reasonably
determines may result in Buyer’s inability to perform its obligations under this
Agreement including, without limitation, acts of God, strikes, lockouts, riots,
acts of war or terrorism, epidemics, nationalization, expropriation, currency
restrictions, fire, communication line failures, computer viruses, power
failures, earthquakes, or other disasters of a similar nature to the foregoing,
shall have occurred or be continuing.

(viii)      If any Purchased Loans are serviced or interim serviced by a Person
other than Servicer (a “Subservicer”), Buyer shall have received, no later than
10:00 a.m. three (3) days prior to the requested Purchase Date, an Instruction
Letter in the form attached hereto as Exhibit I,





33

--------------------------------------------------------------------------------

 

 

executed by Seller in blank to the attention of each Subservicer and executed by
such Subservicer, with the related Servicing Agreement attached thereto in form
and substance acceptable to Buyer.

(ix)        Buyer shall have determined that all actions necessary or, in the
reasonable opinion of Buyer, desirable to maintain Buyer’s perfected interest in
the Purchased Loans and other Purchased Items have been taken, including,
without limitation, duly executing and filing Uniform Commercial Code financing
statements on Form UCC‑1.

(x)         Seller shall have paid to Buyer all fees and expenses owed to Buyer
in accordance with this Agreement and any other Program Document including,
without limitation the amount of any Commitment Fees then due and owing, and all
of Buyer’s attorney fees and expenses and due diligence expenses then due and
owing.

(xi)        Buyer or its designee shall have received any other documents
reasonably requested by Buyer.

(xii)       There shall be no Margin Deficit at the time immediately prior to
entering into a new Transaction.

(xiii)      If requested by Buyer, Seller shall have provided to Buyer copies of
all due diligence (including all FICO updates, valuations, and credit and
compliance related diligence) that the Seller has performed with respect to any
Loans to be purchased by Buyer hereunder.

(xiv)     With respect to each Purchased Loan that is subject to a security
interest (including any precautionary security interest) immediately prior to
the Purchase Date, Buyer shall have received a Security Release Certification
for such Purchased Loan that is duly executed by the related secured party and
Seller.  If necessary, such secured party shall have filed Uniform Commercial
Code termination statements in respect of any Uniform Commercial Code filings
made in respect of such Loan, and each such release and Uniform Commercial Code
termination statement has been delivered to Buyer prior to each Transaction and
to Custodian as part of the Mortgage File.

(xv)       PennyMac Corp. shall not be in default under, have failed to perform
as required under, or have otherwise breached the terms of the REIT Agency
Agreement or any other Program Document (as such term is defined in the REIT
Agency Agreement).

(xvi)      The Seller shall have delivered to Buyer copies of each related
Servicing Agreement with respect to each Purchased Loan, including any and all
amendments that materially affect the servicing of the Purchased Loans and
Buyer’s interest therein.

(xvii)     On or before April 3, 2017, Seller shall have delivered fifty (50)
original separate powers of attorney (or such other amount as reasonably
requested by Buyer) with respect to the powers described in Section 8(d)
substantially in the form attached hereto as Exhibit J.

10.       RELEASE OF PURCHASED LOANS

Upon timely payment in full of the Repurchase Price then owing with respect to a
Purchased Loan and the satisfaction of all other Obligations (if any) then
outstanding, unless a Default or Event of Default shall have occurred and be
continuing, then (a) Buyer shall be deemed to have terminated any security





34

--------------------------------------------------------------------------------

 

 

interest that Buyer may have in such Purchased Loan and any Purchased Items
solely related to such Purchased Loan and (b) with respect to such Purchased
Loan, Buyer shall direct Custodian to release such Purchased Loan and any
Purchased Items solely related to such Purchased Loan to Seller unless such
release and termination would give rise to or perpetuate a Margin
Deficit.  Seller shall give at least one (1) Business Day prior written notice
to Buyer if such repurchase shall occur on any date other than the Repurchase
Date.

If such release and termination gives rise to or perpetuates a Margin Deficit,
Buyer shall notify Seller of the amount thereof and prior to such release and
termination Seller shall thereupon satisfy the Margin Call in the manner
specified in Section 6.

11.       RELIANCE

With respect to any Transaction, Buyer may conclusively rely upon, and shall
incur no liability to Seller in acting upon, any request or other communication
that Buyer reasonably believes to have been given or made by a person authorized
to enter into a Transaction on Seller’s behalf.

12.       REPRESENTATIONS AND WARRANTIES

Seller represents and warrants to Buyer that throughout the term of this
Agreement with respect to Seller and the Guarantor, as applicable, (each, a
“Seller Party”):

(a)       Existence.  Each Seller Party (a) is a limited liability company, duly
organized, validly existing and in good standing under the laws of the
jurisdiction in which it was formed, as specified in this Agreement, (b) has all
requisite corporate or other power, and has all governmental licenses,
authorizations, consents and approvals, necessary to (i) own its assets and
carry on its business as now being or as proposed to be conducted and (ii) with
respect to the Seller, acquire, own, sell, assign, pledge and repurchase the
Purchased Loans and service and administer the Purchased Loans, (c) is qualified
to do business and is in good standing in all other jurisdictions in which the
nature of the business conducted by it makes such qualification necessary,
except where failure so to qualify would not be reasonably likely (either
individually or in the aggregate) to have a Material Adverse Effect, and (d) is
in compliance in all material respects with all Requirements of Law.  Seller’s
tax identification number is 26-2049351.  Seller’s fiscal year is the calendar
year.  No Seller Party has changed its name within the past twelve (12) months.

(b)       Financial Condition.  Each Seller Party has heretofore furnished to
Buyer a copy of its audited consolidated balance sheets and the audited
consolidated balance sheets of its consolidated Subsidiaries, each as at
December 31, 2015 with the opinion thereon of Deloitte & Touche LLP, a copy of
which has been provided to Buyer. Each Seller Party has also heretofore
furnished to Buyer the related consolidated statements of income and retained
earnings and of cash flows for such Seller Party and its consolidated
Subsidiaries for the one year period ending December 31, 2015.  All such
financial statements are complete and correct in all material respects and
fairly present the consolidated financial condition of such Seller Party and its
Subsidiaries and the consolidated results of their operations for the fiscal
year ended on said date, all in accordance with GAAP applied on a consistent
basis. Since December 31, 2015, there has been no development or event nor any
prospective development or event which has had or should reasonably be expected
to have a Material Adverse Effect.  No Seller Party has any material contingent
liability or liability for taxes or any long term lease or unusual forward or
long term commitment, which is not reflected in the foregoing statements or
notes.  Since the date of the financial statements and other information
delivered to Buyer prior to the date of this Agreement, no Seller Party has
sold, transferred or otherwise disposed of any material part of its property or
assets (except pursuant to the Program Documents)





35

--------------------------------------------------------------------------------

 

 

or acquired any property or assets (including Equity Interests of any other
Person) that are material in relation to the financial condition of such Seller
Party.

(c)       Litigation.  There are no actions, suits, arbitrations, investigations
or proceedings pending or, to its knowledge, threatened against such Seller
Party or any of its Subsidiaries or Affiliates or affecting any of the property
thereof before any Governmental Authority, (i) as to which individually or in
the aggregate there is a reasonable likelihood of an adverse decision which
would be reasonably likely to have a Material Adverse Effect, (ii) which
questions the validity or enforceability of any of the Program Documents or any
action to be taken in connection with the transactions contemplated thereby, or
(iii) which seeks to prevent the consummation of any Transaction. 

(d)       No Breach.  Neither (a) the execution and delivery of the Program
Documents, nor (b) the consummation of the transactions therein contemplated in
compliance with the terms and provisions thereof will conflict with or result in
a breach of the charter or by-laws of such Seller Party, or any applicable law,
rule or regulation, or any order, writ, injunction or decree of any Governmental
Authority, or other material agreement or instrument to which such Seller Party
is a party or by which any Seller Party or any Seller Party’s property is bound
or to which any of them or their property is subject, or constitute a default
under any such material agreement or instrument, or (except for the Liens
created pursuant to this Agreement) result in the creation or imposition of any
Lien upon any property of any Seller Party, pursuant to the terms of any such
agreement or instrument.

(e)       Action.  Each Seller Party has all necessary corporate or other power,
authority and legal right to execute, deliver and perform its obligations under
each of the Program Documents to which it is a party; the execution, delivery
and performance by such Seller Party of each of the Program Documents to which
it is a party has been duly authorized by all necessary corporate or other
action on its part; and each Program Document has been duly and validly executed
and delivered by each Seller Party and constitutes a legal, valid and binding
obligation of such Seller Party, enforceable against such Seller Party in
accordance with its terms.

(f)       Approvals.  No authorizations, approvals or consents of, and no
filings or registrations with, any Governmental Authority, or any other Person,
are necessary for the execution, delivery or performance by any Seller Party of
the Program Documents to which it is a party or for the legality, validity or
enforceability thereof, except for filings and recordings in respect of the
Program Documents and the Liens created pursuant to this Agreement.

(g)       Taxes.  Each Seller Party has filed all Federal income tax returns and
all other material tax returns that are required to be filed by them and have
paid all taxes due pursuant to such returns or pursuant to any assessment
received by any of them, except for any such taxes, if any, that are being
appropriately contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves have been provided. The
charges, accruals and reserves on the books of such Seller Party and its
Subsidiaries in respect of taxes and other governmental charges are, in the
opinion of such Seller Party, adequate. Any taxes, fees and other governmental
charges payable by such Seller Party in connection with a Transaction and the
execution and delivery of the Program Documents have been paid.         

(h)       Investment Company Act.  No Seller Party is an “investment company” or
a company controlled by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.  Each Seller Party (i) has been
structured so as not to constitute, and is not, a “covered fund” for purposes of
Section 619 of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(the “Volcker Rule”), and (ii) is relying upon an exception or exemption from
the registration requirements of the





36

--------------------------------------------------------------------------------

 

 

Investment Company Act other than those set forth in Sections 3(c)(1) and
3(c)(7) of the Investment Company Act.        

(i)       No Legal Bar.  The execution, delivery and performance of this
Agreement, the other Program Documents, the sales hereunder and the use of the
proceeds thereof will not violate any Requirement of Law or Contractual
Obligation of any Seller Party and will not result in, or require, the creation
or imposition of any Lien (other than the Liens created hereunder) on any of its
or their respective properties or revenues pursuant to any such Requirement of
Law or Contractual Obligation. 

(j)       Compliance with Law.  No practice, procedure or policy employed or
proposed to be employed by a Seller Party in the conduct of its business
violates any law, regulation, judgment, agreement, regulatory consent, order or
decree applicable to it which, if enforced, would result in a Material Adverse
Effect with respect to such Seller Party.  The execution, delivery and
performance of the Program Documents does not require compliance by any Seller
Party with any “bulk sales” or similar laws.

(k)       No Default.  No Seller Party is in default under or with respect to
any of its Contractual Obligations in any respect which should reasonably be
expected to have a Material Adverse Effect. No Default or Event of Default has
occurred and is continuing.

(l)        Collateral; Collateral Security.

(i)         Immediately prior to the sale of any Loan by Seller, Seller was the
sole owner of such Loan and had good and marketable title thereto, free and
clear of all Liens, in each case except for Liens to be released simultaneously
with the sale of the Loans to Buyer hereunder and no Person has any Lien on any
Loan.

(ii)        The provisions of this Agreement are effective to create in favor of
Buyer a valid security interest in all right, title and interest of Seller in,
to and under the Purchased Items.

(iii)       Upon receipt by Custodian of each Note, endorsed in blank by a duly
authorized officer of the Seller, Buyer shall have a fully perfected first
priority security interest therein, in the Purchased Loan evidenced thereby and
in Seller’s interest in the related Mortgaged Property.

(iv)       Upon the filing of financing statements on Form UCC-1 naming Buyer as
“Secured Party” and Seller as “Debtor”, and describing the Purchased Items, in
the jurisdictions and recording offices listed on Schedule 2 attached hereto,
the security interests granted hereunder in the Purchased Items will constitute
fully perfected first priority security interests under the Uniform Commercial
Code in all right, title and interest of Seller in, to and under such Purchased
Items, which can be perfected by filing under the Uniform Commercial Code.

(m)      Chief Executive Office; Chief Operating Office.  As of the Effective
Date, Seller’s corporate headquarters is located at 3043 Townsgate Road,
Westlake Village, CA  91361.

(n)       Location of Books and Records.  The location where Seller keeps its
books and records including all computer tapes and records relating to the
Purchased Items is Seller’s chief executive office.





37

--------------------------------------------------------------------------------

 

 

(o)       True and Complete Disclosure.  The information, reports, financial
statements, exhibits and schedules furnished in writing by or on behalf of each
Seller Party to Buyer in connection with the negotiation, preparation or
delivery of this Agreement and the other Program Documents or included herein or
therein or delivered pursuant hereto or thereto, when taken as a whole, do not
contain any untrue statement of material fact or omit to state any material fact
necessary to make the statements herein or therein, in light of the
circumstances under which they were made, not misleading. All written
information furnished after the date hereof by or on behalf of each Seller Party
or any of its Subsidiaries to Buyer in connection with this Agreement and the
other Program Documents and the transactions contemplated hereby and thereby
will be true, complete and accurate in every material respect, or (in the case
of projections) based on reasonable estimates, on the date as of which such
information is stated or certified. There is no fact known to a Responsible
Officer that, after due inquiry, could reasonably be expected to have a Material
Adverse Effect that has not been disclosed herein, in the other Program
Documents or in a report, financial statement, exhibit, schedule, disclosure
letter or other writing furnished to Buyer for use in connection with the
transactions contemplated hereby or thereby.

(p)       Financial Representations and Warranties. (A) Seller’s Adjusted
Tangible Net Worth is greater than or equal to $170,000,000; (B) Seller’s
unrestricted cash is greater than or equal to $20,000,000; (C) the ratio of
Seller’s Total Indebtedness, to Adjusted Tangible Net Worth is less than 10:1;
and (D) Seller’s consolidated Net Income was equal to or greater than $1.00 for
at least one (1) of the previous two (2) calendar quarters.

(q)       ERISA. Each Plan which is not a Multiemployer Plan, and, to the
knowledge of each Seller Party, each Multiemployer Plan, is in compliance in all
material respects with, and has been administered in all material respects in
compliance with, the applicable provisions of ERISA, the Code and any other
Federal or State law. No event or condition has occurred and is continuing as to
which any Seller Party would be under an obligation to furnish a report to Buyer
under Section 13(a)(xi) hereof.  The present value of all accumulated benefit
obligations under each Plan subject to Title IV of ERISA (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87) did not, as of the date of the most recent financial statements reflecting
such amounts, exceed the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87) did not, as of the date of the most recent financial statements reflecting
such amounts, exceed the fair market value of the assets of all such
Plans.   Each Seller Party and its Subsidiaries do not provide any material
medical or health benefits to former employees other than as required by the
Consolidated Omnibus Budget Reconciliation Act, as amended, or similar state or
local law at no cost to the employer (collectively, “COBRA”).

(r)       Licenses.  Buyer will not be required as a result of purchasing the
Loans to be licensed, registered or approved or to obtain permits or otherwise
qualify (i) to do business in any state in which it is not currently so required
or (ii) under any state or other jurisdiction’s consumer lending, fair debt
collection or other applicable state or other jurisdiction’s statute or
regulation.

(s)       Filing Jurisdictions/Relevant States.  As of the Effective Date,
Schedule 2 sets forth all of the jurisdictions and filing offices in which a
financing statement should be filed in order for Buyer to perfect its security
interest in the Purchased Items that can be perfected by filing. Schedule 4 sets
forth all of the states or other jurisdictions in which Seller is licensed to
own and service mortgage loans or otherwise exempt from such licensing
requirements.





38

--------------------------------------------------------------------------------

 

 

(t)        Seller Approvals.  Seller is approved (i) by the FHA as an FHA Title
II non-supervised lender, (ii) by Ginnie Mae as an issuer of Ginnie Mae I and II
single family mortgage-backed securities, (iii) by Fannie Mae as a servicer,
(iv) by Freddie Mac as a servicer and (v) by VA as a VA Approved Lender.  Seller
and each Subservicer (if any) servicing any Purchased Loans hereunder has all
consents, licenses and approvals necessary to service the Purchased Loans. 

(u)       No Burdensome Restrictions.  No Requirement of Law or Contractual
Obligation of any Seller Party has a Material Adverse Effect.

(v)       Subsidiaries/Other Indebtedness.  All of the Subsidiaries of Seller
and the wholly owned subsidiaries of Guarantor at the date hereof are listed on
Schedule 3 to this Agreement.  All Indebtedness of each Seller Party (other than
Indebtedness created pursuant to this Agreement) is listed on Schedule 5 to this
Agreement. 

(w)      Origination and Acquisition of Loans.  The Loans were acquired by
Seller, and the origination and collection practices used by Seller, PennyMac
Corp. or any Qualified Originator, as applicable, with respect to the Loans have
been, in all material respects legal, proper, prudent and customary in the
residential mortgage loan origination and servicing business and in accordance
with FHA and/or VA standards as applicable, and in accordance with the
Underwriting Guidelines. All Loans are in conformity with the Underwriting
Guidelines. Each of the Loans complies with the representations and warranties
listed in Schedule 1 hereto.  The review and inquiries made on behalf of the
Seller in connection with the making of the representations and warranties
listed in Schedule 1 hereto have been made by Persons having the requisite
expertise, knowledge and background to verify such representations and
warranties.  Seller has no knowledge of any material fact that could reasonably
lead them to expect that the Market Value of any Purchased Loan will not be
obtained or realized.  Each of the Purchased Loans is an Eligible Loan.  With
respect to each Purchased Loan purchased by Seller or an Affiliate of Seller
from a Transferor, (a) such Purchased Loan was acquired and transferred on a
true sale basis, (b) such Transferor received reasonably equivalent value in
consideration for the transfer of such Purchased Loan, (c) no such transfer was
made for or on account of an antecedent debt owed by such Transferor to Seller
or an Affiliate of Seller, (d) no such transfer is or may be voidable or subject
to avoidance under the Bankruptcy Code, and (e) the representations and
warranties made by such Transferor to Seller or such Affiliate in the related
underlying sale agreement are hereby incorporated by reference and are hereby
remade by the Seller to Buyer as of the related date such representations and
warranties were made in the related underlying agreement.

(x)       No Adverse Selection.  Seller used no selection procedures that
identified the Purchased Loans, when taken as a whole, as being less desirable
or valuable than other comparable Loans owned by Seller.

(y)       Solvency; Fraudulent Conveyance.  As of the date hereof and
immediately after giving effect to each Transaction, each Seller Party is and
will be solvent, is able and will be able to pay and is paying its debts as they
mature and does not and will not have an unreasonably small amount of capital to
engage in the business in which it is engaged and proposes to engage. No Seller
Party intends to incur, or believes that it has incurred, debts beyond its
ability to pay such debts as they mature. No Seller Party is contemplating the
commencement of insolvency, bankruptcy, liquidation or consolidation proceedings
or the appointment of a receiver, liquidator, conservator, trustee or similar
official in respect of such Seller Party or any of its assets. Neither Seller is
transferring any Loans with any intent to hinder, delay or defraud any of its
creditors.

(z)       MERS. Servicer is a member of MERS in good standing.





39

--------------------------------------------------------------------------------

 

 

(aa)     No Broker.  No Seller Party has dealt with any broker, investment
banker, agent, or other person, except for Buyer, who may be entitled to any
commission or compensation in connection with the sale of Purchased Loans
pursuant to this Agreement; provided, that if any Seller Party has dealt with
any broker, investment banker, agent, or other person, except for Buyer, who may
be entitled to any commission or compensation in connection with the sale of
Purchased Loans pursuant to this Agreement, such commission or compensation
shall have been paid in full by Seller.

(bb)     FHA/VA.  Each of Seller, PennyMac Corp. and/or any other Qualified
Originator, if applicable, is an FHA Approved Mortgagee and a VA Approved Lender
in good standing to acquire, originate and service, as applicable, mortgages and
has not been suspended as a mortgagee or servicer by FHA or VA as
applicable.  Seller and Subservicer are not under review or investigation or
have knowledge of imminent or future investigation, by FHA or VA.

(cc)     Seller’s Internal Mortgage Tracking System.  Each printout and paper
copy produced by the Seller’s internal mortgage tracking system and delivered to
Buyer is true, complete and accurate.

(dd)     Anti-Money Laundering Laws.  The operations of each Seller Party and
Servicer and each of their subsidiaries are and have been conducted at all times
in compliance with applicable financial recordkeeping and reporting
requirements, including the Currency and Foreign Transactions Reporting Act of
1970, as amended, the applicable money laundering statutes of all jurisdictions
where such Seller Party or Servicer or any of their subsidiaries conduct
business, the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency (collectively, the "Anti-Money Laundering Laws") and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving any Seller Party, Servicer or any of their subsidiaries
with respect to the Anti-Money Laundering Laws is pending or, to the best
knowledge of any Seller Party or Servicer, threatened.

(ee)     Sanctions.  No Seller Party, Servicer or any of their subsidiaries nor,
to the knowledge of the Seller and Guarantor, any director, officer, agent,
employee or affiliate of any Seller Party, Servicer or any of their subsidiaries
(i) is, or is controlled or 50% or more owned in the aggregate by or is acting
on behalf of, one or more individuals or entities that are currently the subject
of any sanctions administered or enforced by the United States (including any
administered or enforced by the Office of Foreign Assets Control of the U.S.
Department of the Treasury, the U.S. Department of State or the Bureau of
Industry and Security of the U.S. Department of Commerce), the United Nations
Security Council, the European Union, a member state of the European Union
(including sanctions administered or enforced by Her Majesty’s Treasury of the
United Kingdom) or other relevant sanctions authority (collectively, “Sanctions”
and such persons, “Sanctioned Persons” and each such person, a “Sanctioned
Person”), (ii) is located, organized or resident in a country or territory that
is, or whose government is, the subject of Sanctions that broadly prohibit
dealings with that country or territory (collectively, “Sanctioned Countries”
and each, a “Sanctioned Country”) or (iii) will, directly or indirectly, use the
proceeds of this Agreement, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other individual or entity
in any manner that would result in a violation of any Sanctions by, or could
result in the imposition of Sanctions against, any individual or entity
(including any individual or entity participating in the offering, whether as
underwriter, advisor, investor or otherwise).

(ff)     Servicer Approvals; Compliance with Guidelines.  Servicer and each
subservicer servicing any Purchased Loans hereunder has all consents, licenses
and approvals necessary to service such Purchased Loans on behalf of each Agency
and has remained at all times in compliance with the Guidelines.





40

--------------------------------------------------------------------------------

 

 

(gg)     Environmental Matters.  No Mortgaged Property contains or previously
contained any Materials of Environmental Concern that constitute or constituted
a violation of Environmental Laws or reasonably could be expected to give rise
to liability of Seller thereunder.  No Seller has knowledge of any violation,
alleged violation, non-compliance, liability or potential liability of Seller
under any Environmental Law.  No Materials of Environmental Concern have been
released, transported, generated, treated, stored or disposed of in violation of
Environmental Laws or in a manner that could reasonably be expected to give rise
to liability of Seller.

(hh)     Financial Reporting. There has been no material weakness in, or fraud
that involves management or other employees who have a significant role in, the
internal controls of any Seller Party or any Affiliate thereof over financial
reporting, in each case as described in the Securities Laws.

(ii)      No Statutory Limitations to Indebtedness.  No Seller Party is subject
to any Federal or state statute or regulation which limits its ability to incur
indebtedness.

(jj)      Fannie Mae/Freddie Mac.  Seller is a seller approved by Fannie Mae and
Freddie Mac, in good standing to originate and service mortgages and has not
been suspended as a mortgagee or servicer by Fannie Mae or Freddie Mac.  Seller
is not under review or investigation and has no knowledge of imminent or future
investigation by Fannie Mae or Freddie Mac (other than in the ordinary course of
Seller’s business). 

(kk)     [Reserved]

(ll)      Transactions with Sanctioned Persons. No Seller Party, Servicer or any
of their subsidiaries has engaged in any dealings or transactions with or for
the benefit of a Sanctioned Person, or with or in a Sanctioned Country, in the
preceding three (3) years, nor does any Seller Party, Servicer or any of their
subsidiaries have any plans to engage in dealings or transactions with or for
the benefit of a Sanctioned Person, or with or in a Sanctioned Country.

(mm)   Foreign Corrupt Practices Act; U.K. Bribery Act. No Seller Party,
Servicer nor any of its subsidiaries nor, to the knowledge of any Seller Party
or Servicer, any director, officer, agent, employee, affiliate or other person
acting on behalf of any Seller Party, Servicer or any of its subsidiaries is
aware of or has taken any action, directly or indirectly, that could result in a
violation or a sanction for violation by such persons of the Foreign Corrupt
Practices Act of 1977 or the U.K. Bribery Act 2010, each as may be amended, or
similar law of any other relevant jurisdiction, or the rules or regulations
thereunder; and each Seller Party, Servicer and each of their subsidiaries have
instituted and maintain policies and procedures to ensure compliance
therewith.  No part of the proceeds of the offering will be used, directly or
indirectly, in violation of the Foreign Corrupt Practices Act of 1977 or the
U.K. Bribery Act 2010, each as may be amended, or similar law of any other
relevant jurisdiction, or the rules or regulations thereunder.

13.       COVENANTS

Seller covenants and agrees with Buyer that during the term of this Agreement
with respect to each Seller Party as applicable:





41

--------------------------------------------------------------------------------

 

 

(a)        Financial Statements and Other Information.  

Seller shall deliver to Buyer:

(i)         As soon as available and in any event within forty (40) days after
the end of each calendar month, the consolidated balance sheets of each Seller
Party and its consolidated Subsidiaries as at the end of such month, the related
unaudited consolidated statements of income and retained earnings and if
requested by Buyer, of cash flows for such Seller Party and its consolidated
Subsidiaries for such period and the portion of the fiscal year through the end
of such period;

(ii)        As soon as available and in any event within forty-five (45) days
after the end of each of the first three quarterly fiscal periods of each fiscal
year of each Seller Party, the consolidated balance sheets of such Seller Party
and its consolidated Subsidiaries as at the end of such period and the related
unaudited consolidated statements of income and retained earnings and of cash
flows for such Seller Party and its consolidated Subsidiaries for such period
and the portion of the fiscal year through the end of such period;

(iii)       As soon as available and in any event within ninety (90) days after
the end of each fiscal year of each Seller Party, the consolidated balance
sheets of such Seller Party and its consolidated Subsidiaries as at the end of
such fiscal year and the related consolidated statements of income and retained
earnings and of cash flows for such Seller Party, accompanied by an opinion
thereon of independent certified public accountants of recognized national
standing, which opinion shall not be qualified as to scope of audit or going
concern and shall state that said consolidated financial statements fairly
present the consolidated financial condition and results of operations of such
Seller Party and its consolidated Subsidiaries at the end of, and for, such
fiscal year in accordance with GAAP;

(iv)       Seller shall deliver to the Buyer the following certificates (any of
which may be consolidated for any month or quarter, respectively, on the latest
date as to which any such consolidated certificates for such month or quarter,
respectively, are due):

(1) On or prior to the last day of each calendar month, a certificate of a
Responsible Officer of each Seller Party in the form of Exhibit A attached
hereto;

(2) at the time each Seller Party furnishes each set of financial statements
pursuant to paragraph (ii) above, a certificate of a Responsible Officer of such
Seller Party to the effect that, to the best of such Responsible Officer’s
knowledge, such Seller Party during such fiscal period or year has observed or
performed all of its covenants and other agreements, and satisfied every
material condition, contained in this Agreement and the other Program Documents
to be observed, performed or satisfied by it, and that such Responsible Officer
has obtained no knowledge of any Default or Event of Default except as specified
in such certificate (and, if any Default or Event of Default has occurred and is
continuing, describing the same in reasonable detail and describing the action
Seller has taken or proposes to take with respect thereto); and

(3) at the time it furnishes consolidated financial statements pursuant to
paragraphs (i) and (ii) above, a certificate of a Responsible Officer of each
related Seller Party, which certificate shall state that said consolidated
financial statements fairly present the consolidated financial condition and
results of operations of such Seller Party and its Subsidiaries in accordance
with





42

--------------------------------------------------------------------------------

 

 

GAAP, consistently applied, as at the end of, and for, such period (subject to
normal year-end audit adjustments).

(v)        From time to time at the request of Buyer, Seller shall provide Buyer
with a paper or electronic copy produced by Seller’s internal mortgage tracking
system reflecting that the Purchased Loans are registered in the name of Buyer
within three (3) Business Days of such request;

(vi)       From time to time (1) such other information regarding the financial
condition, operations, well being or business of any Seller Party as Buyer may
reasonably request, within two (2) Business Days of such request and (2) if such
Loan was consummated on or after January 10, 2014, copies of all documentation
in connection with the underwriting and origination of any Purchased Loan that
evidences compliance with the Ability to Repay Rule and the QM Rule, as Buyer
may reasonably request, as soon as possible but in any event no later than three
(3) Business Days following such request;

(vii)      As soon as available, and in any event within five (5) days after the
date on which any audit reports with respect to Seller or its Subsidiaries are
required to be delivered to HUD or any Agency, copies of any such reports,
performed and delivered in compliance with all requirements of HUD or such
Agency and accompanied by an opinion thereon of an independent certified public
accountant, if applicable;

(viii)     Within (i) three (3) Business Days after receipt by a Seller Party
(to the extent such Seller Party owns any servicing rights with respect to any
mortgage loans) of a request from Buyer, the servicing valuation conducted by
such Seller Party and used to support the calculation of the servicing multiple
used in determining the book value of such Seller Party’s servicing portfolio in
accordance with GAAP; and (ii) if so requested by Buyer, within (3) Business
Days of its completion, the servicing valuation conducted by a Valuation Agent
with respect to the value of such Seller Party’s servicing portfolio in
accordance with GAAP;

(ix)       Within five (5) Business Days after receipt by Seller of a request
from Buyer, any loan level information requested by Buyer with respect to
mortgage loans (which are acceptable for delivery to any Agency at the time such
loans were originated by or acquired by Seller) held on the books of Seller
(whether or not such mortgage loans are “held for investment” by Seller);

(x)        Within eight (8) days after the end of each month, (i) a report of
all sales, repurchase and other transactions with respect to the Purchased
Loans, which schedule shall be acceptable to Buyer, (ii) a properly completed
Loan Schedule with respect to each Purchased Loan, (iii) servicing reports for
the prior month, including static pool analyses, liquidity (cash and
availability) and identification of any modifications to any Purchased Loans,
and (iv) servicing data feeds for the prior month detailing Loan level
attributes;

(xi)       Within five (5) days after any material amendment, modification or
supplement to the Servicing Agreement a certified, fully executed copy of such
amendment, modification or supplement;

(xii)      Promptly upon reasonable request by Buyer, information regarding any
Seller Party’s portfolio including information regarding asset allocation,
leverage, liquidity, and such





43

--------------------------------------------------------------------------------

 

 

other information respecting the condition or operations (financial or
otherwise), of such Seller Party;

(xiii)     Promptly after receipt by Seller of a request from Buyer, Seller
shall provide copies of its latest Quality Control Program reports and all
responses made by the management of Seller to address any issues, risks,
vulnerabilities or adverse findings contained in such Quality Control Program.

(xiv)     Promptly upon the establishment of any rating of any Seller Party by
any Rating Agency and any downgrade in or withdrawal of any such rating once
established;

(xv)      Within one (1) Business Day of any margin call (however defined or
described in the applicable Indebtedness documents) or other similar request
(including a claim under a guaranty) is made upon any Seller Party under any
Indebtedness of any Seller Party in an aggregate amount in excess of $1,000,000,
notice of such margin call or other request;

(xvi)     As soon as reasonably possible, and in any event within fifteen (15)
days after a Responsible Officer of any Seller Party knows or has reason to
believe, that any of the events or conditions specified below with respect to
any Plan or Multiemployer Plan has occurred or exists, a statement signed by a
senior financial officer of such Seller Party setting forth details respecting
such event or condition and the action, if any, that such Seller Party or its
ERISA Affiliate proposes to take with respect thereto (and a copy of any report
or notice required to be filed with or given to PBGC by such Seller Party or an
ERISA Affiliate with respect to such event or condition):

(A)        any Reportable Event, or any request for a waiver under Section
412(c) of the Code for any Plan;

(B)        the distribution under Section 4041(c) of ERISA of a notice of intent
to terminate any Plan or any action taken by Seller or an ERISA Affiliate to
terminate any Plan;

(C)        the institution by PBGC of proceedings under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan,
or the receipt by Seller or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by PBGC with respect to such Multiemployer
Plan;

(D)        the complete or partial withdrawal from a Multiemployer Plan by a
Seller Party or any ERISA Affiliate that results in liability under Section 4201
or 4204 of ERISA (including the obligation to satisfy secondary liability as a
result of a purchaser default) or the receipt by any Seller Party or any ERISA
Affiliate of notice from a Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA or that it intends to
terminate or has terminated under Section 4041A of ERISA;

(E)        the institution of a proceeding by a fiduciary of any Multiemployer
Plan against any Seller Party or any ERISA Affiliate to enforce Section 515 of
ERISA, which proceeding is not dismissed within 30 days; and





44

--------------------------------------------------------------------------------

 

 

(F)        the adoption of an amendment to any Plan that, pursuant to Section
401(a)(29) of the Code, would result in the loss of tax-exempt status of the
trust of which such Plan is a part if any Seller Party or an ERISA Affiliate
fails to timely provide security to such Plan in accordance with the provisions
of said Sections.

(b)        Litigation.  Each Seller Party will promptly, and in any event within
three (3) days after service of process on any of the following, give to Buyer
notice of all legal or arbitrable proceedings affecting such Seller Party or any
of its Subsidiaries that (i) questions or challenges the validity or
enforceability of any of the Program Documents, (ii) as to which there is a
reasonable likelihood that an adverse determination would result in a Material
Adverse Effect or (iii) seeks to prevent the consummation of any Transaction.

(c)        Existence, Etc.  Each Seller Party will:

(i)      (A) preserve and maintain its legal existence and all of its material
rights, privileges, franchises; (B) maintain all licenses, permits or other
approvals necessary to conduct its business and to perform its obligations under
the Program Documents;  (C) except as would not be reasonably likely to have a
Material Adverse Effect or would have a material adverse effect on the Purchased
Loans or Buyer’s interest therein, remain in good standing under the laws of
each state in which it conducts business or any Mortgaged Property is located;
and (D) not change its tax identification number, fiscal year or method of
accounting without the consent of Buyer;

(ii)     comply with the requirements of and conduct its business strictly in
accordance with all applicable laws, rules, regulations and orders of
Governmental Authorities (including, without limitation, truth in lending, real
estate settlement procedures and all environmental laws) if failure to comply
with such requirements would be reasonably likely (either individually or in the
aggregate) to have a Material Adverse Effect;

(iii)     keep adequate records and books of account, in which complete entries
will be made in accordance with GAAP consistently applied;

(iv)     not move its chief executive office or chief operating office from the
addresses referred to in Section 12(m) unless it shall have provided Buyer
thirty (30) days prior written notice of such change;

(v)      pay and discharge all taxes, assessments and governmental charges or
levies imposed on it or on its income or profits or on any of its Property prior
to the date on which penalties attach thereto, except for any such tax,
assessment, charge or levy the payment of which is being contested in good faith
and by proper proceedings and against which adequate reserves are being
maintained;

(vi)     permit representatives of Buyer, during normal business hours upon
three (3) Business Days’ prior written notice at a mutually desirable time or at
any time during the continuance of an Event of Default, to examine, copy and
make extracts from its books and records, to inspect any of its Properties, and
to discuss its





45

--------------------------------------------------------------------------------

 

 

business and affairs with its officers, all to the extent reasonably requested
by Buyer; and

(vii)    not directly or indirectly enter into any agreement that would be
violated or breached by any Transaction or the performance by such Seller Party
of any Program Document.

(d)        Prohibition of Fundamental Changes.   No Seller Party shall at any
time, directly or indirectly, (i) enter into any transaction of merger or
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation, winding up or dissolution) or sell all or substantially
all of its assets without Buyer’s prior consent; or (ii) form or enter into any
partnership, joint venture, syndicate or other combination which would have a
Material Adverse Effect with respect to such Seller Party.

(e)        Margin Deficit. If at any time there exists a Margin Deficit, Seller
shall cure the same in accordance with Section 6 hereof.

(f)        Notices. Seller shall give notice to Buyer promptly in writing of any
of the following:

(i)       promptly upon becoming aware of the occurrence of any Default, Event
of Default or any event of default or default under any Program Document or
other material agreement of such Seller Party;

(ii)      upon, and in any event within three (3) Business Days after, service
of process on a Seller Party or any of its Subsidiaries, or any agent thereof
for service of process, in respect of any legal or arbitrable proceedings
affecting Seller or any of its Subsidiaries (i) that questions or challenges the
validity or enforceability of any of the Program Documents, or (ii) in which the
amount in controversy exceeds $1,000,000 and as to which an adverse
determination would be reasonably likely to result in a Material Adverse Effect;

(iii)     upon becoming aware of any Material Adverse Effect and any event or
change in circumstances which should reasonably be expected to have a Material
Adverse Effect;

(iv)     upon determining during the normal course of its business that the
Mortgaged Property in respect of any Loan or Loans with an aggregate BPO Value
of at least $1,000,000 has been damaged by waste, fire, earthquake or earth
movement, windstorm, flood, tornado or other casualty, or otherwise damaged so
as to materially and adversely affect the Market Value of such Loan;

(v)      upon the entry of a judgment or decree against a Seller Party or any of
its Subsidiaries in an amount in excess of $1,000,000;

(vi)     upon, and in any event within five (5) Business Days after, the
involuntary termination, acceleration, maturity of or reduction in the amount
available for borrowing under any repurchase agreement, loan and security
agreement or similar credit facility or agreement for borrowed funds entered
into by a Seller Party and any third party to the extent that such agreement or
facility, prior to the effectiveness of such termination, acceleration, maturity
or reduction, provides for





46

--------------------------------------------------------------------------------

 

 

a minimum amount available for borrowing by such Seller Party equal to or
greater than $10,000,000;

(vii)    upon Seller becoming aware of, and in any event within one (1) Business
Day after the occurrence of any event such that, the aggregate amount of all
repurchase and indemnity obligations of Seller to its third party investors
(including any Agency) exceeds 30% of Seller’s Liquidity;

(viii)   any material change in the insurance coverage required of any Seller
Party or any other Person pursuant to any Program Document, with copy of
evidence of same attached;

(ix)     any material dispute, licensing issue, litigation, audit, revocation,
sanctions, penalties, investigation, proceeding or suspension between a Seller
Party on the one hand, and any Governmental Authority or any other Person;

(x)      any material change in accounting policies or financial reporting
practices of a Seller Party or its Subsidiaries;

(xi)    any material change in the management of a Seller Party;

(xii)    notice of the revocation of any approvals of any Agency or HUD or
changes to the approved mortgagee or approved servicer status with respect to
the origination or servicing of mortgage loans by Seller or any subservicer;

(xiii)   notice of any amendments, modifications or waivers of any term or
condition of or extension of the scheduled maturity date or modification of the
interest rate of any item of the Purchased Loan or settlement or compromise of
any claim in respect of any Purchased Loans that in the aggregate during any
calendar month exceed 3% of the aggregate outstanding Purchase Price of all
Purchased Loans; and

(xiv)   any non-routine inspection or investigation of Seller, Seller’s files or
Seller’s  facilities by or at the request of, HUD or any Agency.

Each notice pursuant to this Section 13(f) shall be accompanied by a statement
of a Responsible Officer of the related Seller Party, setting forth details of
the occurrence referred to therein and stating what action Seller has taken or
proposes to take with respect thereto.

(g)        Servicing.  Except as provided in Section 43, Seller shall not permit
any Person other than the Servicer to service Loans without the prior written
consent of Buyer.

(h)        OFAC.  At all times throughout the term of this Agreement, each
Seller Party (a) shall be in full compliance with all applicable orders, rules,
regulations and recommendations of OFAC and (b) shall not permit any Purchased
Loans to be maintained, insured, traded, or used (directly or indirectly) in
violation of any United States statutes, rules or regulations, in a Prohibited
Jurisdiction or by a Prohibited Person. 

(i)         Underwriting Guidelines.  Seller agrees to provide notice to Buyer
within three (3) Business Days of  any material modifications to be made to the
Underwriting Guidelines that will impact either Buyer or any Assets that will
become Purchased Assets.  Seller agrees to deliver to Buyer copies of





47

--------------------------------------------------------------------------------

 

 

the Underwriting Guidelines in the event that any changes are made to the
Underwriting Guidelines following the Effective Date.  No material changes to
the Underwriting Guidelines shall be effective with respect to any Purchased
Loan until Buyer has consented in writing to any such change.

(j)         Lines of Business. No Seller Party shall engage to any substantial
extent in any line or lines of business activity other than the businesses
generally carried on by it as of the Effective Date. 

(k)        Transactions with Affiliates.  No Seller Party shall (1) enter into
any transaction, including, without limitation, any purchase, sale, lease or
exchange of property or the rendering of any service, with any Affiliate unless
such transaction is (i) otherwise permitted under this Agreement, (ii) in the
ordinary course of such Seller Party’s business and (iii) upon fair and
reasonable terms that such Seller Party has reasonably determined are no less
favorable to such Seller Party than such Seller Party believes it would obtain
in a comparable arm’s length transaction with a Person which is not an Affiliate
or (2) make a payment that is not otherwise permitted by this Section (j) to any
Affiliate. 

(l)        Defense of Title.  Seller warrants and will defend the right, title
and interest of Buyer in and to all Purchased Items against all adverse claims
and demands of all Persons whomsoever.

(m)       Preservation of Purchased Items. Seller shall do all things necessary
to preserve the Purchased Items so that such Purchased Items remain subject to a
first priority perfected security interest hereunder. Without limiting the
foregoing, Seller will comply with all applicable laws, rules and regulations of
any Governmental Authority applicable to Seller or relating to the Purchased
Items and cause the Purchased Items to comply with all applicable laws, rules
and regulations of any such Governmental Authority.  Seller will not allow any
default to occur for which Seller is responsible under any Purchased Items or
any Program Documents and Seller shall fully perform or cause to be performed
when due all of its obligations under any Purchased Items or the Program
Documents.

(n)       No Assignment.  No Seller Party shall (i) sell, assign, transfer or
otherwise dispose of, or grant any option with respect to, or pledge,
hypothecate or grant a security interest in or lien on or otherwise encumber
(except pursuant to the Program Documents), any of the Purchased Loans
(including any servicing rights or servicing advances with respect to any
Purchased Loans) or any interest therein, or (ii) enter into any agreement or
undertaking restricting the right or ability of Seller or Buyer to sell, assign
or transfer any of the Loans (including the servicing rights appurtenant
thereto), provided that this Section 13(m) shall not prevent any contribution,
assignment, transfer or conveyance of Purchased Loans in accordance with the
Program Documents.  No Purchased Loans shall at any time be subject to any
servicing advance facility or similar agreement or facility and the servicing
advances made with respect to any Purchased Loans have not been sold, assigned,
transferred, pledged or hypothecated to any party or otherwise encumbered in any
way.

(o)        Limitation on Sale of Loans. Except in connection with the Program
Documents or any securitization transaction, no Seller Party shall convey, sell,
lease, assign, transfer or otherwise dispose of (collectively, “Transfer”), all
or substantially all of its Property, business or assets (including, without
limitation, receivables and leasehold interests) whether now owned or hereafter
acquired.

(p)        Limitation on Distributions.  Without Buyer’s consent, no Seller
Party shall make any payment on account of, or set apart assets for a sinking or
other analogous fund for the purchase, redemption, defeasance, retirement or
other acquisition of, any stock or senior or subordinate debt of a Seller Party,
whether now or hereafter outstanding, or make any other distribution in respect
thereof, either directly or indirectly, whether in cash or property or in
obligations of a Seller Party.





48

--------------------------------------------------------------------------------

 

 

(q)        Financial Covenants.  (i)  Seller covenants and agrees with Buyer
that during the term of this Agreement:  (A) Servicer’s Adjusted Tangible Net
Worth shall at all times be greater than or equal to $170,000,000 (B) Servicer’s
unrestricted cash shall at all times be greater than or equal to $20,000,000;
(C) the ratio of Servicer’s Total Indebtedness, to Adjusted Tangible Net Worth
shall at all times be less than 10:1; and (D) Servicer’s consolidated Net Income
shall be equal to or greater than $1.00 for one (1) of the previous two (2)
calendar quarters.

(r)         Financial Covenants of Guarantor. In the event that Guarantor
becomes an operating company or ceases to be a holding company, Seller agrees,
at the sole option of Buyer, to enter into an amendment to this Agreement to
require Guarantor to make financial representations, warranties and covenants to
Buyer, the substance of which shall contain  financial tests substantially
similar to the financial tests contained in Sections 12(p) and 13(q)
herein.   Seller shall provide prompt notice to Buyer in the event that
Guarantor acquires any new Subsidiary.

(s)        Takeout Commitments.  Upon Buyer’s request, Seller shall deliver to
Buyer any and all information relating to Takeout Commitments that relate
specifically to Purchased Loans that are then subject to a Transaction.

(t)         Power of Attorney.  Seller shall, from time to time at the request
of Buyer, deliver to Buyer any powers of attorney or other documentation
required by Buyer to ensure the enforceability under applicable law of any
rights and/or powers granted to Buyer in Section 8 of this Agreement.

(u)        Restricted Payments.  No Seller Party shall make any Restricted
Payments following the occurrence of a Default.

(v)        Servicing Transmission.  Seller shall provide to Buyer within five
(5) Business Days of Buyer’s request: (i) the Servicing Transmission, on a
loan-by-loan basis and in the aggregate, with respect to the Loans serviced by
Seller which were funded prior to the first day of the current month,
summarizing or identifying (A) delinquency and loss experience with respect to
Loans serviced by Seller (including, in the case of the Loans, the following
categories: current, 30-59, 60-89 and 90+), (B) any Mortgagor that is in
bankruptcy, and (C) any amendments, modifications or waivers of any term or
condition of or extension of the scheduled maturity date or modification of the
interest rate of any item of the Purchased Loan or settlement or compromise of
any claim in respect of any Purchased Loan; and (ii) any other information
reasonably requested by Buyer with respect to the Purchased Loans.  Each monthly
servicing report described above shall separately identify Purchased Loans
subject to outstanding Transactions hereunder and the related Purchase Date
therefor. 

(w)       Takeout Payments.  With respect to each Purchased Loan and the portion
of each Security related to Purchased Loans subject to a Transaction, in each
case that is subject to a Takeout Commitment, Seller shall ensure that the
related portion of the purchase price and all other payments under such Takeout
Commitment to the extent related to Purchased Loans subject to a Transaction or
such portion of each Security related to Purchased Loans subject to a
Transaction shall be paid to Buyer (or its designee) in accordance with the
Joint Account Control Agreement or the Joint Securities Account Control
Agreement, as applicable.

(x)        Maintenance of Property; Insurance.  Each Seller Party shall keep all
property useful and necessary in its business in good working order and
condition.  Seller shall maintain errors and omissions insurance and/or mortgage
impairment insurance and blanket bond coverage in such amounts as are in effect
on the Effective Date and are customarily required by Fannie Mae and Freddie Mac
(as disclosed to





49

--------------------------------------------------------------------------------

 

 

Buyer in writing) and shall not reduce such coverage without the written consent
of Buyer, and shall also maintain such other insurance with financially sound
and reputable insurance companies, and with respect to property and risks of a
character usually maintained by entities engaged in the same or similar business
similarly situated, against loss, damage and liability of the kinds and in the
amounts customarily maintained by such entities.

(y)        Further Identification of Purchased Items.  Seller will furnish to
Buyer from time to time statements and schedules further identifying and
describing the Purchased Items and such other reports in connection with the
Purchased Items as Buyer may reasonably request, all in reasonable detail.

(z)        Loans Determined to be Defective.  Upon discovery by Seller of any
breach of any representation or warranty listed on Schedule 1 hereto applicable
to any Loan, Seller shall promptly give notice of such discovery to Buyer.

(aa)      Trade Assignments.  With respect to any Purchased Loan or Security
subject to a Takeout Commitment, upon request by Buyer, Seller shall deliver to
Buyer as soon as possible but no more than one (1) Business Day following the
date on which Seller enters into a Takeout Commitment for such Purchased Loan or
Security, a duly executed Trade Assignment together with a copy of the Takeout
Commitment.

(bb)      [reserved]

(cc)      Additional Committed Repurchase or Warehouse Facility.  Seller shall
maintain throughout the term of this Agreement, with a nationally recognized and
established counterparty (other than Buyer or Seller’s parent or any Affiliates
of Seller), one or more committed loan repurchase or warehouse facilities for
mortgage loans of a credit quality similar to the Loans to be purchased
hereunder, originated or acquired by Seller, in an aggregate amount not less
than $75,000,000, which facility or facilities shall accommodate “jumbo”
mortgage loans in an amount not less than $7,000,000 shall have a term at least
equal to that provided under this Agreement, and the terms and conditions
comparable to those provided under this Agreement, including as to the financial
condition of Seller. Notwithstanding the foregoing, in the event that any
facilities of the type listed above that are in place as of the date hereof or
at any time hereafter, are terminated or the amount available for borrowing
thereunder is reduced such that the aggregate amount available for borrowing
under such facility or facilities is less than $75,000,000, Seller shall not be
deemed to be in breach of this Section 13(bb) as a result of such termination or
reduction to the extent that (1) a term sheet for a replacement facility or
facilities that meet the criteria set forth above is in place with another
lender or lenders within sixty (60) days of such termination or reduction, and
(2) such replacement facility or facilities is in place and available for
borrowing by the Seller within one hundred twenty (120) days of such termination
or reduction.  

(dd)     Maintenance of Papers, Records and Files. 

(i)       Seller shall acquire, and Seller shall build, maintain and have
available, a complete file in accordance with lending industry custom and
practice for each Purchased Loan.  Seller will maintain all such Records not in
the possession of Custodian or Buyer in good and complete condition in
accordance with industry practices and preserve them against loss or
destruction.

(ii)      Seller shall collect and maintain or cause to be collected and
maintained all Records relating to the Purchased Loans in accordance with
industry custom and





50

--------------------------------------------------------------------------------

 

 

practice, including those maintained pursuant to subsection (i), and all such
Records shall be in Custodian’s possession unless Buyer otherwise
approves.  Seller shall deliver to Buyer or its designee updates of such
Servicing Records at least monthly, and more frequently as requested by Buyer.
Seller will not cause or authorize any such papers, records or files that are an
original or an only copy to leave Custodian’s possession, except for individual
items removed in connection with servicing a specific Loan, in which event
Seller will obtain or cause to be obtained a receipt from Custodian for any such
paper, record or file.

(iii)     For so long as Buyer has an interest in or lien on any Purchased Loan,
Seller will hold or cause to be held all related Records in trust for
Buyer.  Seller shall notify, or cause to be notified, every other party holding
any such Records of the interests and liens granted hereby.

(iv)     Upon reasonable advance notice from Custodian or Buyer, Seller shall
(x) make any and all such Records available to Custodian or Buyer to examine any
such Records, either by its own officers or employees, or by agents or
contractors, or both, and make copies of all or any portion thereof, (y) permit
Buyer or its authorized agents to discuss the affairs, finances and accounts of
each Seller Party with its respective chief operating officer and chief
financial officer and to discuss the affairs, finances and accounts of each
Seller Party with its independent certified public accountants.

(ee)      Maintenance of Licenses. Each Seller Party shall (i) maintain all
licenses, permits or other approvals necessary for such Seller Party to conduct
its business and to perform its obligations under the Program Documents,
including, but not limited to, any FHA or VA licenses or approvals, (ii) remain
in good standing under the laws of each state in which it conducts business or
any Mortgaged Property is located, and (iii) shall conduct its business strictly
in accordance with applicable law.

(ff)       Taxes, Etc.  Each Seller Party shall pay and discharge or cause to be
paid and discharged, when due, all taxes, assessments and governmental charges
or levies imposed upon such Seller Party or upon its income and profits or upon
any of its property, real, personal or mixed (including without limitation, the
Purchased Loans) or upon any part thereof, as well as any other lawful claims
which, if unpaid, might become a Lien upon such properties or any part thereof,
except for any such taxes, assessments and governmental charges, levies or
claims as are appropriately contested in good faith by appropriate proceedings
diligently conducted and with respect to which adequate reserves are
provided.  Each Seller Party shall file on a timely basis all federal, state and
local tax and information returns, reports and any other information statements
or schedules required to be filed by or in respect of it.

(gg)      Use of Custodian. Without the prior written consent of Buyer, Seller
shall use no third party custodian as document custodian other than Custodian
with respect to the Purchased Loans.

(hh)      Change of Fiscal Year.  No Seller Party will at any time, directly or
indirectly, except upon ninety (90) days’ prior written notice to Buyer, change
the date on which such Seller Party’s fiscal year begins.

(ii)        Delivery of Servicing Rights and Servicing Records.  With respect to
the Servicing Rights appurtenant to each Purchased Loan, Buyer shall own, and
Seller shall deliver, such Servicing Rights to Buyer on the related Purchase
Date.  Seller shall deliver (or cause the related Subservicer to deliver) the





51

--------------------------------------------------------------------------------

 

 

Servicing Records (including any FHA or VA required records) and the physical
and contractual servicing of each Purchased Loan, to Buyer or its designee upon
the termination of Seller, Seller or Subservicer as the servicer or subservicer,
respectively, pursuant to Section 43(d).  In addition, with respect to the
Servicing Records for each Purchased Loan and the physical and contractual
servicing of each Purchased Loan, the Seller shall deliver (or cause the related
Subservicer to deliver) such Servicing Records and, to the extent applicable,
the servicing to Buyer or its designee within thirty (30) days of the earlier of
(i) the termination of Seller or Subservicer as the servicer or subservicer,
respectively, of the Purchased Loans and (ii) the related Purchase Date for each
such Purchased Loan (the “Servicing Delivery Requirement”).  Notwithstanding the
foregoing, such Servicing Delivery Requirement will be deemed restated for each
such Purchased Loan on each Repurchase Date on which such Purchased Loan is
repurchased by Seller and becomes subject to a new Transaction (and the
immediately preceding delivery requirement will be deemed to be rescinded), and
a new thirty (30) day Servicing Delivery Requirement will be deemed to commence
for such Purchased Loans as of such Repurchase Date in the absence of directions
to the contrary from Buyer.  Further, the Servicing Delivery Requirement will no
longer apply to any Purchased Loan that is repurchased in full by the Seller in
accordance with the provisions of this Agreement and is no longer subject to a
Transaction.  Seller’s transfer of the Servicing Rights, Servicing Records and
the physical and contractual servicing under this Section shall be in accordance
with customary standards in the industry and such transfer shall include the
transfer of the gross amount of all escrows held for the related mortgagors
(without reduction for unreimbursed advances or “negative escrows”). 

(jj)        Collection Account.  Prior to the initial Purchase Date, Seller
shall establish the Collection Account for the sole and exclusive benefit of
Buyer.  Seller shall deposit all Income received with respect to the Purchased
Loans to be deposited to the Collection Account, and to be held therein until
distributed by the Buyer in accordance with Section 7.  No amounts deposited
into such account shall be removed without Buyer’s prior written
consent.  Seller shall follow the instructions of Buyer with respect to the
Purchased Loans and deliver to Buyer any information with respect to the
Purchased Loans reasonably requested by Buyer.  Seller shall deposit or credit
to the Collection Account all items to be deposited or credited in accordance
with Section 7 herein, thereto irrespective of any right of setoff or
counterclaim arising in favor of it (or any third party claiming through it)
under any other agreement or arrangement.

(kk)     MERS.  Seller is a member of MERS in good standing and current in the
payment of all fees and assessments imposed by MERS, and shall comply with all
rules and procedures of MERS in connection with the servicing of MERS Loans for
as long as such Purchased Loans are registered with MERS.

(ll)        Seller Approvals.  (A) Seller shall at all times remain approved (i)
by FHA as an FHA Title II non-supervised lender, (ii) by Ginnie Mae as an issuer
of Ginnie Mae I and II single family mortgage-backed securities, (iii) by Fannie
Mae as a servicer, (iv) by Freddie Mac as a servicer and (v) by VA as a VA
Approved Lender, and (B)  Seller and each Subservicer (if any) servicing any
Purchased Loans hereunder shall at all times have all consents, licenses and
approvals necessary to service the Purchased Loans.          

(mm)     Issuance of Security.  With respect to any Security, upon the request
of Buyer, Seller shall execute and deliver to Buyer an Officer’s Compliance
Certificate prior to the issuance of such Security.

(nn)       FHA/VA.  Seller shall make all advances and other payments and
provide all such reports and notices as are required under the FHA Regulations
or VA Regulations, as applicable, and otherwise take all actions necessary to
maintain and keep in full force and effect, during the term of this Agreement,
the FHA Insurance Contract or VA Guaranty Agreement, as applicable, including
providing any notices





52

--------------------------------------------------------------------------------

 

 

required to be delivered to the FHA or the VA, as the case may be, by the Seller
in connection with the servicing of the Loans pursuant hereto.

(oo)      Agency Approvals.  Should Seller, for any reason, cease to possess any
applicable Agency approval, or should notification to the relevant Agency or to
the Department of Housing and Urban Development, VA or FHA be required, Seller
shall so notify Buyer immediately in writing.  Notwithstanding the preceding
sentence, Seller shall take all necessary action to maintain all of its
applicable Agency approvals at all times during the term of this Agreement and
each outstanding Transaction.   

(pp)       Loan Purchase Agreements.   Seller shall either (i) maintain, and
shall not be in default under, after the expiration of any applicable cure or
exception period, at least one whole loan purchase agreement with at least one
Agency, pursuant to which such Agency has agreed to purchase Eligible Loans from
Seller or (ii) maintain, and shall not be in material default under, after the
expiration of any applicable cure or exception period, at least one whole loan
purchase agreement with at least one non-Agency third party purchaser, pursuant
to which such third party purchaser has agreed to purchase Eligible Loans from
Seller.  Seller shall ensure that each Loan sold to Buyer in a Transaction
hereunder is eligible for sale to such Agency or non-Agency third party
purchaser, as the case may be, pursuant to such purchase agreement.

(qq)      Maintenance of Financial Covenants.  To the extent that Seller is
obligated under any other Indebtedness (whether now in effect or in effect at
any time during the term of the Agreement) to comply with a financial covenant
that is comparable to any of the financial covenants set forth in Section 13(p)
and such comparable financial covenant is more restrictive to Seller or
otherwise more favorable to the related lender or buyer thereunder than any
financial covenant hereunder, such comparable financial covenant shall, with no
further action required on the part of either Seller or Buyer, automatically
become a part hereof and be incorporated herein, and Seller hereby covenants to
maintain compliance with such comparable financial covenant at all times
throughout the terms of this Agreement. In the event that such other
Indebtedness is terminated or otherwise amended such that the comparable
financial covenant is no longer more restrictive to Seller, Seller shall provide
notice to Buyer of such termination or amendment, and within thirty (30) days of
Buyer’s receipt of such notice, Buyer may in its sole reasonable discretion
agree that the original terms of the related financial covenant in this
Agreement is deemed to be reinstated by providing written notice to Seller of
such reinstatement. 

(rr)       Quality Control.  Seller shall maintain an internal quality control
program that evaluates and monitors, on a regular basis, the overall quality of
its servicing activities and that: ensures that the Mortgage Loans are serviced
in accordance with Accepted Servicing Practices; guards against dishonest,
fraudulent, or negligent acts; and guards against errors and omissions by
officers, employees, or other authorized persons (the “Quality Control
Program”).

(ss)       CRA Loan Reporting.  On a weekly basis,  Seller shall deliver to
Buyer a report identifying each CRA Loan subject to Transactions and describing
in reasonable detail (i) the status of due diligence for each such CRA Loan,
(ii) expected timing and eligibility in connection with the sale of each such
CRA Loan to CMI, and (iii) any other information reasonably requested by Buyer
with respect to each such CRA Loan.

(tt)        Servicing Advances.  No Purchased Loans shall be subject to any
servicing advance facility and no servicing advances with respect to any
Purchased Loans shall be pledged, sold, financed or otherwise encumbered at any
time such Purchased Loan is subject to a Transaction. 





53

--------------------------------------------------------------------------------

 

 

(uu)      Takeout Commitments.  Upon Buyer’s reasonable request, Seller shall
deliver to Buyer any and all information relating to Takeout Commitments that
relate specifically to Purchased Loans that are then subject to a Transaction.

(vv)      Acquisition of Repurchase or Indemnity Obligations.  The Seller shall
not acquire any loan level repurchase or indemnity obligations from any third
party in connection with its purchase of any mortgage loan pool or mortgage
origination platform, other than in the ordinary course of Seller’s business.

14.        REPURCHASE DATE PAYMENTS

On each Repurchase Date, Seller shall remit or shall cause to be remitted to
Buyer the Repurchase Price together with any other Obligations then due and
payable.

15.        REPURCHASE OF PURCHASED LOANS

Upon discovery by Seller of a breach of any of the representations and
warranties set forth on Schedule 1 to this Agreement, Seller shall give prompt
written notice thereof to Buyer.  It is understood and agreed that the
representations and warranties set forth in Schedule 1 with respect to the
Purchased Loans shall survive delivery of the respective Mortgage Files to
Custodian and shall inure to the benefit of Buyer.  The fact that Buyer has
conducted or has failed to conduct any partial or complete due diligence
investigation in connection with its purchase of any Purchased Loan shall not
affect Buyer’s right to demand repurchase of such Purchased Loan as provided
under this Agreement.  Seller shall, upon the earlier of Seller’s discovery or
Seller receiving notice with respect to any Purchased Loan of (i) any breach of
a representation or warranty contained in Schedule 1, or (ii) any failure to
deliver any of the items required to be delivered as part of the Mortgage File
within the time period required for delivery pursuant to the Custodial
Agreement, promptly cure such breach or delivery failure in all material
respects.  If on the Business Day after the earlier of Seller’s discovery of
such breach or delivery failure or Seller receiving notice thereof that such
breach or delivery failure has not been remedied by Seller and such breach or
delivery failure would cause Buyer to require the repurchase of such Purchased
Loan, Seller shall promptly upon receipt of written instructions from Buyer
repurchase such Purchased Loan at the Repurchase Price with respect to such
Purchased Loan by wire transfer to the account designated by Buyer.  Income with
respect to such Purchased Loans received by Buyer after payment of the
Repurchase Price shall be remitted to Seller in accordance with Section 7.  In
the event that it is discovered that the circumstances with respect to any
Purchased Loan are not accurately reflected in any of the applicable
representations and warranties made by Seller set forth in Schedule 1 to this
Agreement, notwithstanding the actual knowledge or lack of knowledge of Seller,
and notwithstanding that such representation and warranty is made “to the best
of Seller’s knowledge,” then such representation and warranty shall be deemed to
be breached.

16.        RESERVED

17.        ACCELERATION OF REPURCHASE DATE

Buyer may, in its sole discretion, at any time, terminate any Transactions with
respect to the Uncommitted Amount by providing written notice to Seller.  Within
thirty (30) calendar days of receipt of such notice, Seller agrees to repurchase
all such Purchased Loans at the Repurchase Price and to satisfy all of its
Obligations with respect to such Purchased Loans. 





54

--------------------------------------------------------------------------------

 

 

18.        EVENTS OF DEFAULT

Each of the following events shall constitute an Event of Default (an “Event of
Default”) hereunder:

(a)          Seller fails to transfer the related Purchased Loans to Buyer on
the applicable Purchase Date (provided Buyer has tendered the related Purchase
Price); or

(b)          Seller fails to repurchase the Purchased Loans on the applicable
Repurchase Date, fails to perform its obligations under Section 6; or

(c)          Seller or Guarantor shall default in the payment of any other
amount payable by it hereunder or under any other Program Document after
notification by Buyer of such default, and such default shall have continued
unremedied for three (3) Business Days; or

(d)          Any representation, warranty or certification made or deemed made
herein or in any other Program Document by any Seller Party or any certificate
furnished to Buyer pursuant to the provisions thereof, shall prove to have been
false or misleading in any material respect as of the time made or furnished
(other than the representations and warranties set forth in Schedule 1 which
shall be considered solely for the purpose of determining the Market Value of
the Loans; unless (i) Seller shall have made any such representations and
warranties with knowledge that they were materially false or misleading at the
time made or (ii) any such representations and warranties have been determined
by Buyer in its sole discretion to be materially false or misleading on a
regular basis); or

(e)           (i) A Seller Party shall fail to comply with the requirements of
Section 13(c)(i)(A), Section 13(d), Section 13(f)(i), Section 13(m), Section
13(n), Section 13(o), Section 13(dd) or Section 13(kk)(B) hereof, and such
default shall continue unremedied for a period of one (1) Business Day; (ii) a
Seller Party shall fail to comply with the requirements of Section 13(p) or
Section 13(q) hereof or Section 3 of the Pricing Side Letter, and such default
shall continue unremedied for a period of two (2) Business Days; or (iii) Seller
shall otherwise fail to observe or perform any other obligation, representation
or covenant contained in this Agreement or any other Program Document and such
failure to observe or perform shall continue unremedied for a period of five (5)
Business Days; or

(f)          Any final judgment or judgments or order or orders for the payment
of money in excess of $1,000,000 in the aggregate (to the extent that it is, in
the reasonable determination of Buyer, uninsured and provided that any insurance
or other credit posted in connection with an appeal shall not be deemed
insurance for these purposes) shall be rendered against any Seller Party by one
or more courts, administrative tribunals or other bodies having jurisdiction
over them and the same shall not be discharged (or provisions shall not be made
for such discharge) or bonded, or a stay of execution thereof shall not be
procured, within sixty (60) days from the date of entry thereof and such Seller
Party shall not, within said period of sixty (60) days, or such longer period
during which execution of the same shall have been stayed or bonded, appeal
therefrom and cause the execution thereof to be stayed during such appeal; or

(g)          Any Seller Party shall admit in writing its inability to, or
intention not to, perform any of its Obligations, or Buyer shall have determined
in good faith that a Seller Party is unable to meet its commitments; or

(h)          A Seller Party files a voluntary petition in bankruptcy, seeks
relief under any provision of any bankruptcy, reorganization, moratorium,
delinquency, arrangement, insolvency, readjustment of debt, dissolution or
liquidation law of any jurisdiction whether now or subsequently in effect; or
consents to the filing of any petition against it under any such law; or
consents to the appointment of or taking possession





55

--------------------------------------------------------------------------------

 

 

by a custodian, receiver, conservator, trustee, liquidator, sequestrator or
similar official for such Seller Party, or of all or any part of such Seller
Party’s Property; or makes an assignment for the benefit of such Seller Party’s
creditors; or

(i)          A custodian, receiver, conservator, liquidator, trustee,
sequestrator or similar official for any Seller Party, or of any of such Seller
Party’s respective Property (as a debtor or creditor protection procedure), is
appointed or takes possession of such Property; or a Seller Party generally
fails to pay its debts as they become due; or a Seller Party is adjudicated
bankrupt or insolvent; or an order for relief is entered under the Federal
Bankruptcy Code, or any successor or similar applicable statute, or any
administrative insolvency scheme, against a Seller Party; or any of a Seller
Party’s Property is sequestered by court or administrative order; or a petition
is filed against such Seller Party under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution, moratorium,
delinquency or liquidation law of any jurisdiction, whether now or subsequently
in effect; or

(j)          Any Governmental Authority or any person, agency or entity acting
or purporting to act under governmental authority shall have taken any action to
condemn, seize or appropriate, or to assume custody or control of, all or any
substantial part of the Property of any Seller Party or any of its Affiliates,
or shall have taken any action to displace the management of a Seller Party or
any of its Affiliates or to curtail its authority in the conduct of the business
of a Seller Party or any of its Affiliates, or takes any action in the nature of
enforcement to remove, limit or restrict the approval of such Seller Party or
any of their Affiliates as an issuer, buyer or seller/servicer of loans or
securities backed thereby, and such action provided for in this subsection (j)
shall not have been discontinued or stayed within thirty (30) days; or

(k)          (i) Any Program Document shall for whatever reason (including an
event of default thereunder) be terminated (other than as agreed upon by Buyer
and Seller), (ii) this Agreement shall for any reason cease to create a valid,
first priority security interest or ownership interest upon transfer in any of
the Purchased Loans or Purchased Items purported to be covered hereby or any of
Seller’s material obligations (including the Obligations hereunder) shall cease
to be in full force and effect, or the enforceability thereof shall be contested
by any Seller Party; or

(l)           Any Material Adverse Effect shall have occurred as determined by
Buyer in its reasonable discretion; or

(m)         (i) Seller shall engage in any non-exempt “prohibited transaction”
(as defined in Section 406 of ERISA or Section 4975 of the Code) involving any
Plan, (ii) a determination that a Plan is “at risk” (within the meaning of
Section 302 of ERISA) or any Lien in favor of the PBGC or a Plan shall arise on
the assets of Seller or any ERISA Affiliate, (iii) a Reportable Event shall
occur with respect to, or proceedings shall commence to have a trustee
appointed, or a trustee shall be appointed, to administer or to terminate, any
Plan, which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of Buyer, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Plan shall
terminate for purposes of Title IV of ERISA, (v) Seller or any ERISA Affiliate
shall, or in the reasonable opinion of Buyer is likely to, incur any liability
in connection with a withdrawal from, or the insolvency or reorganization of, a
Multiemployer Plan, (vi) Seller or any ERISA Affiliate shall file an application
for a minimum funding waiver under Section 302 of ERISA or Section 412 of the
Code with respect to any Plan, (vii) any obligation for post-retirement medical
costs (other than as required by COBRA or other applicable law, at the expense
of the retiree) exists, or (viii) any other event or condition shall occur or
exist with respect to a Plan and in each case in clauses (i) through (vii)
above, such event or condition, together with all other such events or
conditions, if any, is likely to subject Seller or any of its Affiliates to any
tax, penalty or other liabilities in the aggregate material in relation to the





56

--------------------------------------------------------------------------------

 

 

business, operations, property or financial or other condition of Seller or any
of its Affiliates or could reasonably be expected to have a Material Adverse
Effect; or

(n)          A Change of Control of any Seller Party shall have occurred without
the prior consent of Buyer or a material change in the management of any Seller
Party shall have occurred which has not been approved by Buyer; or

(o)          A Seller Party shall grant, or suffer to exist, any Lien on any
Purchased Items except the Liens contemplated hereby; or the Liens contemplated
hereby shall cease to be first priority perfected Liens on the Purchased Items
in favor of Buyer or shall be Liens in favor of any Person other than Buyer; or

(p)          Buyer shall reasonably request, specifying the reasons for such
request, reasonable information, and/or written responses to such requests,
regarding the financial well-being of Seller or any Seller Party and such
reasonable information and/or responses shall not have been provided within
three (3) Business Days of such request; or

(q)          Any Seller Party or any Affiliate of a Seller Party shall default
under, or fail to perform as required under, or shall otherwise breach the terms
of any repurchase agreement, loan and security agreement, MSFTA/derivatives
agreement, or similar credit facility or agreement for borrowed funds between a
Seller Party or such other entity, on the one hand, and Buyer or any of Buyer's
Affiliates on the other; or a Seller Party shall default under, or fail to
perform as required under, the terms of any repurchase agreement, loan and
security agreement or similar credit facility or agreement for borrowed funds
with outstanding amount at least $10,000,000 (including without limitation any
Citi Credit Facility) entered into by such Seller Party, which default or
failure entitles any party to cause acceleration or require prepayment of any
indebtedness thereunder; or

(r)          Seller’s membership in MERS is terminated for cause or Seller
voluntarily terminates its membership in MERS to the extent any Purchased Loans
are MERS Loans; or

(s)          The aggregate amount of all outstanding repurchase and indemnity
obligations (after giving effect to any applicable cure period) of Seller to its
third party investors (including any Agency) exceeds 30% of Seller’s Liquidity;
or

(t)          Seller fails to deposit any Income received by it into the
Collection Account within one (1) Business Day of the date such deposit was due;

(u)          Seller shall default under any Servicing Agreement and such failure
shall not have been waived by Buyer;

(v)          Seller receives a notice of denial from any Agency or any Agency
terminates, revokes or suspends Seller’s approval to sell and service loans to
such Agency (including but not limited to its approval to use DU or LP to
underwrite mortgage loans);

(w)         Seller shall cease to be approved by or its approval shall be
revoked, suspended, rescinded, halted, eliminated, withdrawn, annulled,
repealed, voided or terminated by (i) Ginnie Mae as an approved issuer, (ii)
HUD, pursuant to Sections 203 and 211 of the National Housing Act, (iii) FHA, as
an FHA Approved Mortgagee or servicer, (iv) VA as a VA Approved Lender, (v)
Fannie Mae as an approved seller/servicer or lender, or (vi) Freddie Mac as an
approved seller/servicer or lender; or





57

--------------------------------------------------------------------------------

 

 

(x)          Any Agency shall at any time cease to accept delivery of any loan
or loans from Seller under any program or notifies Seller that any such Agency
shall cease accepting loan deliveries from Seller; or        

(y)         All or a portion of Seller’s or any Guarantor’s servicing portfolio
consisting of Fannie Mae or Freddie Mac loans is seized or the servicing of all
or a portion of such loans is otherwise transferred away from Seller or any
Guarantor; or

(z)          If one or more of the events set forth in Section 11 of the
Guaranty shall have occurred; or

(aa)        Seller fails to pay any portion of the Commitment Fee when due
hereunder; or

(bb)        Seller’s or Subservicer’s FHA servicing eligibility is suspended,
revoked or becomes subject to an investigation by the FHA; or

(cc)        Seller’s status as an FHA Approved Mortgagee is suspended, revoked
or becomes subject to an investigation by the FHA; or

(dd)        (i) Seller’s status as an VA Approved Lender is suspended, revoked
or becomes subject to an investigation by the VA;  or (ii) on or after the date,
if any, in which Seller becomes a VA Approved Lender, Seller’s status as an VA
Approved Lender is suspended, revoked or becomes subject to an investigation by
the VA; or

(ee)        (1)  The 6-month rolling average rate of rejection (i.e. denial of
insurance claim) by the FHA of insurance claims by Seller and/or any Subsidiary
or Affiliate of Seller exceeds 5% (by number of loans or unpaid principal
balance) of claims (“Rejected Insurance Trigger”) submitted by Seller and/or any
Subsidiary or Affiliate of Seller and (2) Seller has failed to repurchase all
Purchased Loans hereunder within five (5) days of Buyer’s request for such
repurchase following the occurrence of any Rejected Insurance Trigger; or 

(ff)         (1) The 6-month rolling average ratio of reimbursement by the FHA
to claims submitted by Seller and/or any Subsidiary or Affiliate of Seller is
less than 90% of the proceeds (“Reimbursement Trigger”) Seller and/or any
Subsidiary or Affiliate of Seller is entitled to and (2) Seller has failed to
repurchase all Purchased Loans hereunder within five (5) days of Buyer’s request
for such repurchase following the occurrence of any Reimbursement Trigger; or 

(gg)        (1) The 6-month rolling average rate of rejection by Fannie Mae or
Freddie Mac of sales by Seller and/or any Subsidiary or Affiliate of Seller
exceeds 5% (by number of loans or unpaid principal balance) of proposed sales
(“Rejected Sales Trigger”) by Seller and/or any Subsidiary or Affiliate of
Seller and (2) Seller has failed to repurchase all Purchased Loans hereunder
within five (5) days of Buyer’s request for such repurchase following the
occurrence of any Rejected Sales Trigger; or 

(hh)        (1) The 6-month rolling average ratio of sales by Seller and/or any
Subsidiary of Seller to Fannie Mae or Freddie Mac to proposed sales by Seller
and/or any Subsidiary or Affiliate of Seller to Fannie Mae or Freddie Mac is
less than 90% (“Sales Ratio Trigger”) and (2) Seller has failed to repurchase
all Purchased Loans hereunder within five (5) days of Buyer’s request for such
repurchase following the occurrence of any Sales Ratio Trigger; or

(ii)          (1) The “compare ratio” assigned to Seller by FHA under its
“Neighborhood Watch” program is greater than 100% (“Compare Ratio Trigger”);
provided,  however, that Buyer may, by providing prior written notice to Seller
in Buyer’s sole discretion, adopt a different threshold for such ratio or other
statistic,





58

--------------------------------------------------------------------------------

 

 

and in such event, there shall be a Compare Ratio Trigger hereunder if the
“compare ratio” or such other statistic assigned to Seller by FHA is less
favorable than such threshold adopted by Buyer and (2) Seller has failed to
repurchase all Purchased Loans hereunder within five (5) days of Buyer’s request
for such repurchase following the occurrence of any Compare Ratio Trigger; or

(jj)          To the extent Seller has “delegated lender insurance authority”
from HUD as of the date hereof, such authority shall be revoked or suspended at
any time by HUD; or

(kk)        The 6-month rolling average rate of FHA Up-Front Rejections with
respect to mortgage loans originated by Seller and/or any Subsidiary or
Affiliate of Seller exceeds 5% of the total number of mortgage loans originated
by Seller and/or such Subsidiary or Affiliate of Seller and presented to FHA (by
number of loans).

19.        REMEDIES

Upon the occurrence of an Event of Default, Buyer, at its option (which option
shall be deemed to have been exercised immediately upon the occurrence of an
Event of Default pursuant to Section 18(g), (h), (i) or (j) hereof), shall have
the right to exercise any or all of the following rights and remedies: 

(a)(i)     The Repurchase Date for each Transaction hereunder shall, if it has
not already occurred, be deemed immediately to occur (provided that, in the
event that the Purchase Date for any Transaction has not yet occurred as of the
date of such exercise or deemed exercise, such Transaction shall be deemed
immediately canceled).  Seller’s obligations hereunder to repurchase all
Purchased Loans at the Repurchase Price therefor on the Repurchase Date in such
Transactions shall thereupon become immediately due and payable; all Income then
on deposit in the Collection Account and all Income paid after such exercise or
deemed exercise shall be remitted to and retained by Buyer and applied to the
aggregate Repurchase Price and any other amounts owing by Seller hereunder;
Seller shall immediately deliver to Buyer or its designee any and all original
papers, Records and files relating to the Purchased Loans subject to such
Transaction then in Seller’s possession and/or control; and all right, title and
interest in and entitlement to such Purchased Loans (including the Servicing
Rights thereon) shall be deemed transferred to Buyer or its designee.

(ii)        Buyer shall have the right to (A) sell, on or following the Business
Day following the date on which the Repurchase Price became due and payable
pursuant to Section 19(a)(i) without notice or demand of any kind, at a public
or private sale and at such price or prices as Buyer may deem commercially
reasonable any or all Purchased Loans and/or (B) in its sole discretion elect,
in lieu of selling all or a portion of such Purchased Loans, to give Seller
credit for such Purchased Loans in an amount equal to the Market Value of the
Purchased Loans against the aggregate unpaid Repurchase Price and any other
amounts owing by Seller hereunder, provided, however, with respect to Purchased
Loans with a Market Value of zero, Buyer shall in its sole discretion either
sell such Purchased Loans in accordance with clause (A) of this Section
19(a)(ii) or release such Purchased Loans to Seller.  Seller shall remain liable
to Buyer for any amounts that remain owing to Buyer following a sale and/or
credit under the preceding sentence.  The proceeds of any disposition of
Purchased Loans shall be applied first to the reasonable costs and expenses
incurred by Buyer in connection with or as a result of an Event of Default;
second, costs of cover and/or related hedging transactions; third to the
aggregate Repurchase Prices; and fourth to all other Obligations.





59

--------------------------------------------------------------------------------

 

 

(iii)       Buyer shall have the right to terminate this Agreement and declare
all obligations of Seller to be immediately due and payable, by a notice in
accordance with Section 21 hereof provided no such notice shall be required for
an Event of Default pursuant to Section 18(g), (h), (i) or (j).

(iv)        The parties recognize that it may not be possible to purchase or
sell all of the Purchased Loans on a particular Business Day, or in a
transaction with the same purchaser, or in the same manner because the market
for such Purchased Loans may not be liquid.  In view of the nature of the
Purchased Loans, the parties agree that liquidation of a Transaction or the
underlying Purchased Loans does not require a public purchase or sale and that a
good faith private purchase or sale shall be deemed to have been made in a
commercially reasonable manner.  Accordingly, Buyer may elect the time and
manner of liquidating any Purchased Loans and nothing contained herein shall
obligate Buyer to liquidate any Purchased Loans on the occurrence of an Event of
Default or to liquidate all Purchased Loans in the same manner or on the same
Business Day or constitute a waiver of any right or remedy of
Buyer.  Notwithstanding the foregoing, the parties to this Agreement agree that
the Transactions have been entered into in consideration of and in reliance upon
the fact that all Transactions hereunder constitute a single business and
contractual obligation and that each Transaction has been entered into in
consideration of the other Transactions.

(v)         To the extent permitted by applicable law, Seller waives all claims,
damages and demands Seller may acquire against Buyer arising out of the exercise
by Buyer of any of its rights hereunder, other than those claims, damages and
demands arising from the gross negligence or willful misconduct of Buyer.  If
any notice of a proposed sale or other disposition of Purchased Items shall be
required by law, such notice shall be deemed reasonable and proper if given at
least 2 days before such sale or other disposition.

(b)        Seller hereby acknowledges, admits and agrees that Seller’s
obligations under this Agreement are recourse obligations of Seller to which
Seller pledges its full faith and credit. In addition to its rights hereunder,
Buyer shall have the right to proceed against any of Seller’s assets which may
be in the possession of Buyer, any of Buyer’s Affiliates or their respective
designees (including Custodian), including the right to liquidate such assets
and to set‑off the proceeds against monies owed by (x) Seller to Buyer pursuant
to this Agreement and (y) any Credit Party to Buyer pursuant to the related Citi
Credit Facility.  Buyer may set off cash, the proceeds of the liquidation of the
Purchased Loans, any other Purchased Items and their proceeds and all other sums
or obligations owed by Buyer, or any of Buyer’s Affiliates, to Seller against
all of (i) Seller’s obligations to Buyer, whether under this Agreement, under a
Transaction, or under any other agreement among the parties, and (ii) the
obligations of each Credit Party to Buyer under the related Citi Credit
Facility, or under any other agreement among the parties, in each case whether
or not such obligations are then due, without prejudice to Buyer’s right to
recover any deficiency.

(c)        Buyer shall have the right to obtain physical possession of the
Servicing Records and all other files of Seller relating to the Purchased Loans
and all documents relating to the Purchased Loans which are then or may
thereafter come into the possession of Seller or any third party acting for
Seller and Seller shall deliver to Buyer such assignments as Buyer shall
request.

(d)        Buyer shall have the right to direct all Persons servicing the
Purchased Loans to take such action with respect to the Purchased Loans as Buyer
determines appropriate.





60

--------------------------------------------------------------------------------

 

 

(e)        Buyer shall, without regard to the adequacy of the security for the
Obligations, be entitled to the appointment of a receiver by any court having
jurisdiction, without notice, to take possession of and protect, collect,
manage, liquidate, and sell the Purchased Loans and any other Purchased Items or
any portion thereof, collect the payments due with respect to the Purchased
Loans and any other Purchased Items or any portion thereof, and do anything that
Buyer is authorized hereunder or by law to do.  Seller shall pay all costs and
expenses incurred by Buyer in connection with the appointment and activities of
such receiver.

(f)        Buyer may, at its option, enter into one or more interest rate
protection agreements covering all or a portion of the Purchased Loans, and
Seller shall be responsible for all damages, judgments, costs and expenses of
any kind which may be imposed on, incurred by or asserted against Buyer relating
to or arising out of such interest rate protection agreements for a period of
thirty (30) days following the occurrence of an Event of Default; including
without limitation any losses resulting from such interest rate protection
agreements.

(g)        In addition to all the rights and remedies specifically provided
herein, Buyer shall have all other rights and remedies provided by applicable
federal, state, foreign, and local laws, whether existing at law, in equity or
by statute, including, without limitation, all rights and remedies available to
a purchaser or a secured party, as applicable, under the Uniform Commercial
Code.

Except as otherwise expressly provided in this Agreement, Buyer shall have the
right to exercise any of its rights and/or remedies without presentment, demand,
protest or further notice of any kind other than as expressly set forth herein,
all of which are hereby expressly waived by Seller.

Buyer may enforce its rights and remedies hereunder without prior judicial
process or hearing, and Seller hereby expressly waives, to the extent permitted
by law, any right Seller might otherwise have to require Buyer to enforce its
rights by judicial process.  Seller also waives, to the extent permitted by law,
any defense Seller might otherwise have to the Obligations, arising from use of
nonjudicial process, enforcement and sale of all or any portion of the Purchased
Loans and any other Purchased Items or from any other election of
remedies.  Seller recognizes that nonjudicial remedies are consistent with the
usages of the trade, are responsive to commercial necessity and are the result
of a bargain at arm’s length.

Seller shall cause all sums received by it with respect to the Purchased Loans
to be deposited to the Collection Account.  Seller shall be liable to Buyer for
the amount of all expenses (plus interest thereon at a rate equal to the
Post-Default Rate).

20.        DELAY NOT WAIVER; REMEDIES ARE CUMULATIVE

No failure on the part of Buyer to exercise, and no delay in exercising, any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise by Buyer of any right, power or remedy hereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. All rights and remedies of Buyer provided for herein are
cumulative and in addition to any and all other rights and remedies provided by
law, the Program Documents and the other instruments and agreements contemplated
hereby and thereby, and are not conditional or contingent on any attempt by
Buyer to exercise any of its rights under any other related document.  Buyer may
exercise at any time after the occurrence of an Event of Default one or more
remedies, as they so desire, and may thereafter at any time and from time to
time exercise any other remedy or remedies.





61

--------------------------------------------------------------------------------

 

 

21.        NOTICES AND OTHER COMMUNICATIONS

Except as otherwise expressly permitted by this Agreement, all notices, requests
and other communications provided for herein and under the Custodial Agreement
(including, without limitation, any modifications of, or waivers, requests or
consents under, this Agreement) shall be given or made in writing (including,
without limitation, by telex or telecopy or Electronic Transmission) delivered
to the intended recipient at the “Address for Notices” specified below its name
on the signature pages hereof); or, as to any party, at such other address as
shall be designated by such party in a written notice to each other party.
Except as otherwise provided in this Agreement and except for notices given by
Seller under Section 3(b) (which shall be effective only on receipt), all such
communications shall be deemed to have been duly given when transmitted (i) by
Electronic Transmission and followed by written notice via overnight courier or
(ii) by telex or telecopier or personally delivered or, in the case of a mailed
notice, upon receipt, in each case given or addressed as aforesaid.

22.       USE OF EMPLOYEE PLAN ASSETS

No assets of an employee benefit plan subject to any provision of ERISA shall be
used by either party hereto in a Transaction.

23.       INDEMNIFICATION AND EXPENSES

(a)        Seller agrees to hold Buyer, its Affiliates and each of their
officers, directors, employees, agents and advisors (each an “Indemnified
Party”) harmless from and indemnify any Indemnified Party against all
liabilities, losses, damages, judgments, costs and expenses of any kind which
may be imposed on, incurred by or asserted against such Indemnified Party
(collectively, the “Costs”) relating to or arising out of this Agreement, any
other Program Document or any transaction contemplated hereby or thereby, or any
amendment, supplement or modification of, or any waiver or consent under or in
respect of, this Agreement, any other Program Document or any transaction
contemplated hereby or thereby, that, in each case, results from anything other
than any Indemnified Party’s gross negligence or willful misconduct.  Without
limiting the generality of the foregoing, Seller agrees to hold any Indemnified
Party harmless from and indemnify such Indemnified Party against all Costs with
respect to all Loans relating to or arising out of any violation or alleged
violation of any environmental law, rule or regulation or any consumer credit
laws, including without limitation laws with respect to unfair or deceptive
lending practices and predatory lending practices, the Truth in Lending Act
and/or the Real Estate Settlement Procedures Act, that, in each case, results
from anything other than such Indemnified Party’s gross negligence or willful
misconduct.  In any suit, proceeding or action brought by an Indemnified Party
in connection with any Loan for any sum owing thereunder, or to enforce any
provisions of any Loan, Seller will save, indemnify and hold such Indemnified
Party harmless from and against all expense, loss or damage suffered by reason
of any defense, set-off, counterclaim, recoupment or reduction of liability
whatsoever of the account debtor or obligor thereunder, arising out of a breach
by Seller of any obligation thereunder or arising out of any other agreement,
indebtedness or liability at any time owing to or in favor of such account
debtor or obligor or its successors from Seller.  Seller also agrees to
reimburse any Indemnified Party as and when billed by such Indemnified Party for
all such Indemnified Party’s costs and expenses incurred in connection with the
enforcement or the preservation of such Indemnified Party’s rights under this
Agreement, any other Program Document or any transaction contemplated hereby or
thereby, including without limitation the reasonable fees and disbursements of
its counsel.  Seller hereby acknowledges that the obligations of Seller under
this Agreement are recourse obligations of Seller.





62

--------------------------------------------------------------------------------

 

 

(b)        Seller agrees to pay as and when billed by Buyer all of the out-of
pocket costs and expenses incurred by Buyer in connection with the development,
preparation, negotiation, administration, enforcement and execution of, and any
amendment, waiver, supplement or modification to, this Agreement, any other
Program Document or any other documents prepared in connection herewith or
therewith.  Seller agrees to pay as and when billed by Buyer all of the
reasonable out-of-pocket costs and expenses incurred in connection with the
consummation and administration of the transactions contemplated hereby and
thereby including, without limitation, (i) all the reasonable fees,
disbursements and expenses of counsel to Buyer, and (ii) all the due diligence,
inspection, testing and review (including but not limited to any asset level
file review of any Loans and all on-going due diligence costs) and expenses
incurred by Buyer with respect to Purchased Items under this Agreement,
including, but not limited to, those costs and expenses incurred by Buyer
pursuant to Sections 23, 39 and 44 hereof.  Seller also agrees not to assert any
claim against Buyer or any of its Affiliates, or any of their respective
officers, directors, employees, attorneys and agents, on any theory of
liability, for special, indirect, consequential or punitive damages arising out
of or otherwise relating to the Program Documents, the actual or proposed use of
the proceeds of the Transactions, this Agreement or any of the transactions
contemplated hereby or thereby.  THE FOREGOING INDEMNITY AND AGREEMENT NOT TO
ASSERT CLAIMS EXPRESSLY APPLIES, WITHOUT LIMITATION, TO THE NEGLIGENCE (BUT NOT
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT) OF THE INDEMNIFIED PARTIES.

(c)        If Seller fails to pay when due any costs, expenses or other amounts
payable by it under this Agreement, including, without limitation, reasonable
fees and expenses of counsel and indemnities, such amount may be paid on behalf
of Seller by Buyer, in its sole discretion and Seller shall remain liable for
any such payments by Buyer.  No such payment by Buyer shall be deemed a waiver
of any of Buyer’s rights under the Program Documents.

(d)       Without prejudice to the survival of any other agreement of Seller
hereunder, the covenants and obligations of Seller contained in this Section 23
shall survive the termination of this Agreement, the payment in full of the
Repurchase Price and all other amounts payable hereunder and delivery of the
Purchased Loans by Buyer against full payment therefor.

24.      WAIVER OF REDEMPTION AND DEFICIENCY RIGHTS

Seller hereby expressly waives, to the fullest extent permitted by law, every
statute of limitation on a deficiency judgment, any reduction in the proceeds of
any Purchased Items as a result of restrictions upon Buyer or Custodian
contained in the Program Documents or any other instrument delivered in
connection therewith, and any right that it may have to direct the order in
which any of the Purchased Items shall be disposed of in the event of any
disposition pursuant hereto.

25.      REIMBURSEMENT

All sums reasonably expended by Buyer in connection with the exercise of any
right or remedy provided for herein shall be and remain Seller’s obligation
(unless and to the extent that Seller is the prevailing party in any dispute,
claim or action relating thereto).  Seller agrees to pay, with interest at the
Post-Default Rate to the extent that an Event of Default has occurred, the
reasonable out‑of‑pocket expenses and reasonable attorneys’ fees incurred by
Buyer and/or Custodian in connection with the preparation, negotiation,
enforcement (including any waivers), administration and amendment of the Program
Documents (regardless of whether a Transaction is entered into hereunder), the
taking of any action, including legal action, required or permitted to be taken
by Buyer and/or Custodian pursuant thereto, any





63

--------------------------------------------------------------------------------

 

 

“due diligence” or loan agent reviews conducted by Buyer or on its behalf or by
refinancing or restructuring in the nature of a “workout.”

26.        FURTHER ASSURANCES

Seller agrees to do such further acts and things and to execute and deliver to
Buyer such additional assignments, acknowledgments, agreements, powers and
instruments as are reasonably required by Buyer to carry into effect the intent
and purposes of this Agreement and the other Program Documents, to perfect the
interests of Buyer in the Purchased Items or to better assure and confirm unto
Buyer its rights, powers and remedies hereunder and thereunder.

27.        TERMINATION

This Agreement shall remain in effect until the Termination Date.  However, no
such termination shall affect Seller’s outstanding obligations to Buyer at the
time of such termination.  Seller’s obligations under Section 3(i), Section 5,
Section 12, Section 13, Section 23 and Section 25 and any other reimbursement or
indemnity obligation of Seller to Buyer pursuant to this Agreement or any other
Program Documents shall survive the termination hereof.

28.        SEVERABILITY

If any provision of any Program Document is declared invalid by any court of
competent jurisdiction, such invalidity shall not affect any other provision of
the Program Documents, and each Program Document shall be enforced to the
fullest extent permitted by law.

29.        BINDING EFFECT; GOVERNING LAW

This Agreement shall be binding and inure to the benefit of the parties hereto
and their respective successors and permitted assigns.  THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT
FOR SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

30.        AMENDMENTS

Except as otherwise expressly provided in this Agreement, any provision of this
Agreement may be modified or supplemented only by an instrument in writing
signed by Seller, Servicer and Buyer and any provision of this Agreement may be
waived by Buyer.

31.        Reserved.

32.        SURVIVAL

Seller’s obligations under sections 3(i), 5, 12, 13, 23 and 25 hereof and any
other reimbursement or indemnity obligation of Seller to Buyer pursuant to this
Agreement or any other Program Document shall survive the repurchase of the
Loans hereunder, the purchase of any Loans pursuant to a takeout commitment and
the termination of this Agreement. In addition, each representation and warranty
made, or deemed to be made by a request for a purchase, herein or pursuant
hereto shall survive the making of such representation and warranty, and Buyer
shall not be deemed to have waived, by reason of purchasing any





64

--------------------------------------------------------------------------------

 

 

Loan, any Default that may arise by reason of such representation or warranty
proving to have been false or misleading, notwithstanding that Buyer may have
had notice or knowledge or reason to believe that such representation or
warranty was false or misleading at the time such purchase was made.

33.        CAPTIONS

The table of contents and captions and Section headings appearing herein are
included solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

34.        counterparts; Electronic Signatures

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument, and any of the parties
hereto may execute this Agreement by signing any such counterpart.  The parties
agree that this Agreement, any documents to be delivered pursuant to this
Agreement and any notices hereunder may be transmitted between them by e-mail
and/or by facsimile.  The parties intend that faxed signatures and
electronically imaged signatures such as .pdf files shall constitute original
signatures and are binding on all parties. 

35.        SUBMISSION TO JURISDICTION; WAIVERS

EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY:

(A)        SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AND/OR ANY OTHER PROGRAM DOCUMENT, OR FOR RECOGNITION
AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE FEDERAL COURTS OF THE
UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE
COURTS FROM ANY THEREOF;

(B)        CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;

(C)        AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY
BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH
UNDER ITS SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF WHICH BUYER SHALL HAVE
BEEN NOTIFIED; AND

(D)        AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE
OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE
IN ANY OTHER JURISDICTION.





65

--------------------------------------------------------------------------------

 

 

36.        WAIVER OF JURY TRIAL

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

37.        ACKNOWLEDGEMENTS

Seller hereby acknowledges that:

(a)   it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Program Documents to which it is a party;

(b)   Buyer has no fiduciary relationship to any Seller Party; and

(c)   no joint venture exists among or between Buyer and any Seller Party.

38.        HYPOTHECATION OR PLEDGE OF PURCHASED ITEMS

Buyer shall have free and unrestricted use of all Purchased Loans and Purchased
Items and nothing in this Agreement shall preclude Buyer from engaging in
repurchase transactions with the Purchased Loans and Purchased Items or
otherwise selling, pledging, repledging, transferring, assigning, hypothecating,
rehypothecating or otherwise conveying the Purchased Loans and Purchased Items.
Nothing contained in this Agreement shall obligate Buyer to segregate any
Purchased Loans or Purchased Items delivered to Buyer by Seller.

39.        ASSIGNMENTS; PARTICIPATIONS

(a)   Seller may assign any of its rights or obligations hereunder only with the
prior written consent of Buyer.  Buyer may assign or transfer to any bank or
other financial institution that makes or invests in repurchase agreements or
loans or any Affiliate of Buyer all or any of its rights and obligations under
this Agreement and the other Program Documents.

(b)   Buyer may, in accordance with applicable law, at any time sell to one or
more entities (“Participants”) participating interests in this Agreement, its
agreement to purchase Loans, or any other interest of Buyer hereunder and under
the other Program Documents.  In the event of any such sale by Buyer of
participating interests to a Participant, Buyer’s obligations under this
Agreement to Seller shall remain unchanged, Buyer shall remain solely
responsible for the performance thereof and Seller shall continue to deal solely
and directly with Buyer in connection with Buyer’s rights and obligations under
this Agreement and the other Program Documents. Seller agrees that if amounts
outstanding under this Agreement are due or unpaid, or shall have been declared
or shall have become due and payable upon the occurrence of an Event of Default,
each Participant shall be deemed to have the right of set-off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Buyer under this Agreement; provided, that such Participant shall only be
entitled to such right of set-off if it shall have agreed in the agreement
pursuant to which it shall have acquired its participating interest to share
with Buyer the proceeds thereof.  Buyer also agrees that each Participant shall
be entitled to the benefits of Sections 3(h), 3(i) and 23 with respect to its





66

--------------------------------------------------------------------------------

 

 

participation in the Loans and Purchased Items outstanding from time to time;
provided, that Buyer and all Participants shall be entitled to receive no
greater amount in the aggregate pursuant to such Sections than Buyer would have
been entitled to receive had no such transfer occurred.

(c)   Buyer may furnish any information concerning the Seller Parties or any of
their Subsidiaries in the possession of Buyer from time to time to assignees and
Participants (including prospective assignees and Participants) only after
notifying Seller in writing and securing signed confidentiality statements (a
form of which is attached hereto as Exhibit H) and only for the sole purpose of
evaluating assignments or participations and for no other purpose.

(d)   Seller agrees to cooperate with Buyer in connection with any such
assignment and/or participation, to execute and deliver replacement notes, and
to enter into such restatements of, and amendments, supplements and other
modifications to, this Agreement and the other Program Documents in order to
give effect to such assignment and/or participation. Seller further agrees to
furnish to any Participant identified by Buyer to Seller copies of all reports
and certificates to be delivered by Seller to Buyer hereunder, as and when
delivered to Buyer.

40.        SINGLE AGREEMENT

Seller and Buyer acknowledge that, and have entered hereinto and will enter into
each Transaction hereunder in consideration of and in reliance upon the fact
that, all Transactions hereunder constitute a single business and contractual
relationship and have been made in consideration of each other.  Accordingly,
Seller, Servicer and Buyer each agree (i) to perform all of its obligations in
respect of each Transaction hereunder, and that a default in the performance of
any such obligations shall constitute a default by it in respect of all
Transactions hereunder, and (ii) that payments, deliveries and other transfers
made by any of them in respect of any Transaction shall be deemed to have been
made in consideration of payments, deliveries and other transfers in respect of
any other Transaction hereunder, and the obligations to make any such payments,
deliveries and other transfers may be applied against each other and netted.

41.        INTENT

Seller and Buyer intend that this Agreement and each Transaction is a
“repurchase agreement,” as that term is defined in section 101(47)(A)(i) of the
Bankruptcy Code, a “securities contract,” as that term is defined in section
741(7)(A)(i) of the Bankruptcy Code, and a “master netting agreement,” as that
term is defined in section 101(38A)(A) of the Bankruptcy Code; and that the
pledge of the Related Credit Enhancement in Section 8(a) hereof is intended to
constitute “a security agreement or arrangement or other credit enhancement”
that is “related to” this Agreement and Transactions hereunder within the
meaning of sections 101(38A)(A), 101(47)(A)(v) and 741(7)(A)(xi) of the
Bankruptcy Code.

Seller and Buyer further intend that Buyer be entitled to, without limitation,
the liquidation, termination, acceleration, setoff and non-avoidability rights
afforded to parties such as Buyer to “repurchase agreements,” pursuant to
sections 559, 362(b)(7) and 546(f) of the Bankruptcy Code; “securities
contracts,” pursuant to sections 555, 362(b)(6) and 546(e) of the Bankruptcy
Code; and “master netting agreements,” pursuant to sections 561, 362(b)(27) and
546(j) of the Bankruptcy Code.

42.        CONFIDENTIALITY

The Program Documents and their respective terms, provisions, supplements and
amendments, and transactions and notices thereunder, are proprietary to Buyer
and shall be held by Seller in strict confidence





67

--------------------------------------------------------------------------------

 

 

and shall not be disclosed to any third party without the consent of Buyer
except for (i) disclosure to Seller’s Affiliates, directors, attorneys, agents
or accountants, provided that such attorneys or accountants likewise agree to be
bound by this covenant of confidentiality, or are otherwise subject to
confidentiality restrictions or (ii) upon prior written notice to Buyer,
disclosure required by law, rule, regulation or order of a court or other
regulatory body or (iii)  when circumstances reasonably permit, any disclosures
or filing required under Securities and Exchange Commission (“SEC”) or state
securities’ laws; provided that in the case of disclosure by any party pursuant
to the foregoing clauses (ii) and (iii), Seller shall take reasonable actions to
provide Buyer with prior written notice; provided further that in the case of
(iii), Seller shall not file any of the Program Documents other than the
Agreement and the Guaranty with the SEC or state securities office unless Seller
shall have provided at least thirty (30) days (or such lesser time as may be
demanded by the SEC or state securities office) prior written notice of such
filing to Buyer.  Notwithstanding anything herein to the contrary, each party
(and each employee, representative, or other agent of each party) may disclose
to any and all persons, without limitation of any kind, the tax treatment and
tax structure of the transaction and all materials of any kind (including
opinions or other tax analyses) that are provided to it relating to such tax
treatment and tax structure.  For this purpose, tax treatment and tax structure
shall not include (i) the identity of any existing or future party (or any
Affiliate of such party) to this Agreement or (ii) any specific pricing
information or other commercial terms, including the amount of any fees,
expenses, rates or payments arising in connection with the transactions
contemplated by this Agreement.

43.        SERVICING

(a)   Seller and Servicer covenant to maintain or cause the servicing of the
Purchased Loans to be maintained in conformity with Accepted Servicing Practices
and pursuant to the related underlying Servicing Agreement. In the event that
the preceding language is interpreted as constituting one or more servicing
contracts, each such servicing contract shall terminate automatically upon the
earliest of (i) the termination thereof by Buyer pursuant to subsection (d)
below, (ii) thirty (30) days after the last Purchase Date of such Purchased
Loan, (iii) a Default or an Event of Default, (iv) the date on which all the
Obligations have been paid in full, or (v) the transfer of servicing to any
entity approved by Buyer and the assumption thereof by such entity. Upon any
such termination, Seller and Servicer, as applicable, shall comply with the
requirements set forth in Section 13(hh) as to the delivery of the Servicing
Records and the physical servicing of each Purchased Loan.  

(b)   During any period Seller or Servicer is servicing any Purchased Loans, (i)
Seller and Servicer agree that Buyer is the owner of the Servicing Rights and
all servicing records, including but not limited to any and all servicing
agreements, files, documents, records, data bases, computer tapes, copies of
computer tapes, proof of insurance coverage, insurance policies, appraisals,
other closing documentation, payment history records, and any other records
relating to or evidencing the servicing of such Loans (the “Servicing Records”),
and (ii) Seller as Servicer grants Buyer a security interest in all servicing
fees and rights relating to the Purchased Loans and all Servicing Records to
secure the obligation of Seller, Servicer or any Subservicer to service in
conformity with this Section 43 and any other obligation of Seller and/or
Servicer to Buyer.  At all times during the term of this Agreement, Servicer
covenants to hold such Servicing Records in trust for Buyer and to safeguard, or
cause each Subservicer to safeguard, such Servicing Records and to deliver them,
or cause any such Subservicer to deliver them to the extent permitted under the
related Servicing Agreement promptly to Buyer or its designee (including
Custodian) at Buyer’s request or otherwise as required by operation of
Section 13(hh) hereof.  It is understood and agreed by the parties that prior to
an Event of Default, Servicer may retain the servicing fees with respect to the
Purchased Loans.

(c)   If any Loan that is proposed to be sold on a Purchase Date is serviced by
a servicer other than Seller or Servicer (including any interim servicer) (a
“Subservicer”), or if the servicing of any





68

--------------------------------------------------------------------------------

 

 

Purchased Loan is to be transferred to a Subservicer, Seller shall provide a
copy of the related servicing agreement and an Instruction Letter executed by
such Subservicer (collectively, the “Servicing Agreement”) to Buyer at least
three (3) Business Days prior to such Purchase Date or transfer date, as
applicable, which Servicing Agreement shall be in form and substance acceptable
to Buyer.  In addition, Seller shall have obtained the prior written consent of
Buyer for such Subservicer to subservice the Loans. 

(d)   In addition to the rights provided in Section 43(a), Buyer shall have the
right, exercisable at any time in its sole discretion, upon written notice, to
terminate Seller, Servicer or any Subservicers as servicer or subservicer,
respectively, and any related Servicing Agreement.  With respect to any
Servicing Rights, any such termination shall be effective as of the date that
occurs thirty (30) days after the last Purchase Date. Upon the effectiveness of
any such termination, Servicer shall transfer or shall cause Subservicer to
transfer such servicing with respect to such Purchased Loans to Buyer or its
designee, at no cost or expense to Buyer.  Seller and Servicer, as applicable,
agree to cooperate with Buyer in connection with the transfer of servicing.

(e)   Buyer shall have the right in its sole discretion to appoint a third party
to perform due diligence with respect to Servicer’s servicing facilities at any
time.  Servicer shall cooperate with Buyer and/or its designees to provide
access to Servicer’s servicing facilities including without limitation its books
and records with respect to Servicer’s servicing portfolio and the Purchased
Loans.  In addition to the foregoing, Servicer shall permit Buyer to inspect
upon reasonable prior written notice at a mutually convenient time, Servicer’s
servicing facilities, as the case may be, for the purpose of satisfying Buyer
that Servicer has the ability to service the Loans as provided in this Agreement
and in any Servicing Agreement.  In addition, with respect to any Subservicer
which is not an Affiliate of Servicer, Servicer shall use its best efforts to
enable Buyer to inspect the servicing facilities of such Subservicer and to
cause such Subservicer to cooperate with Buyer and/or its designees in
connection with any due diligence performed by Buyer and/or such designees in
accordance with this Section 43(e).  Seller and Buyer further agree that all
reasonable out-of-pocket costs and expenses incurred by Buyer in connection with
any due diligence or inspection performed pursuant to this Section 43(e) shall
be paid by Buyer.

44.        PERIODIC DUE DILIGENCE REVIEW

Seller and Servicer acknowledge that Buyer has the right to perform continuing
due diligence reviews with respect to the Loans, for purposes of verifying
compliance with the representations, warranties, covenants and specifications
made hereunder or under any other Program Document, or otherwise, and Seller
agrees that upon reasonable (but no less than one (1) Business Day’s) prior
notice to Seller or Servicer (provided that upon the occurrence of a Default or
an Event of Default, no such prior notice shall be required), Buyer or its
authorized representatives will be permitted during normal business hours to
examine, inspect, make copies of, and make extracts of, the Mortgage Files, the
Servicing Records and any and all documents, records, agreements, instruments or
information relating to such Loans in the possession, or under the control, of
Seller, Servicer and/or Custodian. Seller and Servicer also shall make available
to Buyer a knowledgeable financial or accounting officer for the purpose of
answering questions respecting the Mortgage Files and the Loans. Without
limiting the generality of the foregoing, Seller acknowledges that Buyer shall
purchase Loans from Seller based solely upon the information provided by Seller
to Buyer in the Loan Schedule and the representations, warranties and covenants
contained herein, and that Buyer, at its option, has the right, at any time to
conduct a partial or complete due diligence review on some or all of the
Purchased Loans, including, without limitation, ordering new credit reports, new
appraisals on the related Mortgaged Properties and otherwise re-generating the
information used to originate the related Loan.  Buyer may underwrite such Loans
itself or engage a third party underwriter to perform such underwriting.  Seller
agrees to cooperate with Buyer and any third party underwriter in





69

--------------------------------------------------------------------------------

 

 

connection with such underwriting, including, but not limited to, providing
Buyer and any third party underwriter with access to any and all documents,
records, agreements, instruments or information relating to such Loans in the
possession, or under the control, of  Seller.  In addition, Buyer has the right
to perform continuing Due Diligence Reviews (including, without limitation,
operational, legal, corporate and background due diligence) of Seller, Servicer
and its Affiliates, directors, and their respective Subsidiaries and the
officers, employees and significant shareholders thereof.  Seller and Buyer
further agree that all reasonable out-of-pocket costs and expenses incurred by
Buyer in connection with Buyer’s activities pursuant to this Section 44 shall be
paid by Seller.

45.        SET-OFF

In addition to any rights and remedies of Buyer provided by this Agreement and
by law, Buyer shall have the right, without prior notice to Seller, any such
notice being expressly waived by Seller to the extent permitted by applicable
law, upon any amount becoming due and payable by Seller hereunder (whether at
the stated maturity, by acceleration or otherwise) to set-off and appropriate
and apply against such amount any and all Property and deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by Buyer or any Affiliate thereof to or for the credit or the account of
Seller or any other Credit Party.  Buyer may set-off cash, the proceeds of the
liquidation of any Purchased Items and all other sums or obligations owed by
Buyer or its Affiliates to Seller against all of Seller’s or any Credit Party’s
obligations to Buyer or its Affiliates, whether under this Agreement with
respect to Seller or any Citi Credit Facility with respect to any Credit Party
or under any other agreement between the parties or between Seller or any Credit
Party and any Affiliate of Buyer, or otherwise, whether or not such obligations
are then due, without prejudice to Buyer’s or its Affiliate’s right to recover
any deficiency.  Buyer agrees promptly to notify Seller and each Credit Party
after any such set-off and application made by Buyer; provided that the failure
to give such notice shall not affect the validity of such set-off and
application.

46.        ENTIRE AGREEMENT

This Agreement and the other Program Documents embody the entire agreement and
understanding of the parties hereto and thereto and supersede any and all prior
agreements, arrangements and understandings relating to the matters provided for
herein and therein.  No alteration, waiver, amendments, or change or supplement
hereto shall be binding or effective unless the same is set forth in writing by
a duly authorized representative of each party hereto.

47.        AMENDMENT AND RESTATEMENT 

Buyer and Seller entered into the Original Agreement.  Buyer and Seller desire
to enter into this Agreement in order to amend and restate the Original
Agreement in its entirety.  Effective as of the date hereof, the terms and
provisions of that certain Master Repurchase Agreement, dated as of June 26,
2012, by and between Buyer and Seller (the “Original Agreement”) shall be and
hereby are amended, superseded and restated in their entirety by the terms and
provisions of this Agreement. For the avoidance of doubt, this Agreement is not
intended to, and shall not, effect a novation of any of the obligations of the
parties to the Original Agreement, but is merely an amendment and restatement of
the terms governing such obligations.

 

 



70

--------------------------------------------------------------------------------

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 



2

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

PENNYMAC LOAN SERVICES, LLC, a Delaware limited liability company,

 

as Seller and Servicer

 

 

 

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

Name:

Pamela Marsh

 

Title:

Managing Director, Treasurer

 

 

 

 

 

 

 

Address for Notices:

3043 Townsgate Road

Westlake Village, CA  91361

Attention: Chief Legal Officer

Telephone No.: (818) 224-7442

Facsimile No.: (818) 224-7393

 

 

 

 

 

 

 

 

 

 

CITIBANK, N.A. as Buyer and Agent, as applicable

 

 

 

 

 

 

 

 

 

 

By:

/s/ Susan Mills

 

Name:

Susan Mills

 

Title:

Vice President

 

 

Citibank, N.A.

 

Address for Notices:

390 Greenwich Street, 5th Floor

New York, New York 10013

Attention: Bobbie Theivakumaran

Telephone No.: (212) 723-6753

Fax No.: (646) 291-3799

 

 



[Signature Page to Citibank/PennyMac Master Repurchase Agreement]

--------------------------------------------------------------------------------

 

 

ANNEX I

BUYER ACTING AS AGENT

This Annex I forms a part of the Amended and Restated Master Repurchase
Agreement dated as of March 3, 2017, (the “Agreement”) by and between PennyMac
Loan Services, LLC and Citibank, N.A. This Annex I sets forth the terms and
conditions governing all transactions in which Buyer selling assets or buying
assets, as the case may be (“Agent”), in a Transaction is acting as agent for
one or more third parties (each, a “Principal”).  Capitalized terms used but not
defined in this Annex I shall have the meanings ascribed to them in the
Agreement.

1.          Additional Representations.  Agent hereby makes the following
representations, which shall continue during the term of any Transaction:
Principal has duly authorized Agent to execute and deliver the Agreement and the
other Program Documents on its behalf, has the power to so authorize Agent and
to enter into the Transactions contemplated by the Agreement and the other
Program Documents and to perform the obligations of Buyer under such
Transactions, and has taken all necessary action to authorize such execution and
delivery by Agent and such performance by it.

2.          Identification of Principals. Agent agrees (a) to provide the other
party, prior to the date on which the parties agree to enter into any
Transaction under the Agreement, with a written list of Principals for which it
intends to act as Agent (which list may be amended in writing from time to time
with the consent of the other party) and (b) to provide the other party, before
the close of business on the next business day after orally agreeing to enter
into a Transaction, with notice of the specific Principal or Principals for whom
it is acting in connection with such Transaction.  If (i) Agent fails to
identify such Principal or Principals prior to the close of business on such
next business day or (ii) the other party shall determine in its sole discretion
any Principal or Principals identified by Agent are not acceptable to it, the
other party may reject and rescind any Transaction with such Principal or
Principals, return to Agent any Purchased Loans or portion of the Purchase
Price, as the case may be, previously transferred to the other party and refuse
any further performance under such Transaction, and Agent shall immediately
return to the other party any portion of the Purchase Price or Purchased Loans,
as the case may be, previously transferred to Agent in connection with such
Transaction; provided, however, that (A) the other party shall promptly (and in
any event within one business day) notify Agent of its determination to reject
and rescind such Transaction and (B) to the extent that any performance was
rendered by any party under any Transaction rejected by the other party, and
such party shall remain entitled to any Price Differential or other amounts that
would have been payable to it with respect to such performance if such
Transaction had not been rejected.  The other party acknowledges that Agent
shall not have any obligation to provide it with confidential information
regarding the financial status of its Principals; Agent agrees, however, that it
will assist the other party in obtaining from Agent’s Principals such
Information regarding the financial status of such Principals as the other party
may reasonably request.

3.          Limitation of Agent’s Liability. The parties expressly acknowledge
that if the representations of Agent under the Agreement, including this Annex
I, are true and correct in all material respects during the term of any
Transaction and Agent otherwise complies with the provisions of this Annex I,
then (a) Agent’s obligations under the Agreement shall not include a guarantee
of performance by its Principal or Principals; provided that Agent shall remain
liable for performance pursuant to Section 10 of the Agreement, and (b) the
other party’s remedies shall not include a right of setoff





Annex 1-1

--------------------------------------------------------------------------------

 

 

in respect of rights or obligations, if any, of Agent arising in other
transactions in which Agent is acting as principal.

4.         Multiple Principals.

(a)  In the event that Agent proposes to act for more than one Principal
hereunder, Agent and the other party shall elect whether (i) to treat
Transactions under the Agreement as transactions entered into on behalf of
separate Principals or (ii) to aggregate such Transactions as if they were
transactions by a single Principal.  Failure to make such an election in writing
shall be deemed an election to treat Transactions under the Agreement as
transactions on behalf of a single Principal.

(b)  In the event that Agent and the other party elect (or are deemed to elect)
to treat Transactions under the Agreement as transactions on behalf of separate
Principals, the parties agree that (i) Agent will provide the other party,
together with the notice described in Section 2(b) of this Annex I, notice
specifying the portion of each Transaction allocable to the account of each of
the Principals for which it is acting (to the extent that any such Transaction
is allocable to the account of more than one Principal); (ii) the portion of any
individual Transaction allocable to each Principal shall be deemed a separate
Transaction under the Agreement; (iii) the margin maintenance obligations of
Seller under Section 6(a) of the Agreement shall be determined on a
Transaction‑by‑Transaction basis (unless the parties agree to determine such
obligations on a Principal‑by‑Principal basis); and (iv) Buyer’s remedies under
the Agreement upon the occurrence of an Event of Default shall be determined as
if Agent had entered into a separate Agreement with the other party on behalf of
each of its Principals.

(c)  In the event that Agent and the other party elect to treat Transactions
under the Agreement as if they were transactions by a single Principal, the
parties agree that (i) Agent’s notice under Section 2(b) of this Annex I need
only identify the names of its Principals but not the portion of each
Transaction allocable to each Principal’s account; (ii) the margin maintenance
obligations of Seller under Section 6(a) of the Agreement shall, subject to any
greater requirement imposed by applicable law, be determined on an aggregate
basis for all Transactions entered into by Agent on behalf of any Principal; and
(iii) Buyer’s remedies upon the occurrence of an Event of Default shall be
determined as if all Principals were a single Buyer.

(d)  Notwithstanding any other provision of the Agreement (including, without
limitation, this Annex I), the parties agree that any Transactions by Agent on
behalf of an employee benefit plan under ERISA shall be treated as Transactions
on behalf of separate Principals in accordance with Section 4(b) of this Annex I
(and all margin maintenance obligations of the parties shall be determined on a
Transaction‑by‑Transaction basis).

5.          Interpretation of Terms.  All references to “Buyer” in the Agreement
shall, subject to the provisions of this Annex I (including, among other
provisions, the limitations on Agent’s liability in Section 3 of this Annex I),
be construed to reflect that (i) each Principal shall have, in connection with
any Transaction or Transactions entered into by Agent on its behalf, the rights,
responsibilities, privileges and obligations of a “Buyer”, directly entering
into such Transaction or Transactions with the other party under the Agreement,
and (ii) Agent’s Principal or Principals have designated Agent as their sole
agent for performance of Buyer’s obligations to Seller and for receipt of
performance by Seller of its obligations to Buyer in connection with any
Transaction or





Annex 1-2

--------------------------------------------------------------------------------

 

 

Transactions under the Agreement (including, among other things, as Agent for
each Principal in connection with transfers of Loans, securities, cash or other
property and as agent for giving and receiving all notices under the Agreement).
Both Agent and its Principal or Principals shall be deemed “parties” to the
Agreement and all references to a “party” or “either party” in the Agreement
shall be deemed revised accordingly.

 

 



Annex 1-3

--------------------------------------------------------------------------------

 

 

Schedule 1

REPRESENTATIONS AND WARRANTIES RE: LOANS

Eligible Loans

As to each Loan that is subject to a Transaction hereunder (and the related
Mortgage, Note, Assignment of Mortgage and Mortgaged Property), Seller shall be
deemed to make the following representations and warranties to Buyer as of the
Purchase Date and as of each date such Loan is subject to a Transaction:

(a)   Loans as Described. The information set forth in the Loan Schedule with
respect to the Loan is complete, true and correct in all material respects.

(b)   Payments Current.  The first Monthly Payment shall have been made prior to
the second scheduled Monthly Payment becoming due.

(c)   No Outstanding Charges.  There are no defaults in complying with the terms
of the Mortgage securing the Loan, and all taxes, governmental assessments,
insurance premiums, water, sewer and municipal charges, leasehold payments or
ground rents which previously became due and owing have been paid, or will be
paid prior to any economic loss or forfeiture of the related Mortgaged Property
or an escrow of funds has been established in an amount sufficient to pay for
every such item which remains unpaid and which has been assessed but is not yet
due and payable. Except as disclosed to Buyer, Seller has not advanced funds, or
induced, solicited or knowingly received any advance of funds by a party other
than the Mortgagor, directly or indirectly, for the payment of any amount
required under the Loan, except for interest accruing from the date of the Note
or date of disbursement of the proceeds of the Loan, whichever is more recent,
to the day which precedes by one month the Due Date of the first installment of
principal and interest thereunder.

(d)   Original Terms Unmodified.  Any waiver, alteration or modification of the
Note and/or Mortgage has been made pursuant to a written instrument.  Any
waiver, alteration or modification of the Note and/or Mortgage that has the
effect of increasing the balance of the Loan is flagged on the Loan
Schedule.  The original principal balance and current outstanding balance
(including any capitalized amounts) of each Loan are listed on the Loan
Schedule.

(e)   Licensing. No Loan is secured by a Mortgaged Property located in any state
in which Seller is not licensed to own mortgage loans or otherwise not required
to be so licensed.

(f)   Original Terms Unmodified.  The terms of the Note and Mortgage have not
been impaired, waived, altered or modified in any respect, from the date of
origination; except by a written instrument which has been recorded or sent out
for recording (or promptly will be recorded, in the case of any of the foregoing
that occurs after the related Purchase Date), if necessary to protect the
interests of Buyer, and which has been delivered to Custodian and the terms of
which are reflected in the Loan Schedule. The substance of any such waiver,
alteration or modification has been approved by the title insurer, to the extent
required by the title insurance policy, and its terms are reflected on the Loan
Schedule. No Mortgagor in respect of the Loan has been released, in whole or in
part, except in connection with an assumption agreement approved by the title
insurer, to the extent required by such policy, and which assumption agreement
is part of the Mortgage File delivered to Custodian and the terms of which are
reflected in the Loan Schedule.





Schedule 1-1

--------------------------------------------------------------------------------

 

 

(g)   FHA Approval.  All parties which have had any interest in the Mortgage,
whether as mortgagee or assignee, are (or, during the period in which they held
and disposed of such interest, were) an FHA Approved Mortgagee.

(h)   FHA Insurance; VA Loan Guaranty.  With respect to the FHA Loans, the FHA
Insurance Contract is in full force and effect and there exists no impairment to
full recovery without indemnity to the Department of Housing and Urban
Development or the FHA under FHA Mortgage Insurance.  With respect to the VA
Loans, the VA Loan Guaranty Agreement is in full force and effect to the maximum
extent stated therein.  All necessary steps have been taken to keep such
guaranty or insurance valid, binding and enforceable and each of such is the
binding, valid and enforceable obligation of the FHA and the VA, respectively,
to the full extent thereof, without surcharge, set-off or defense.  Each FHA
Loan and VA Loan was originated in accordance with the criteria of an Agency for
purchase of such Loans.

(i)   No Defenses.  The Loan is not subject to any right of rescission, setoff,
counterclaim or defense, including without limitation the defense of usury, nor
will the operation of any of the terms of the Note or the Mortgage, or the
exercise of any right thereunder, render either the Note or the Mortgage
unenforceable, in whole or in part and no such right of rescission, set-off,
counterclaim or defense has been asserted with respect thereto, and no Mortgagor
in respect of the Loan was a debtor in any state or Federal bankruptcy or
insolvency proceeding at the time the Loan was originated.

(j)   Hazard Insurance.  All buildings or other improvements upon the Mortgaged
Property are insured by a Qualified Insurer acceptable to Freddie Mac and Fannie
Mae against loss by fire, hazards of extended coverage and such other hazards as
are customary in the area where the Mortgaged Property is located, in an amount
not less than the lesser of (1) 100% of the replacement cost (as calculated by
the Qualified Insurer) of all improvements to the Mortgaged Property, and (2)
the outstanding principal balance of the Mortgage Loan with respect to each
Loan; provided, however, in no event shall the amount of insurance be less than
(x) the minimum amount necessary to fully compensate for any damage or loss on a
replacement cost basis, and (y) the amount necessary to avoid the operation of
any co-insurance provisions with respect to the Mortgaged Property. All such
insurance policies contain a standard mortgagee clause naming the Seller, its
successors and assigns as mortgagee and all premiums thereon have been
paid.  Where required by state law or regulation, the Mortgagor has been given
an opportunity to choose the carrier of the required hazard insurance.  The
hazard insurance policy is the valid and binding obligation of the insurer. If
the Mortgaged Property is in an area identified in the Federal Register by the
Federal Emergency Management Agency as having special flood hazards (and such
flood insurance has been made available) a flood insurance policy meeting the
requirements of the current guidelines of the Federal Flood Insurance
Administration is in effect with a generally acceptable insurance carrier, which
policy conforms to the requirements of Fannie Mae and Freddie Mac and in an
amount not less than the greater of (1) lesser of (a) 100% of the replacement
cost of all improvements to the Mortgaged Property and (b) the outstanding
principal balance of the Mortgage Loan with respect to each First Lien Mortgage
Loan and (2) the maximum amount of insurance which is available under the 
National Flood Insurance Act of 1968 or the Flood Disaster Protection Act of
1973, as amended; provided, however, in no event shall the amount of insurance
be less than the amount necessary to avoid the operation of any co-insurance
provisions with respect to the Mortgaged Property.  Each Mortgage Loan is
covered by a “life of loan” Flood Zone Service Contract which is assignable to
the Buyer or its designee at no cost to the Buyer or its designee or, for each
Mortgage Loan not covered by such Flood Zone Service Contract, the Seller agrees
to pay the related fee.





Schedule 1-2

--------------------------------------------------------------------------------

 

 

(k)   Compliance with Applicable Laws.  Any and all requirements of any federal,
state or local law have been complied with, and the consummation of the
transactions contemplated hereby will not involve the violation of any such laws
or regulations.

(l)   No Satisfaction of Mortgage.  The Mortgage has not been satisfied,
canceled, subordinated or rescinded, in whole or in part, and the Mortgaged
Property has not been released from the lien of the Mortgage, in whole or in
part, nor has any instrument been executed that would effect any such release,
cancellation, subordination or rescission except (i) in connection with an
assumption agreement which has been approved by the FHA, to the extent required
by the applicable FHA Insurance Contract, (ii) in the case of a release of a
portion of the land comprising a Mortgaged Property or (iii) a release of a
blanket Mortgage which release will not cause the Loan to fail to satisfy the
Underwriting Guidelines. Seller has not waived the performance by the Mortgagor
of any action, if the Mortgagor’s failure to perform such action would cause the
Loan to be in default, nor has Seller waived any default resulting from any
action or inaction by the Mortgagor, except as permitted under the Servicing
Agreement.

(m)  Location and Type of Mortgaged Property.  The Mortgaged Property is located
in the state identified in the Loan Schedule and consists of a single parcel of
real property with a detached single family residence erected thereon, or a two-
to four-family dwelling, or an individual condominium unit in a condominium
project, or an individual unit in a planned unit development or a de minimis
planned unit development, provided, however, that any condominium unit or
planned unit development shall conform with the applicable Fannie Mae and
Freddie Mac requirements regarding such dwellings, and that no residence or
dwelling is a mobile home or a manufactured dwelling. No portion of the
Mortgaged Property is used for commercial purposes.

(n)  Valid Lien.  The Mortgage is a valid, subsisting, enforceable and perfected
first lien and first priority security interest with respect to each Loan, on
the real property included in the Mortgaged Property, including all buildings on
the Mortgaged Property and all installations and mechanical, electrical,
plumbing, heating and air conditioning systems located in or annexed to such
buildings, and all additions, alterations and replacements made at any time with
respect to the foregoing. The lien of the Mortgage is subject only to:

(1)        the lien of current real property taxes and assessments not yet due
and payable;

(2)        covenants, conditions and restrictions, rights of way, easements and
other matters of the public record as of the date of recording acceptable to
prudent mortgage lending institutions generally and specifically referred to in
the lender’s title insurance policy delivered to the originator of the Loan and
(a) referred to or otherwise considered in the appraisal made for the originator
of the Loan or (b) which do not adversely affect the Appraised Value of the
related Mortgaged Property set forth in such appraisal; and

(3)        other matters to which like properties are commonly subject which do
not materially interfere with the benefits of the security intended to be
provided by the Mortgage or the use, enjoyment, value or marketability of the
related Mortgaged Property.

Any security agreement, chattel mortgage or equivalent document related to and
delivered in connection with the Loan establishes and creates a valid,
subsisting and enforceable first lien and first priority security interest with
respect to each Loan, on the property described therein and Seller has full
right to pledge and assign the same to Buyer.





Schedule 1-3

--------------------------------------------------------------------------------

 

 

(o)   Validity of Mortgage Documents.   The Note and the Mortgage and any other
agreement executed and delivered by a Mortgagor or guarantor, if applicable, in
connection with a Loan are genuine, and each is the legal, valid and binding
obligation of the maker thereof enforceable in accordance with its terms.   To
the best of Seller’s knowledge, all parties to the Note, the Mortgage and any
other such related agreement had legal capacity to enter into the Loan and to
execute and deliver the Note, the Mortgage and any such agreement, and the Note,
the Mortgage and any other such related agreement have been duly and properly
executed by such related parties.  No fraud, error, negligence, omission,
misrepresentation or similar occurrence with respect to a Loan has taken place
on the part of Seller or, to the best of Seller’s knowledge, any other Person,
including, without limitation, the Mortgagor, any appraiser, any builder or
developer, or any other party involved in the origination of the Loan or in the
application of any insurance in relation to such Loan. Seller has reviewed all
of the documents constituting the Servicing File and has made such inquiries as
it deems necessary to make and confirm the accuracy of the representations set
forth herein.

(p)   Full Disbursement of Proceeds.   The proceeds of the Loan have been fully
disbursed and there is no further requirement for future advances
thereunder.  To the best of Seller’s knowledge, any and all requirements as to
completion of any on-site or off-site improvement and as to disbursements of any
escrow funds therefor have been complied with. All costs, fees and expenses
incurred in making or closing the Loan and the recording of the Mortgage were
paid, and the Mortgagor is not entitled to any refund of any amounts paid or due
under the Note or Mortgage.

(q)   Ownership.  Seller is the sole owner and holder of the Loan.  The Loan is
not assigned or pledged, and Seller has good, indefeasible and marketable title
thereto, and has full right to transfer, pledge and assign the Loan to Buyer
free and clear of any encumbrance, equity, participation interest, lien, pledge,
charge, claim or security interest, and has full right and authority subject to
no interest or participation of, or agreement with, any other party, to assign,
transfer and pledge each Loan pursuant to this Agreement and following the
pledge of each Loan, Buyer will hold such Loan free and clear of any
encumbrance, equity, participation interest, lien, pledge, charge, claim or
security interest except any such security interest created pursuant to the
terms of this Agreement.

(r)   Doing Business.  To the best of Seller’s knowledge, all parties which have
had any interest in the Loan, whether as mortgagee, assignee, pledgee or
otherwise, are (or, during the period in which they held and disposed of such
interest, were) (i) in compliance with any and all applicable licensing
requirements of the laws of the state wherein the Mortgaged Property is located,
and (ii) either (A) organized under the laws of such state, (B) qualified to do
business in such state, (C) a federal savings and loan association, a savings
bank or a national bank having a principal office in such state or (D) not doing
business in such state.

(s)   LTV.  As of the date of origination of the Loan, the LTV is as identified
on the Loan Schedule.  No Loan (other than a Jumbo Loan) shall have an LTV or
CLTV greater than 100%. No Jumbo Loan shall have an LTV or CLTV greater than (i)
80%, with respect to any Jumbo Loan where the related Mortgage Property is a
primary residence or (ii) 70%,with respect to any Jumbo Loan where the related
Mortgage Property is a secondary residence or investment property.

(t)   Title Insurance.  The Loan is covered by either (i) an attorney’s opinion
of title and abstract of title, the form and substance of which is acceptable to
prudent mortgage lending institutions making mortgage loans in the area wherein
the Mortgaged Property is located or (ii) an ALTA lender’s title insurance
policy or other generally acceptable form of policy or insurance acceptable to
the FHA, VA,





Schedule 1-4

--------------------------------------------------------------------------------

 

 

Fannie Mae or Freddie Mac and each such title insurance policy is issued by a
title insurer acceptable to the FHA, VA, Fannie Mae or Freddie Mac and qualified
to do business in the jurisdiction where the Mortgaged Property is located,
insuring Seller, its successors and assigns, as to the first priority lien of
the Mortgage in the original principal amount of the Loan, subject only to the
exceptions contained in clauses (1), (2) and (3) of paragraph (j) of this Part I
of Schedule 1, with respect to each Loan, and in the case of Adjustable Rate
Loans, against any loss by reason of the invalidity or unenforceability of the
lien resulting from the provisions of the Mortgage providing for adjustment to
the Mortgage Interest Rate and Monthly Payment.   Where required by state law or
regulation, the Mortgagor has been given the opportunity to choose the carrier
of the required mortgage title insurance. Additionally, such lender’s title
insurance policy affirmatively insures ingress and egress and against
encroachments by or upon the Mortgaged Property or any interest therein.  The
title policy does not contain any special exceptions (other than the standard
exclusions) for zoning and uses and has been marked to delete the standard
survey exception or to replace the standard survey exception with a specific
survey reading.  Seller, its successors and assigns, are the sole insureds of
such lender’s title insurance policy, and such lender’s title insurance policy
is valid and remains in full force and effect and will be in force and effect
upon the consummation of the transactions contemplated by this Agreement.  No
claims have been made under such lender’s title insurance policy, and no prior
holder or servicer of the related Mortgage, including Seller, has done, by act
or omission, anything which would impair the coverage of such lender’s title
insurance policy, including, without limitation, no unlawful fee, commission,
kickback or other unlawful compensation or value of any kind has been or will be
received, retained or realized by any attorney, firm or other Person, and no
such unlawful items have been received, retained or realized by Seller.

(u)   No Defaults.  There is no default, breach, violation or event of
acceleration existing under the Mortgage or the Note and no event has occurred
which, with the passage of time or with notice and the expiration of any grace
or cure period, would constitute a default, breach, violation or event of
acceleration, and neither Seller nor its predecessors have waived any default,
breach, violation or event of acceleration.

(v)   No Mechanics’ Liens.  There are no mechanics’ or similar liens or claims
which have been filed for work, labor or material (and no rights are outstanding
that under the law could give rise to such liens) affecting the Mortgaged
Property which are or may be liens prior to, or equal or coordinate with the
lien of the Mortgage.

(w)   Location of Improvements; No Encroachments.  To the best of Seller’s
knowledge, all improvements which were considered in determining the Appraised
Value of the Mortgaged Property lie wholly within the boundaries and building
restriction lines of the Mortgaged Property, and no improvements on adjoining
properties encroach upon the Mortgaged Property.  No improvement located on or
being part of the Mortgaged Property is in violation of any applicable zoning
and building law, ordinance or regulation.

(x)   Origination; Payment Terms.  The Loan was originated or acquired by or in
conjunction with a mortgagee approved by the Secretary of Housing and Urban
Development pursuant to Sections 203 and 211 of the National Housing Act, a
savings and loan association, a savings bank, a commercial bank, credit union,
insurance company or similar banking institution which is supervised and
examined by a federal or state authority.  Monthly Payments on the Loan
commenced no more than sixty (60) days after funds were disbursed in connection
with the Loan. The Mortgage Interest Rate is adjusted, with respect to
Adjustable Rate Loans, on each Interest Rate Adjustment Date to equal the Index
plus the Gross Margin (rounded up or down to the nearest .125%), subject to the
Mortgage Interest Rate Cap. With respect to each Loan, the Mortgage Note is
payable on the first day of each month in equal monthly installments of
principal and





Schedule 1-5

--------------------------------------------------------------------------------

 

 

interest, which installments of interest, with respect to an Adjustable Rate
Loan, are subject to change due to the adjustments to the Mortgage Interest Rate
on each Adjustment Date, with interest calculated and payable in arrears,
sufficient to amortize the Loan fully by the stated maturity date, over an
original term of not more than 30 years from commencement of amortization.  No
Loan is an interest only Loan.  No Loan has a balloon payment feature.

(y)   Customary Provisions.  The Note has a stated maturity which shall not
exceed 360 months from the date of the Loan’s origination.  The Mortgage
contains customary and enforceable provisions such as to render the rights and
remedies of the holder thereof adequate for the realization against the
Mortgaged Property of the benefits of the security provided thereby, including,
(i) in the case of a Mortgage designated as a deed of trust, by trustee’s sale,
and (ii) otherwise by judicial foreclosure.  Upon default by a Mortgagor on a
Loan and foreclosure on, or trustee’s sale of, the Mortgaged Property pursuant
to the proper procedures, the holder of the Loan will be able to deliver good
and merchantable title to the Mortgaged Property.  There is no homestead or
other exemption available to a Mortgagor which would interfere with the right to
sell the Mortgaged Property at a trustee’s sale or the right to foreclose the
Mortgage.

(z)   Conformance with Underwriting Guidelines and Agency Standards. The Loan
was underwritten in accordance with the applicable Underwriting Guidelines. The
Note and Mortgage are on forms similar to those used by Freddie Mac or Fannie
Mae and Seller has not made any representations to a Mortgagor that are
inconsistent with the mortgage instruments used.

(aa)   Occupancy of the Mortgaged Property.  As of the Purchase Date, the
Mortgaged Property is either vacant or lawfully occupied under applicable law.
All inspections, licenses and certificates required to be made or issued with
respect to all occupied portions of the Mortgaged Property and, with respect to
the use and occupancy of the same, including but not limited to certificates of
occupancy and fire underwriting certificates, have been made or obtained from
the appropriate authorities. Seller has not received written notification from
any governmental authority that the Mortgaged Property is in material
non-compliance with such laws or regulations, is being used, operated or
occupied unlawfully or has failed to have or obtain such inspection, licenses or
certificates, as the case may be.  Seller has not received notice of any
violation or failure to conform with any such law, ordinance, regulation,
standard, license or certificate.  Except as otherwise set forth in the Loan
Schedule, the Mortgagor represented at the time of origination of the Loan that
the Mortgagor would occupy the Mortgaged Property as the Mortgagor’s primary
residence.

(bb)    No Additional Collateral.  The Note is not and has not been secured by
any collateral except the lien of the corresponding Mortgage and the security
interest of any applicable security agreement or chattel mortgage referred to in
clause (j) above.

(cc)    Deeds of Trust.  In the event the Mortgage constitutes a deed of trust,
a trustee, authorized and duly qualified under applicable law to serve as such,
has been properly designated and currently so serves and is named in the
Mortgage, and no fees or expenses are or will become payable by Custodian or
Buyer to the trustee under the deed of trust, except in connection with a
trustee’s sale after default by the Mortgagor.

(dd)    Delivery of Mortgage Documents.  The Note, the Mortgage, the Assignment
of Mortgage (other than for a MERS Loan) and any other documents required to be
delivered under the Custodial Agreement for each Loan have been delivered to
Custodian. Seller or its agent is in possession of a





Schedule 1-6

--------------------------------------------------------------------------------

 

 

complete, true and materially accurate Mortgage File in compliance with the
Custodial Agreement, except for such documents the originals of which have been
delivered to Custodian.

(ee)    Transfer of Loans.  The Assignment of Mortgage is in recordable form and
is acceptable for recording under the laws of the jurisdiction in which the
Mortgaged Property is located.

(ff)     Due-On-Sale.  The Mortgage contains an enforceable provision for the
acceleration of the payment of the unpaid principal balance of the Loan in the
event that the Mortgaged Property is sold or transferred without the prior
written consent of the mortgagee thereunder.

(gg)    No Buydown Provisions; No Graduated Payments or Contingent
Interests.  The Loan does not contain provisions pursuant to which Monthly
Payments are paid or partially paid with funds deposited in any separate account
established by Seller, the Mortgagor, or anyone on behalf of the Mortgagor, or
paid by any source other than the Mortgagor nor does it contain any other
similar provisions which may constitute a “buydown” provision.  The Loan is not
a graduated payment mortgage loan and the Loan does not have a shared
appreciation or other contingent interest feature.

(hh)    Consolidation of Future Advances.  Any future advances made to the
Mortgagor prior to the origination of the Loan have been consolidated with the
outstanding principal amount secured by the Mortgage, and the secured principal
amount, as consolidated, bears a single interest rate and single repayment
term.  The lien of the Mortgage securing the consolidated principal amount is
expressly insured as having first lien priority with respect to each Loan, by a
title insurance policy, an endorsement to the policy insuring the mortgagee’s
consolidated interest or by other title evidence acceptable to the FHA, VA,
Fannie Mae and Freddie Mac. The consolidated principal amount does not exceed
the original principal amount of the Loan.

(ii)     Mortgaged Property Undamaged.  The Mortgaged Property is undamaged by
waste, fire, earthquake or earth movement, windstorm, flood, tornado or other
casualty so as to materially affect the value of the Mortgaged Property as
security for the Loan or the use for which the premises were intended and each
Mortgaged Property is in good repair. There have not been any condemnation
proceedings with respect to the Mortgaged Property and Seller has no knowledge
of any such proceedings.

(jj)     Collection Practices; Escrow Deposits: Interest Rate Adjustments.  The
origination and collection practices used by the originator and each servicer of
the Loan and the Seller with respect to the Loan have been in all material
respects in compliance with Accepted Servicing Practices, applicable laws and
regulations, and have been in all respects legal and proper.  With respect to
escrow deposits and Escrow Payments, all such payments are in the possession of,
or under the control of, Seller and  there exist no deficiencies in connection
therewith for which customary arrangements for repayment thereof have not been
made.  All Escrow Payments have been collected in full compliance with state and
federal law.  An escrow of funds is not prohibited by applicable law and has
been established in an amount sufficient to pay for every item that remains
unpaid and has been assessed but is not yet due and payable.  No escrow deposits
or Escrow Payments or other charges or payments due Seller have been capitalized
under the Mortgage or the Note. All Mortgage Interest Rate adjustments have been
made in strict compliance with state and federal law and the terms of the
related Note.  Any interest required to be paid pursuant to state, federal and
local law has been properly paid and credited.

(kk)    Conversion to Fixed Interest Rate.  With respect to Adjustable Rate
Loans, the Loan is not convertible to a fixed interest rate Loan.





Schedule 1-7

--------------------------------------------------------------------------------

 

 

(ll)     Other Insurance Policies.  No action, inaction or event has occurred
and no state of facts exists or has existed that has resulted or will result in
the exclusion from, denial of, or defense to coverage under any applicable
special hazard insurance policy, PMI Policy or bankruptcy bond, irrespective of
the cause of such failure of coverage.  In connection with the placement of any
such insurance, no commission, fee, or other compensation has been or will be
received by Seller or by any officer, director, or employee of Seller or any
designee of Seller or any corporation in which Seller or any officer, director,
or employee had a financial interest at the time of placement of such insurance.

(mm) Servicepersons’ Civil Relief Act.  The Mortgagor has not notified Seller,
and Seller has no knowledge, of any relief requested or allowed to the Mortgagor
under the Servicepersons’ Civil Relief Act.

(nn)    Appraisal.  The Mortgage File contains either (A) an appraisal of the
related Mortgaged Property signed prior to the approval of the Loan application
by a qualified appraiser, duly appointed by Seller or the related Qualified
Originator, who had no interest, direct or indirect in the Mortgaged Property or
in any loan made on the security thereof, and whose compensation is not affected
by the approval or disapproval of the Loan, and the appraisal and appraiser both
satisfy the requirements of Fannie Mae, Freddie Mac, the FHA, VA and Title XI of
the Federal Institutions Reform, Recovery, and Enforcement Act of 1989 as
amended and the regulations promulgated thereunder, all as in effect on the date
the Loan was originated or (B) another valuation model acceptable Buyer in its
sole discretion.

(oo)    Disclosure Materials.  As required by applicable law, the Mortgagor has
executed a statement to the effect that the Mortgagor has received all
disclosure materials required by applicable law with respect to the making of
adjustable rate mortgage loans, and Seller maintains such statement in the
Mortgage File.

(pp)    Construction or Rehabilitation of Mortgaged Property.  No Loan was made
in connection with the construction or rehabilitation of a Mortgaged Property or
facilitating the trade-in or exchange of a Mortgaged Property.

(qq)    No Defense to Insurance Coverage.  No action has been taken or failed to
be taken, no event has occurred and no state of facts exists or has existed on
or prior to the Purchase Date (whether or not known to Seller on or prior to
such date) which has resulted or will result in an exclusion from, denial of, or
defense to coverage under any private mortgage insurance (including, without
limitation, any exclusions, denials or defenses which would limit or reduce the
availability of the timely payment of the full amount of the loss otherwise due
thereunder to the insured) whether arising out of actions, representations,
errors, omissions, negligence, or fraud of Seller, the related Mortgagor or any
party involved in the application for such coverage, including the appraisal,
plans and specifications and other exhibits or documents submitted therewith to
the insurer under such insurance policy, or for any other reason under such
coverage, but not including the failure of such insurer to pay by reason of such
insurer’s breach of such insurance policy or such insurer’s financial inability
to pay.

(rr)     Capitalization of Interest.  The Note does not by its terms provide for
the capitalization or forbearance of interest.

(ss)     No Equity Participation.  No document relating to the Loan provides for
any contingent or additional interest in the form of participation in the cash
flow of the Mortgaged Property or a sharing in the appreciation of the value of
the Mortgaged Property. The indebtedness evidenced by the Note is not





Schedule 1-8

--------------------------------------------------------------------------------

 

 

convertible to an ownership interest in the Mortgaged Property or the Mortgagor
and Seller has not financed nor does it own directly or indirectly, any equity
of any form in the Mortgaged Property or the Mortgagor.

(tt)     Withdrawn Loans.  If the Loan has been released to Seller pursuant to a
Request for Release as permitted under Section 5 of the Custodial Agreement,
then the promissory note relating to the Loan was returned to Custodian within
10 days (or if such tenth day was not a Business Day, the next succeeding
Business Day).

(uu)    No Exception.  Other than as noted by Custodian on the Exception Report;
no Exception exists (as defined in the Custodial Agreement) with respect to the
Loan which would materially adversely affect the Loan or Buyer’s security
interest, granted by Seller, in the Loan as determined by Buyer in its sole
discretion.

(vv)    Origination. The Loan has been originated by Seller or a Qualified
Originator.

(ww)  Mortgage Submitted for Recordation.  The Mortgage (other than for a MERS
Loan) has been submitted for recordation in the appropriate governmental
recording office of the jurisdiction where the Mortgaged Property is located.

(xx)   Takeout Commitment.  Each Purchased Loan that is subject to a Takeout
Commitment, conforms to the requirements and the specifications set forth in
such Takeout Commitment and the related regulations, rules, requirements and/or
handbooks of the applicable Takeout Investor.  Each such Takeout Commitment is
enforceable, in full force and effect and if requested by Buyer, validly and
effectively assigned to Buyer pursuant to a Trade Assignment.  Each such Trade
Assignment is enforceable and in full force and effect.  Each Takeout Commitment
and Trade Assignment is a legal, valid and binding obligation of Seller
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law).

(yy)   Environmental Matters.  The Mortgaged Property is free from any and all
toxic or hazardous substances and there exists no violation of any local, state
or federal environmental law, rule or regulation.

(zz)    Ground Leases.  With respect to each ground lease to which the Mortgaged
Property is subject (a “Ground Lease”): (i) the Mortgagor is the owner of a
valid and subsisting interest as tenant under the Ground Lease; (ii) the Ground
Lease is in full force and effect, unmodified and not supplemented by any
writing or otherwise; (iii) all rent, additional rent and other charges reserved
therein have been paid to the extent they are payable to the date hereof; (iv)
the Mortgagor enjoys the quiet and peaceful possession of the estate demised
thereby, subject to any sublease; (v) the Mortgagor is not in default under any
of the terms thereof and there are no circumstances which, with the passage of
time or the giving of notice or both, would constitute an event of default
thereunder; (vi)  the lessor under the Ground Lease is not in default under any
of the terms or provisions thereof on the part of the lessor to be observed or
performed; (vii) the lessor under the Ground Lease has satisfied all of its
repair or construction obligations, if any, to date pursuant to the terms of the
Ground Lease; (viii) the remaining term of the Ground Lease extends not less
than ten (10) years following the maturity date of such Loan; and (ix) the
execution, delivery and performance of the Mortgage do not require the consent
(other than those consents which have been obtained and are in full force and
effect) under, and will not contravene any provision of or cause a default
under, the Ground Lease.





Schedule 1-9

--------------------------------------------------------------------------------

 

 

(aaa)    FHA Loans.  With respect to each FHA Loan, the Seller has provided the
Buyer with all loan-level details available to Seller, including without
limitation the related FHA case number and Mortgage Insurance Certificate number
for such Loan and evidence of the payment (where available) of all FHA insurance
fees. To the extent requested by Buyer, the Seller has provided the Buyer with a
copy (in either physical or electronic format) of the related Mortgage Insurance
Certificate, if such Mortgage Insurance Certificate is available.

(bbb)   HOEPA.  No Loan is (a) subject to the provisions of the Homeownership
and Equity Protection Act of 1994 as amended (“HOEPA”), (b) a “high cost”
mortgage loan, “covered” mortgage loan, “high risk home” mortgage loan,  or
“predatory” mortgage loan or any other comparable term, no matter how defined
under any federal, state or local law, (c) subject to any comparable federal,
state or local statutes or regulations, or any other statute or regulation
providing for heightened regulatory scrutiny or assignee liability to holders of
such mortgage loans, or (d) a High Cost Loan or Covered Loan, as applicable (as
such terms are defined in the current Standard & Poor’s LEVELS® Glossary
Revised, Appendix E).

(ccc)    No Predatory Lending.  No predatory, abusive or deceptive lending
practices, including but not limited to, the extension of credit to a mortgagor
without regard for the mortgagor’s ability to repay the Loan and the extension
of credit to a mortgagor which has no tangible net benefit to the mortgagor,
were employed in connection with the origination of the Loan.

(ddd)   Georgia Loans.  No Loan which is secured by a Mortgaged Property which
is located in the state of Georgia was originated prior to March 7, 2003.

(eee)    Takeout Commitments.  Each Takeout Commitment is or will be within (i)
forty-five (45) days of the related Purchase Date (if the related Takeout
Investor is Fannie Mae) or (ii) thirty (30) days of the related Purchase Date
(if the related Takeout Investor is not Fannie Mae), a valid, binding and
subsisting obligation of such Takeout Investor enforceable in accordance with
its terms; provided that a Nonbinding Jumbo Takeout Agreement may be a
nonbinding commitment in accordance with its terms.  Each Loan (other than a
Jumbo Loan) is subject to one Takeout Commitment. Each Jumbo Loan is either (i)
eligible for at least two (2) Nonbinding  Jumbo Takeout Agreements or (ii)
subject to at least one (1) Binding Jumbo Takeout Commitment. Each Takeout
Commitment has been assigned to Buyer as of the related Purchase Date.

(fff)     MERS Loans.   With respect to each MERS Loan, a Mortgage
Identification Number has been assigned by MERS and such Mortgage Identification
Number is accurately provided on the Loan Schedule.  The related Assignment of
Mortgage to MERS has been duly and properly recorded.  With respect to each MERS
Loan, Seller has not received any notice of liens or legal actions with respect
to such Loan and no such notices have been electronically posted by MERS.  Each
Loan is a MERS Loan, unless otherwise approved by Buyer in its sole discretion.

(ggg)   Higher Priced Mortgage Loans.  No Loans are “higher priced mortgage
loans” as defined in 12 C.F.R. 226.35.

(hhh)   Seasoning.  Each Loan other than a REIT Agency Loan was closed and
funded by Seller less than fifteen (15) days prior to the related Purchase
Date.  Each REIT Agency Loan was closed and funded by Seller or a Qualified
Originator less than sixty (60) days prior to the related Purchase Date

(iii)      Interest Only Loans. No Loan is an interest only loan.





Schedule 1-10

--------------------------------------------------------------------------------

 

 

(jjj)      Reverse Mortgage Loans. No Loan is a reverse mortgage loan.

(kkk)   Negative Amortization Loans. No Loan provides for negative amortization.

(lll)      Higher Priced Mortgage Loans.  No Loans are “higher priced mortgage
loans” as defined in 12 C.F.R. 226.35.

(mmm) Reserved.

(nnn)   Wholesale. No Loan was originated through Seller’s wholesale channel.

(ooo)   Cooperative Loan. No Loan is a cooperative loan.

(ppp)   USDA Loan. No Loan is a USDA Loan.

(qqq)   FHA 203(k) Loan. No Loan is an FHA 203(k) Loan.

(rrr)     Manufactured Housing/Mobile Homes; Home Equity Line of Credit. No Loan
is secured by manufactured housing or a mobile home.  No Loan is a home equity
line of credit.

(sss)    Compliance with Interagency Guidance.  Each Purchased Loan that is a
“nontraditional mortgage loan” within the meaning of the Interagency Guidance on
Nontraditional Mortgage Product Risks, 71 FR 58609 (October 4, 2006), and that
has a residential loan application date on or after September 13, 2007 (or, if
such date cannot be determined, an origination date on or after October 1,
2007), complies in all respects with such guidance, including any
interpretations, applications or implementation plans with respect thereto that
have been communicated and/or agreed to by an institution’s regulator,
regardless of whether the Purchased Loan’s originator or seller is subject to
such guidance.

(ttt)      Compliance with Subprime Statement.  No Purchased Loan that is an
Adjustable Rate Mortgage Loan and that has a residential loan application date
on or after September 13, 2007, is subject to the Interagency Statement on
Subprime Mortgage Lending, 72 FR 37569 (July 10, 2007) as defined by Fannie Mae
in  the Lender Letter 03-07 (August 15, 2007) or by Freddie Mac in  Freddie Mac
Single Family Advisory (September 7, 2007) and Freddie Mac Bulletin 2007-4).

(uuu)   Underwriting Methodology.  With respect to each Purchased Loan, the
related originator has underwritten such Loan in accordance with the
Underwriting Guidelines and determined, based on verified and documented
information at the time the loan was originated, that the borrower has a
reasonable ability to repay the loan according to its terms, using a payment
schedule that fully amortizes the loan over the term of the loan.

(vvv)   Jumbo Loans.  With respect to each Jumbo Loan, (a) the related Back-End
DTI Ratio does not exceed 41%, and (b) the related Front-End DTI Ratio does not
exceed 31%.        

(www) No Discrimination.  Seller makes credit accessible to all qualified
applicants in accordance with all Requirements of Law. Seller has not
discriminated, and will not discriminate, against credit applicants on the basis
of any prohibited characteristic, including race, color, religion, national
origin, sex, marital or familial status, age (provided that the applicant has
the ability to enter into a binding contract), handicap, sexual orientation or
because all or part of the applicant’s income is derived from a public
assistance program or because of the applicant’s good faith exercise of rights
under the Federal Consumer





Schedule 1-11

--------------------------------------------------------------------------------

 

 

Protection Act.   Seller has measures in place designed to monitor its lending
practices and platform-level origination details to prevent discrimination on
any of the foregoing prohibited bases.   Furthermore, Seller has not
discouraged, and will not discourage, the completion of any credit application
based on any of the foregoing prohibited bases. In addition, Seller has complied
with all anti-redlining provisions and equal credit opportunity laws applicable
under all Requirements of Law.

(xxx)  Qualified Mortgage.  If the Loan is consummated on or after January 10,
2014 (including a Refi Mortgage Loan), such Loan satisfies the following
criteria:

(i)        Such Loan is a Qualified Mortgage;

(ii)       Each Jumbo Loan is a Safe Harbor Qualified Mortgage and such Loan is
accurately identified as a Safe Harbor Qualified Mortgage on the Loan Schedule;

(iii)      Prior to the origination of such Loan, the related originator made a
reasonable and good faith determination that the related Mortgagor would have a
reasonable ability to repay such Loan according to its terms, in accordance
with, at a minimum, the eight underwriting factors set forth in 12 CFR
1026.43(c)(2);  and

(iv)      Such Loan is supported by documentation that  evidences compliance
with 12 CFR 1026.43 (e) and 12 CFR 1026.43 (c)(2).

(yyy)  Ability to Repay Rule; QM Rule. There are no actions, suits,
arbitrations, investigations or proceedings pending or, to its knowledge,
threatened against Seller that questions or challenges the compliance of the
Loan with the Ability to Repay Rule or the QM Rule.

 

 



Schedule 1-12

--------------------------------------------------------------------------------

 

 

Schedule 2

Filing Jurisdictions and Offices

State of Delaware - Secretary of State

 

 

 



Schedule 2-1

--------------------------------------------------------------------------------

 

 

Schedule 3

Subsidiaries

 

Seller:                PNMAC GMSR ISSUER TRUST

 

Guarantor:          PennyMac Loan Services, LLC

        PNMAC Capital Management, LLC

        PNMAC Opportunity Fund Associates, LLC

        PennyMac Loan Services, Inc.

        PNMAC Finance Corporation

 

 



Schedule 3-1

--------------------------------------------------------------------------------

 

 

 

Schedule 4

Relevant States

All fifty (50) U.S. States

 

 

 



Schedule 4-1

--------------------------------------------------------------------------------

 

 

Schedule 5

Other Indebtedness

[To be provided separately by Seller]

 

 



Schedule 5-1

--------------------------------------------------------------------------------

 

 

 

 



A-1

--------------------------------------------------------------------------------

 

 

EXHIBIT A

FORM OF [MONTHLY][QUARTERLY] CERTIFICATION

In connection with (i) the Amended and Restated Master Repurchase Agreement
dated as of  March 3, 2017, as amended (the “Agreement”), by and between
PennyMac Loan Services, LLC (the “Seller”) and Citibank, N.A. (“Buyer”) and (ii)
the Guaranty Agreement, dated as of June 26, 2012 by [___________] (“Guarantor”)
in favor of Buyer, I, _______________, _______________ of [Seller] [Servicer]
[Guarantor], do hereby certify that:

(i)      Seller is in compliance with all provisions and terms of the Agreement;

(ii)     no Default has occurred thereunder and no Default exists as of the date
hereof;

(iii)    there have not been any modifications to the Underwriting Guidelines
that would require notice to Buyer under the Agreement;

(iv)    all additional modifications to the Underwriting Guidelines since the
date of the most recent disclosure to Buyer of any modification to the
Underwriting Guidelines are set forth herein;

(v)     (A) Seller’s Adjusted Tangible Net Worth is greater than or equal to
$170,000,000; (B) Seller’s unrestricted cash is greater than or equal to
$20,000,000; (C) the ratio of Seller’s Total Indebtedness, to Tangible Net Worth
is less than 10:1; (D) Seller’s consolidated Net Income was equal to or greater
than $1.00 for at least one (1) of the previous two (2) calendar quarters; and
(E) The servicing multiple used in determining the book value of Seller’s
servicing portfolio in accordance with GAAP for the previous month is equal to
[__].

(vi)    Seller has at all times during the term of the Agreement remained an
approved servicer in good standing to service mortgage loans for Fannie Mae and
Freddie Mac;

(vii)   Seller has at all times during the term of the Agreement remained an
approved mortgagee with the Department of Housing and Urban Development (“HUD”)
pursuant to Section 203 of the National Housing Act and has remained an approved
servicer with the Federal Housing Administration to service mortgage loans for
HUD;

(viii)  To the extent that any Mortgage Loan subject to any Transaction
hereunder is an FHA Loan, Seller is in good standing with the FHA as an FHA
Approved Mortgagee;

(ix)    To the extent that any Mortgage Loan subject to any Transaction
hereunder is a VA Loan, Seller is in good standing with the VA as a VA Approved
Lender;





A-1

--------------------------------------------------------------------------------

 

 

(x)    As at the end of [INSERT APPLICABLE MONTH/QUARTER/YEAR]:

(a)  The Adjusted Tangible Net Worth of Seller is $__________ ;

(b)  The ratio of Seller’s Total Indebtedness to its Adjusted Tangible Net Worth
is _________ ;

(c)  The Liquidity of Seller is $_________ ;

(d)  Attached as Schedule I hereto are the calculations demonstrating Seller’s
compliance with the Tangible Net Worth covenant, Seller’s compliance with the
ratio of Indebtedness to Tangible Net Worth covenant, and Seller’s compliance
with the Liquidity Covenant, each as set forth in Section 13(p) of the
Agreement;

(e)  Attached as Schedule II hereto is a list of any repurchase agreements, loan
and security agreements or similar credit facilities or agreements for borrowed
funds entered into by Seller and any third party that have been terminated in
the last thirty (30) Business Days or with respect to which the amount available
for borrowing has been reduced;

(f)  Attached as Schedule III hereto is a list of any repurchase agreements,
loan and security agreements or similar credit facilities or agreements for
borrowed funds entered into by Seller and any third party and shall include the
size of such facilities and the related termination date of such facilities;

(g)  Seller has received ____ repurchase and indemnity requests from its third
party investors (including any Agency) during the previous calendar month.  The
aggregate amount of all repurchase and indemnity requests delivered to Seller by
its third party investors (including any Agency) during the previous calendar
month is $______;

(h)  The aggregate amount of all repurchase and indemnity claims paid by Seller
to its third party investors (including any Agency) during the previous calendar
month is $_______;

(i)  As of the date hereof, the aggregate outstanding amount of all repurchase
and indemnity obligations of Seller to its third party investors (including any
Agency) is $________;

(j)  The amount of Loan Loss Reserves of Seller is equal to $_________;

(k)  Seller has at all times during the previous calendar month maintained its
status with (i) Ginnie Mae as an approved issuer, (ii) HUD, pursuant to Sections
203 and 211 of the National Housing Act, (iii) the FHA, as an FHA Approved
Mortgagee and servicer, (iv) VA as a VA approved Lender, and (vi) Fannie Mae and
Freddie Mac as an approved seller/servicer and lender; and

(l)  As of the date hereof, the “compare ratio” assigned to Servicer by FHA
under its “Neighborhood Watch” program is ______.





A-2

--------------------------------------------------------------------------------

 

 

Capitalized terms used but not defined herein shall have the meanings assigned
thereto in the Agreement.

IN WITNESS WHEREOF, I have signed this certificate.

Date:                         , 2017

 

[SELLER][GUARANTOR]

 

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 



A-3

--------------------------------------------------------------------------------

 

 

Schedule I

 

 

 

 



A-III-1

--------------------------------------------------------------------------------

 

 

Schedule II

 

NAME OF LENDER

TYPE

PREVIOUS
SIZE
($)

CURRENT SIZE
($)

TERMINATION
DATE

 

 

 

 

 

 

 



A-III-1

--------------------------------------------------------------------------------

 

 

Schedule III

 

NAME OF
LENDER

TYPE

CURRENT SIZE
($)

MAXIMUM
SIZE ($)

TERMINATION
DATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



A-III-1

--------------------------------------------------------------------------------

 

 

EXHIBIT B

OFFICER’S COMPLIANCE CERTIFICATE

 

I, _____________, do hereby certify that I am the duly elected, qualified and
authorized officer of PennyMac Loan Services, LLC (the “Seller”).  This
Certificate is delivered to you in connection with the Amended and Restated
Master Repurchase Agreement dated as of  March 3, 2017, among Seller and
Citibank, N.A. (the “Buyer”), as the same may have been amended from time to
time (as amended from time to time, the “Agreement”).  I hereby certify that as
of the date hereof, Seller is and has been in compliance with all the terms of
the Agreement and, without limiting the generality of the foregoing, I certify
that:

1.          Seller intends with respect to the Mortgage Loans listed on Exhibit
A attached hereto (the “Pooled Mortgage Loans”) to either:

(a)        deposit the Pooled Mortgage Loans into a Ginnie Mae mortgage-backed
security with a Ginnie Mac Pool number of                  (such transaction,
the “GNMA Issuance” and such security the “GNMA MBS”);

(b)        sell the Pooled Mortgage Loans to Fannie Mae in return for
mortgage-backed securities issued by Fannie Mae (such transaction, the “FNMA
Issuance” and such security the “FNMA MBS”); or

(c)        sell the Pooled Mortgage Loans to the Federal Home Loan Mortgage
Corporation (“Freddie Mac”) in return for mortgage-backed securities issued by
Freddie Mac (such transaction, the “Freddie Mac Issuance” and together with the
GNMA Issuance and the FNMA Issuance, the “Applicable  Issuance”) and designated
as the “Freddie Mac MBS” (and together with the GNMA MBS and the FNMA MBS, the
“Applicable MBS”).

2.         In connection with the Applicable Issuance, the Buyer has, at the
Seller’s request, executed the following form attached hereto as Exhibit B: (a)
with respect to the GNMA Issuance, the Form HUD 11711A (the “Form 11711A”); (b)
with respect to the FNMA Issuance, the Fannie Mae Form 2004A (the “Form 2004A”);
or (c) with respect to the Freddie Mac Issuance, the Freddie Mac Form 996 (the
“Form 996” and together with the Form 11711A and From 2004A, the “Applicable
Form”);

3.          In accordance with Buyer’s request under Section 13(ll) of the
Agreement, Seller hereby represents and warrants to Buyer that (i) the
Applicable Form attached hereto is true and correct, (ii) Seller has designated
with Ginnie Mae, Fannie Mae or Freddie Mac, as applicable, the account
number:  #                  at Deutsche Bank Trust Company Americas (the “MBS
Delivery Account”) as the account into which the Applicable MBS shall be
delivered and (iii) Seller shall not take any action, without the prior written
consent of Buyer, to change the MBS Delivery Account for the Applicable MBS.





A-III-1

--------------------------------------------------------------------------------

 

 

4.         Capitalized terms used, but not otherwise defined, herein shall have
the respective meanings assigned to such terms in the Agreement.

IN WITNESS WHEREOF, I have set my hand this          day of                 ,
20        

 

By: 

 

 

Name: 

 

 

Title:

 

 

 



A-III-2

--------------------------------------------------------------------------------

 

 

EXHIBIT C

RESERVED

 

 

 



C-1

--------------------------------------------------------------------------------

 

 

EXHIBIT D

RESERVED

 

 

 



D-1

--------------------------------------------------------------------------------

 

 

 

EXHIBIT E

RESERVED

 

 

 



E-1

--------------------------------------------------------------------------------

 

 

EXHIBIT F

REQUIRED FIELDS FOR SERVICING TRANSMISSION

[Required fields to be provided separately by Buyer]

 

 

 



F-1

--------------------------------------------------------------------------------

 

 

EXHIBIT G

REQUIRED FIELDS FOR LOAN SCHEDULE

[Required fields to be provided separately by Buyer]

 

 

 



G-1

--------------------------------------------------------------------------------

 

 

EXHIBIT H

FORM OF CONFIDENTIALITY AGREEMENT

In connection with your consideration of a possible or actual acquisition of a
participating interest (the “Transaction”) in an advance, note or commitment of
Citibank, N.A. (“Buyer”) pursuant to a Amended and Restated Master Repurchase
Agreement by and between PennyMac Loan Services, LLC, a Delaware limited
liability company, as seller (the “Seller”) and Buyer, dated as of March 3,
2017, you have requested the right to review certain non-public information
regarding Seller that is in the possession of Buyer. In consideration of, and as
a condition to, furnishing you with such information and any other information
(whether communicated in writing or communicated orally) delivered to you by
Buyer or its affiliates, directors, officers, employees, advisors, agents or
“controlling persons” (within the meaning of the Securities Exchange Act of
1934, as amended (the “1934 Act”)) (such affiliates and other persons being
herein referred to collectively as Buyer “Representatives”) in connection with
the consideration of a Transaction (such information being  herein referred to
as “Evaluation Material”), Buyer hereby requests your agreement as follows:

1.        The Evaluation Material will be used solely for the purpose of
evaluating a possible Transaction with Buyer involving you or your affiliates,
and unless and until you have completed such Transaction pursuant to a
definitive agreement between you or any such affiliate and Buyer, such
Evaluation Material will be kept strictly confidential by you and your
affiliates, directors, officers, employees, advisors, agents or controlling
persons (such affiliates and other persons being herein referred to collectively
as “your Representatives”), except that the Evaluation Material or portions
thereof may be disclosed to those of your Representatives who need to know such
information for the purpose of evaluating a possible Transaction with Buyer (it
being understood that prior to such disclosure your Representatives will be
informed of the confidential nature of the Evaluation Material and shall agree
to be bound by this Agreement). You agree to be responsible for any breach of
this Agreement by your Representatives.

2.        The term “Evaluation Material” does not include any information which
(i) at the time of disclosure or thereafter is generally known by the public
(other than as a result of its disclosure by you or your Representatives) or
(ii) was or becomes available to you on a nonconfidential basis from a person
not otherwise bound by a confidential agreement with Buyer or its
Representatives or is not otherwise prohibited from transmitting the information
to you. As used in this Agreement, the term “person” shall be broadly
interpreted to include, without limitation, any corporation, company, joint
venture, partnership or individual.

3.        In the event that you receive a request to disclose all or any part of
the information contained in the Evaluation Material under the terms of a valid
and effective subpoena or order issued by a court of competent jurisdiction, you
agree to (i) immediately notify Buyer and Seller of the existence, terms and
circumstances surrounding such a request, (ii) consult with Seller on the
advisability of taking legally available steps to resist or narrow such request,
and (iii) if disclosure of such information is required, exercise your best
efforts to obtain an order or other reliable assurance that confidential
treatment will be accorded to such information.

4.        Unless otherwise required by law in the opinion of your counsel,
neither you nor your Representative will, without our prior written consent,
disclose to any person the fact that the Evaluation Material has been made
available to you.





H-1

--------------------------------------------------------------------------------

 

 

5.        You agree not to initiate or maintain contact (except for those
contacts made in the ordinary course of business) with any officer, director or
employee of Seller regarding the business, operations, prospects or finances of
Seller or the employment of such officer, director or employee, except with the
express written permission of Seller.

6.        You understand and acknowledge that Seller is not making any
representation or warranty, express or implied, as to the accuracy or
completeness of the Evaluation Material or any other information provided to you
by Buyer.  None of Seller, its respective affiliates or Representatives, nor any
of its respective officers, directors, employees, agents or controlling persons
(within the meaning of the 1934 Act) shall have any liability to you or any
other person (including, without limitation, any of your Representatives)
resulting from your use of the Evaluation Material.

7.        You agree that neither Buyer nor Seller has granted you any license,
copyright, or similar right with respect to any of the Evaluation Material or
any other information provided to you by Buyer.

8.        If you determine that you do not wish to proceed with the Transaction,
you will promptly deliver to Buyer all of the Evaluation Material, including all
copies and reproductions thereof in your possession or in the possession of any
of your Representatives.

9.        Without prejudice to the rights and remedies otherwise available to
Seller, Seller shall be entitled to equitable relief by way of injunction if you
or any of your Representatives breach or threaten to breach any of the
provisions of this Agreement. You agree to waive, and to cause your
Representatives to waive, any requirement for the securing or posting of any
bond in connection with such remedy.

10.       The validity and interpretation of this Agreement shall be governed
by, and construed and enforced in accordance with, the laws of the State of New
York applicable to agreements made and to be fully performed therein (excluding
the conflicts of law rules). You submit to the jurisdiction of any court of the
State of New York or the United States District Court for the Southern District
of the State of New York for the purpose of any suit, action, or other
proceeding arising out of this Agreement.

11.       The benefits of this Agreement shall inure to the respective
successors and assigns of the parties hereto, and the obligations and
liabilities assumed in this Agreement by the parties hereto shall be binding
upon the respective successors and assigns.

12.       If it is found in a final judgment by a court of competent
jurisdiction (not subject to further appeal) that any term or provision hereof
is invalid or unenforceable, (i) the remaining terms and provisions hereof shall
be unimpaired and shall remain in full force and effect and (ii) the invalid or
unenforceable provision or term shall be replaced by a term or provision that is
valid and enforceable and that comes closest to expressing the intention of such
invalid or unenforceable term or provision.

13.       This Agreement embodies the entire agreement and understanding of the
parties hereto and supersedes any and all prior agreements, arrangements and
understandings relating to the matters provided for herein. No alteration,
waiver, amendments, or change or supplement hereto





H-2

--------------------------------------------------------------------------------

 

 

shall be binding or effective unless the same is set forth in writing by a duly
authorized representative of each party and may be modified or waived only by a
separate letter executed by Seller and you expressly so modifying or waiving
such Agreement.

14.       For the convenience of the parties, any number of counterparts of this
Agreement may be executed by the parties hereto. Each such counterpart shall be,
and shall be deemed to be, an original instrument, but all such counterparts
taken together shall constitute one and the same Agreement.





H-3

--------------------------------------------------------------------------------

 

 

Kindly execute and return one copy of this letter which will constitute our
Agreement with respect to the subject matter of this letter.

 

CITIBANK, N.A.

 

By:

 

 

 

 

Confirmed and agreed to

this _____ day of _____________, 20__.

By:____________________________________
Name
Title:

 

 

 

 

 

 



H-4

--------------------------------------------------------------------------------

 

 

EXHIBIT I

FORM OF INSTRUCTION LETTER

 

__________ __, 20__

___________________, as  Subservicer/Additional Collateral Servicer

____________________

____________________

Attention:  _______________

Re:       Amended and Restated Master Repurchase Agreement, dated as of March 3,
2017, by and between PennyMac Loan Services, LLC, as seller (“Seller”) and
Citibank, N.A., a national banking association as buyer

Ladies and Gentlemen:

As [sub]servicer of those assets described on Schedule 1 hereto, which may be
amended or updated from time to time (the “Eligible Loans”) pursuant to that
Servicing Agreement, between You and the undersigned Seller, as amended or
modified, attached hereto as Exhibit A (the “Servicing Agreement”), you are
hereby notified that the undersigned Seller has sold to Buyer such Eligible
Loans, including, without limitation, the servicing rights appurtenant thereto,
pursuant to that certain Amended and Restated Master Repurchase Agreement, dated
as of March 3, 2017 (the “Agreement”), among Buyer, Seller and Servicer.

You agree to service the Eligible Loans in accordance with the terms of the
Servicing Agreement for the benefit of Buyer and, except as otherwise provided
herein, Buyer shall have all of the rights, but none of the duties or
obligations of Seller under the Servicing Agreement including, without
limitation, payment of any indemnification or reimbursement or payment of any
servicing fees or any other fees.  No subservicing relationship shall be hereby
created between You and Buyer.

Upon your receipt of written notification by Buyer that a Default has occurred
under the Agreement (the “Default Notice”), you, as [Subservicer] [Additional
Collateral Servicer], hereby agree to remit all payments or distributions made
with respect to such Eligible Loans, net of the servicing fees payable to you
with respect thereto, immediately in accordance with Buyer’s wiring instructions
provided below, or in accordance with other instructions that may be delivered
to you by Buyer:

[BANK]

Account No.:     [_____________]

For the A/C of Citibank, N.A.

ABA No.:          [_____________]

Reference:         [_____________]

You agree that, following your receipt of such Default Notice, under no
circumstances will you remit any such payments or distributions in accordance
with any instructions delivered to you by the undersigned Seller, except if
Buyer instructions you in writing otherwise. 

You further agree that, upon receipt written notification by Buyer that an Event
of Default has occurred under the Agreement, Buyer shall assume all of the
rights and obligations of Seller under the Servicing Agreement, except as
otherwise provided herein.  Subject to the terms of the Servicing Agreement, You
shall (x) follow the instructions of Buyer with respect to the Eligible Loans
and deliver to





I-1

--------------------------------------------------------------------------------

 

 

a Buyer any information with respect to the Eligible Loans reasonably requested
by such Buyer, and (y) treat this letter agreement as a separate and distinct
servicing agreement between You and Buyer (incorporating the terms of the
Servicing Agreement by reference), subject to no setoff or counterclaims arising
in Your favor (or the favor of any third party claiming through You) under any
other agreement or arrangement between You and Seller or
otherwise.   Notwithstanding anything to the contrary herein or in the Servicing
Agreement, in no event shall Buyer be liable for any fees, indemnities, costs,
reimbursements or expenses incurred by You prior to such Event of Default or
otherwise owed to You in respect of the period of time prior to such Event of
Default.

Notwithstanding anything to the contrary herein or in the Servicing Agreement,
with respect to those Eligible Loans marked as “Servicing Released” on Schedule
1 (the “Servicing Released Loans”), You are hereby instructed to service such
Servicing Released Loans for a term of thirty (30) days (each, a “Servicing
Term”) commencing as of the date such Servicing Released Loans become subject to
a purchase transaction under the Agreement, which Servicing Term shall be deemed
to be renewed at the end of each 30-day period subject to the following
sentence.  The Servicing Term shall terminate upon the occurrence of any of the
following events: (i) if the related purchase transaction is not renewed at the
end of such Servicing Term and such Servicing Released Loan is not repurchased
by Seller, or (ii) You shall have received a written termination notice from
Buyer at any time with respect to some or all of the Servicing Released Loans
being serviced by You (each, a “Servicing Termination”).  In the event of a
Servicing Termination, You hereby agree to (i) deliver all servicing and
“records” relating to such Servicing Released Loans to the designee of Buyer at
the end of each such Servicing Term and (ii) cooperate in all respects with the
transfer of servicing to Buyer or its designee. The transfer of servicing and
such records by You shall be in accordance with customary standards in the
industry and the terms of the Servicing Agreement, and such transfer shall
include the transfer of the gross amount of all escrows held for the related
mortgagors (without reduction for unreimbursed advances or “negative escrows”). 

Further, You hereby constitute and appoint Buyer and any officer or agent
thereof, with full power of substitution, as Your true and lawful
attorney-in-fact with full irrevocable power and authority in Your place and
stead and in Your name or in Buyer’s own name, following any Servicer
Termination with respect solely to the Servicing Released Loans that are subject
to such Servicer Termination, to direct any party liable for any payment under
any such Servicing Released Loans to make payment of any and all moneys due or
to become due thereunder directly to Buyer or as Buyer shall direct including,
without limitation, the right to send “goodbye” and “hello” letters on Your
behalf.  You hereby ratify all that said attorneys shall lawfully do or cause to
be done by virtue hereof.  This power of attorney is a power coupled with an
interest and shall be irrevocable.

For the purpose of the foregoing, the term “records” shall be deemed to include
but not be limited to any and all servicing agreements, files, documents,
records, data bases, computer tapes, copies of computer tapes, proof of
insurance coverage, insurance policies, appraisals, other closing documentation,
payment history records, and any other records relating to or evidencing the
servicing of such Servicing Released Loans.

[NO FURTHER TEXT ON THIS PAGE]





I-2

--------------------------------------------------------------------------------

 

 

Please acknowledge receipt of this instruction letter by signing in the
signature block below and forwarding an executed copy to Buyer promptly upon
receipt.  Any notices to Buyer should be delivered to the following address:
Citibank, N.A. 390 Greenwich Street, New York, NY 10013, Attention: Bobbie
Theivakumaran, Telecopier No.: (646) 291-3799, Telephone No.: (212) 723-6753.

 

Very truly yours,

 

 

 

 

PENNYMAC LOAN SERVICES, LLC

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Acknowledged and Agreed as of this __ day of ___________, 20__:

 

 

 

 

 

[SUBSERVICER] [ADDITIONAL COLLATERAL SERVICER]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 



I-3

--------------------------------------------------------------------------------

 

 

EXHIBIT J

FORM OF POWER OF ATTORNEY

KNOW ALL MEN BY THESE PRESENTS:

WHEREAS, CITIBANK, N.A. (the "Buyer"), PENNYMAC LOAN SERVICES, LLC
("Seller"),  have entered into the Amended and Restated Master Repurchase
Agreement dated as of March 3, 2017, amended, restated, supplemented or
otherwise modified, the "Repurchase Agreement") pursuant to which Buyer has
agreed to provide financing from time to time with respect to certain mortgage
loans (the "Assets") subject to the terms therein;

WHEREAS, Seller has agreed to give to Buyer a power of attorney on the terms and
conditions contained herein in order for Buyer to take any action that Buyer may
deem necessary or advisable to accomplish the purposes of the Repurchase
Agreement;

NOW THEREFORE, Seller hereby irrevocably constitutes and appoints Buyer and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney‑in‑fact with full irrevocable power and authority in the place
and stead of Seller and in the name of Seller or in its own name, from time to
time in Buyer’s discretion if an Event of Default shall have occurred and be
continuing:

(i)      in the name of Seller, or in its own name, or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due with respect to any Assets and
to file any claim or to take any other action or proceeding in any court of law
or equity or otherwise deemed appropriate by Buyer for the purpose of collecting
any and all such moneys due with respect to any Assets whenever payable;

(ii)     to pay or discharge taxes and liens levied or placed on or threatened
against the Assets;

(iii)    (A) to direct any party liable for any payment under any Assets to make
payment of any and all moneys due or to become due thereunder directly to Buyer
or as Buyer shall direct, including, without limitation, to send “goodbye”
letters and Section 404 Notices on behalf of Seller and any applicable Servicer;
(B) to ask or demand for, collect, receive payment of and receipt for, any and
all moneys, claims and other amounts due or to become due at any time in respect
of or arising out of any Assets; (C) to sign and endorse any invoices,
assignments, verifications, notices and other documents in connection with any
Assets; (D) to commence and prosecute any suits, actions or proceedings at law
or in equity in any court of competent jurisdiction to collect the Purchased
Items or any proceeds thereof and to enforce any other right in respect of any
Assets; (E) to defend any suit, action or proceeding brought against Seller with
respect to any Assets; (F) to settle, compromise or adjust any suit, action or
proceeding described in clause (E) above and, in connection therewith, to give
such discharges or releases as Buyer may deem appropriate; and (G) generally, to
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with





J-1

--------------------------------------------------------------------------------

 

 

any Assets as fully and completely as though Buyer were the absolute owner
thereof for all purposes, and to do, at Buyer’s option and Seller’s expense, at
any time, and from time to time, all acts and things which Buyer deems necessary
to protect, preserve or realize upon the Assets and Buyer’s Liens thereon and to
effect the intent of the Repurchase Agreement, all as fully and effectively as
Seller might do;

(iv)     for the purpose of effecting the transfer of servicing with respect to
the Assets from Seller and any applicable Servicer to a successor servicer
appointed by Buyer in its sole discretion and to take any and all appropriate
action and to execute any and all documents and instruments which may be
necessary or desirable to accomplish such transfer of servicing, and, without
limiting the generality of the foregoing, Seller hereby gives Buyer the power
and right, on behalf of Seller, without assent by Seller, to, in the name of
Seller or its own name, or otherwise, prepare and send or cause to be sent
“good‑bye” letters and Section 404 Notices on behalf of Seller and any
applicable Servicer in connection with such transfer of servicing; and

(v)      for the purpose of delivering any notices of sale to mortgagors or
other third parties, including without limitation, those required by law.

Seller hereby ratifies all that said attorneys shall lawfully do or cause to be
done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable and shall survive the termination of the
Agreement. 

Seller also authorizes Buyer, from time to time, to execute, in connection with
any sale, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Assets.

The powers conferred on Buyer hereunder are solely to protect Buyer’s interests
in the Assets and shall not impose any duty upon it to exercise any such
powers.  Buyer shall be accountable only for amounts that it actually receives
as a result of the exercise of such powers, and neither it nor any of its
officers, directors, employees or agents shall be responsible to Seller for any
act or failure to act hereunder, except for its or their own gross negligence or
willful misconduct.

IN ORDER TO INDUCE ANY THIRD PARTY TO ACT HEREUNDER, SELLER HEREBY AGREES THAT
ANY THIRD PARTY RECEIVING A DULY EXECUTED COPY OR FACSIMILE OF THIS INSTRUMENT
MAY ACT HEREUNDER, AND THAT REVOCATION OR TERMINATION HEREOF SHALL BE
INEFFECTIVE AS TO SUCH THIRD PARTY UNLESS AND UNTIL ACTUAL NOTICE OR KNOWLEDGE
OF SUCH REVOCATION OR TERMINATION SHALL HAVE BEEN RECEIVED BY SUCH THIRD PARTY,
AND Seller ON ITS OWN BEHALF AND ON BEHALF OF SELLER'S ASSIGNS, HEREBY AGREES TO
INDEMNIFY AND HOLD HARMLESS ANY SUCH THIRD PARTY FROM AND AGAINST ANY AND ALL
CLAIMS THAT MAY ARISE AGAINST SUCH THIRD PARTY BY REASON OF SUCH THIRD PARTY
HAVING RELIED ON THE PROVISIONS OF THIS INSTRUMENT.

[REMAINDER OF PAGE INTENTIONALLY BLANK.  SIGNATURES FOLLOW.]





J-2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF Seller has caused this Power of Attorney to be duly executed
and Seller’s seal to be affixed this ____ day of ___________, 2017.

 

PENNYMAC LOAN SERVICES, LLC,

 

as Seller

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

State of California

County of_________________________________)

On March 3, 2017, before me, personally appeared
[__________________(NAME/TITLE)], who proved to me on the basis of satisfactory
evidence to be the person(s) whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature ____________________________________(Seal)

 

 

 



J-3

--------------------------------------------------------------------------------

 

 

EXHIBIT K

FORM OF SECURITY RELEASE CERTIFICATION

[insert date]

Citibank, N.A.

390 Greenwich Street, 4th Floor

New York, New York  10001

Attention:  _______________________

Re:        Security Release Certification

Effective as of ___[DATE]________ [___________ ] hereby relinquishes any and all
right, title and interest it may have in and to the Loans described in Exhibit A
attached hereto upon purchase thereof by Citibank, N.A. (“Buyer”) from Seller
named below pursuant to that certain Amended and Restated Master Repurchase
Agreement, dated as of March 3, [2017] as of the date and time of receipt by
[___________] of  $____________ for such Loans (the “Date and Time of Sale”) and
certifies that all notes, mortgages, assignments and other documents in its
possession relating to such Loans have been delivered and released to Seller
named below or its designees as of the Date and Time of Sale.

Name and Address of Lender:

                   [Custodian]

                   [           ]

                   For Credit Account No. [              ]

                   Attention:  [             ]

                   Phone:  [                ]

                   Further Credit – [              ]

 

[NAME OF WAREHOUSE LENDER]

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Seller named below hereby certifies to Buyer that, as of the Date and Time of
Sale of the above mentioned Loans to Buyer, the security interests in the Loans
released by the above named [corporation] comprise all security interests
relating to or affecting any and all such Loans.  Seller warrants that, as of
such time, there are and will be no other security interests affecting any or
all of such Loans.

 

PENNYMAC LOAN SERVICES, LLC

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 





L-1

--------------------------------------------------------------------------------

 

 

EXHIBIT TO SECURITY RELEASE CERTIFICATION

[List of Loans]

 

L-2

--------------------------------------------------------------------------------